REPUBLIQUE DU CONGO
54° ANNEE - N° 39 Unité * Travail * Progrés Jeudi 27 septembre 2012

JOURNAL OFFICIEL

DE LA REPUBLIQUE DU CONGO

paraissant le jeudi de chaque semaine @ Brazzaville

ABONNEMENTS
DESTINATIONS NUMERO
1 AN 6 MOIS 3 MOIS
REPUBLIQUE DU CONGO ..... 24.000 12.000 6.000 500 F CFA

Voie aérienne exclusivement

ETRANGER ..... 38.400 19.200 9.600 800 F CFA

© Annonces judiciaires et légales et avis divers : 460 frs la ligne (il ne sera pas compté moins de 5.000 frs par annonce ou avis).
Les annonces devront parvenir au plus tard le jeudi précédant la date de parution du “JO”
© Propriété fonciére et miniére : 8.400 frs le texte. 2 Déclaration d’association : 15.000 frs le texte.

DIRECTION : TEL./FAX : (+242) 281.52.42 - BOITE POSTALE 2.087 BRAZZAVILLE - Email : journal. officiel@sgg.cg
Réglement : espéces, mandat postal, chéque visé et payable en République du Congo, libellé a Tordre du Journal officiel
et adressé la direction du Journal officiel et de la documentation.

SOMMAIRE

PARTIE OFFICIELLE 24 sept. Loi n° 26-2012 portant création de l'institut
——_ national de recherche en sciences exactes et
LoIs naturelles... 810
24 sept. Loi n° 21-2012 autorisant la ratification de I'ac- DECRETS ET ARRETES -
cord de prét entre la Banque arabe pour le déve-
loppement économique en Afrique et la Répu-
blique du Congo, pour le financement du pro- A - TEXTES GENERAUX
jet de réhabilitation de 'hopital Blanche Gomes,
phase I... seuss 807 MINISTERE DES AFFAIRES ETRANGERES
ET DE LA COOPERATION
24 sept. Loi n° 22-2012 autorisant la ratification de la
convention sur la péche et la conservation des 24 sept. Décret n° 2012-979 portant ratification de I'ac-
ressources biologiques de la haute met........... 807 cord de prét entre la Banque arabe pour le déve-
loppement économique en Afrique et la Républi-
24 sept. Loi n° 23-2012 portant création de l'institut que du Congo, pour le financement du projet
national de recherche forestiére.. 807 de réhabilitation de I'hopital Blanche Gomes,
phase Uo... BLL
24 sept. Loi n° 24-2012 portant création de I'institut
national de recherche en sciences de la santé. 24 sept. Décret n° 2012-980 portant ratification de la
5 . . convention sur la péche et la conservation des
1 aes tet ag reeurees idogue de hatte meter 25

806

Journal officiel de la République du Congo

N° 39-2012

24 sept.

Décret n° 2012-981 portant institution de la
fonction d’ambassadeur itinérant.... -

828

MINISTERE DU DEVELOPPEMENT DURABLE, DE L’ECO-

NOMIE FORESTIERE ET DE L'ENVIRONNEMENT

11 sept.

11 sept.

21 sept.

20 sept.

Arrété n° 11091 portant approbation de la con-
vention d’aménagement et de transformation
pour la mise en valeur de I'unité forestiére d’ex-
ploitation Mouliéné, de l'unité forestiére d’amé-
nagement Madingou, située dans la zone III
Bouenza, du secteur forestier Centre, dans le

département de la Bouenza...

Arrété n° 11093 portant approbation de la con-
vention de transformation industrielle pour la
mise en valeur de I'unité forestiére d’exploita-
tion Loamba, de I'unité foresti@re d’aménagement
Boko-Songo, située dans la zone III Bouenza, du
secteur forestier Centre, dans le département
de la Bouenza.

MINISTERE DE LA FONCTION PUBLIQUE
ET DE LA REFORME DE L’ETAT

Arrété n° 11775 portant organisation du test
de changement de spécialité des agents civils
de TEtat..

MINISTERE DE LA DEFENSE NATIONALE

Arrété n° 11704 fixant les modalités d’avance-
ment dans les forces armées congolaises et la
gendarmerie nationale au titre de l'année 2013.

829

842

855

855

MINISTERE DE LA CULTURE ET DES ARTS

20 sept. Arrété n° 11700 portant création, attributions

et organisation du comité de coordination et de
développement de la propriété intellectuelle...

MINISTERE DES AFFAIRES FONCIERES
ET DU DOMAINE PUBLIC

21 sept. Décret n° 2012-978 portant affectation au co-

mité international pour la renaissance de 'Afri-
que d'une parcelle de terrain située  Kintélé,
district d'Ignié, département du Pool...

B- TEXTES PARTICULIERS
PRESIDENCE DE LA REPUBLIQUE

- Nomination...

MINISTERE DES FINANCES, DU BUDGET
ET DU PORTEFEUILLE PUBLIC

- Agrément.

PARTIE NON OFFICIELLE

- ANNONCE -

- Associations...

858

859

860

860

860
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 807

PARTIE OFFICIELLE

- LOIS -

Loi n° 21-2012 du 24 septembre 2012
autorisant la ratification de l'accord de prét entre la
Banque arabe pour le développement économique en
Afrique et la République du Congo pour le finance-
ment du projet de réhabilitation de l'hopital Blanche
Gomes, phase II

L’Assemblée nationale et le Sénat
ont délibéré et adopté ;

Le Président de la République promulgue
la loi dont la teneur suit :

Article premier : Est autorisée la ratification de I'ac-
cord de prét entre la Banque arabe pour le développe-
ment économique en Afrique et la République du
Congo pour le financement du projet de réhabilita-
tion de l’hopital Blanche Gomes, phase II, dont le
texte est annexé 4 la présente loi.

Article 2 : La présente loi sera publiée au Journal offi-
ciel et exécutée comme loi de l'Etat.

Fait a Brazzaville, le 24 septembre 2012
Par le Président de la République,
Denis SASSOU-N’'GUESSO
Le ministre de la santé et de la population,
Georges MOYEN

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

Loi n° 22-2012 du 24 septembre 2012
autorisant la ratification de la convention sur la
péche et la conservation des ressources biologiques
de la haute mer

L’Assemblée nationle et le Sénat
ont délibéré et adopté ;

Le Président de la République promulgue
la loi dont la teneur suit :

Article premier : Est autorisée la ratification de la
convention sur la péche et la conservation des
ressources biologiques de la haute mer, dont le texte
est annexé a la présente loi.

Article 2 : La présente loi sera publiée au Journal offi-
ciel et exécutée comme loi de l'Etat.

Fait a Brazzaville, le 24 septembre 2012

Par le Président de la République,
Denis SASSOU-N'GUESSO

Le ministre des affaires étrangéres
et de la coopération,

Basile IKOUEBE

Le ministre de la péche
et de l'aquaculture,

Hellot Matson MAMPOUYA

Loi n° 23-2012 du 24 septembre 2012 por-
tant création de Ilinstitut national de recherche
forestiére

L’Assembleée nationale et le Sénat
ont délibéré et adopté ;

Le Président de la République promulgue
la loi dont la teneur suit :

Article premier : I] est créé un établissement public
administratif 4 caractére scientifique, doté de la-per-
sonnalité morale et de lI’'auténomie financiére,
dénommé institut national de recherche forestiére.

Article 2 : L'institut national de recherche forestiére a
pour missions :

- dorganiser, de conduire et d’exécuter toute
recherche fondamentale et appliquée visant la
promotion du développement forestier durable,
particuliérement dans les domaines de l'amé-
nagement forestier, de la sylviculture, de
T'agroforesterie, de la génétique forestiére, de la
technologie du bois, des produits forestiers non
ligneux, de la conservation et de la gestion de la
biodiversité, du changement climatique, ainsi que
Yenvironnement ;

- de mettre en ceuvre une programmation scien-
tifique autour des axes prioritaires pour le
développement du pays, a partir des besoins réels
des populations et des utilisateurs ;

- d’effectuer des expertises scientifiques dans son
champ de compétence ;

- de participer a la valorisation des résultats de ses
recherches et de son savoir-faire ;

- d'apporter son concours a la formation, 4 la
recherche et par la recherche ;

- de contribuer a I’élaboration de la politique de
recherche dans les domaines relevant de sa com-
pétence ;

- de publier et diffuser les résultats de ses travaux
et concourir au développement des connaissances
et de l'information scientifique.

Article 3 : L'institut national de recherche forestiére
regroupe en son sein :

- le centre de recherche forestiére de Ouesso ;
- Ie centre de recherche forestiére du littoral ;
- le groupe d’étude et de recherche sur la diversité
808 Journal officiel de la République du Congo

N° 39-2012

biologique ;

- la station de recherche bioécologique et forestiére
de Dimonika ;

- la station de recherche forestiére de Loudima ;

- toute autre structure opérationnelle de recherche
dont l'objet correspond a l'une des missions de
linstitut énumérées 4 l'article 2 de la présente loi.

Article 4 : Le siége de l'institut national de recherche
forestiére est fixé 4 Ouesso. I] peut toutefois, en cas
de besoin, étre transféré en tout autre lieu du terri-
toire national sur décision du comité de direction,
aprés approbation du Conseil des ministres.

Article 5 : Linstitut national de recherche forestiére
est placé sous la tutelle du ministére en charge de la
recherche scientifique.

Il est dirigé et animé par un directeur général nommé
par décret en Conseil des ministres, sur proposition
du ministre chargé de la recherche scientifique.

Article 6 : Les ressources de l’institut national de
recherche forestiére sont constituées par :

- les subventions de lEtat ;

- les prestations de l'institut ;

- les contributions du fonds de soutien a la recher-
che scientifique ;

- les dons et legs.

Article 7 : Le patrimoine et les personnels des cen-
tres, groupes et stations énumérés 4 l'article 3 de la
présente loi sont transférés, de plein droit, a l'institut
national de recherche forestiére.
Article 8 : Les attributions, l’organisation et le fonc-
tionnement des organes de gestion et d’administra-
tion de l’institut national de recherche forestiére sont
fixés par des statuts approuvés par décret en Conseil
des ministres.
Article 9 : La présente loi, qui abroge toutes disposi-
tions antérieures contraires, sera publiée au Journal
officiel et exécutée comme loi de I'Etat.

Fait a Brazzaville, le 24 septenbre 2012
Par le Président de la République,

Denis SASSOU-N'GUESSO

Le ministre de la recherche scientifique,

Bruno Jean Richard ITOUA

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

Le ministre de l'agriculture
et de I'élevage,

Rigobert MABOUNDOU.

Le ministre du développement durable, de l'économie
forestiére et de l'environnement,

Henri DJOMBO.

Le ministre de l’enseignement
supérieur,

Ange Antoine ABENA

Le ministre de la péche
et de l'aquaculture,

Hellot Matson MAMPOUYA

Le ministre de la fonction publique
et de Ia réforme de I'Etat,

Guy Brice Parfait KOLELAS

Loi n° 24 - 2012 du 24 septembre 2012 por-
tant création de l’institut national de recherche en
sciences de la santé

L’Assemblée nationale et le Sénat
ont délibéré et adopté ;

Le Président de la République promulgue
Ja loi dont la teneur suit :

Article premier : Il est créé un établissement public
administratif 4 caractére scientifique et technique,
doté de la personnalité morale et de l’autonomie
financiére, dénommé institut national de recherche
en sciences de la santé.

Article 2: L'institut national de recherche en
sciences de la santé a pour missions :

- d’organiser, conduire et exécuter toute recherche
fondamentale et appliquée visant :

* Ja connaissance de la santé de I"homme et des fac-
teurs qui la conditionnent sous leurs aspects
individuels et collectifs dans leurs composantes
physique, mentale et sociale ;

Tacquisition et/ou le développement des connais-
sances dans les disciplines de la biologie, de la
médecine, de la santé publique ainsi que dans
l'ensemble des disciplines qui concourent au pro-
grés médical et sanitaire ;

la découverte et l’évaluation de tous les moyens
d'iintervention tendant a prévenir et a traiter les
maladies ou leurs conséquences et 4 améliorer
l'état de santé de la population ;

*

*

- de mettre en oeuvre une programmation scien-
tifique autour des axes prioritaires pour le
développement du pays, a partir des besoins réels
des populations et des utilisateurs ;

- de contribuer a Il’élaboration de la politique

nationale de la recherche dans les domaines rele-

vant de sa compétence ;

de publier et diffuser les résultats de ses travaux

et concourir au développement des connaissances

et de l'information scientifique ;
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 809

- de contribuer a l'applicalion et a la valorisation
des résultats de ses recherches et de son savoir-
faire ;

d'apporter son concours a la formation, a la
recherche et par la recherche ;

d'effectuer des expertises scientifiques dans son
champ de compétences ;

de recueillir et centraliser les informations rele-
vant de son champ d’activités ;

dinformer les pouvoirs publics et la société civile
des connaissances acquises.

Article 3 : Linstitut national de recherche en sciences
de la santé regroupe en son sein :

- le groupe de recherche biomédicale ;

- Yunité de recherche sur la nutrition et l'alimenta-
tion humaine ;

- Tunité de recherche sur l'épidémiologie des
endémies ;

- lunité de recherche sur la physiologie rénale et
Thypertension ;

- lunité de recherche sur les plantes psychotropes;

- toute autre structure opérationnelle de recherche
dont l'objet correspond a l'une des missions de
linstitut énumérées 4 l'article 2 de la présente loi.

Article 4 : Le siége de l'institut national de recherche
en sciences de la santé est fixé a Brazzaville. I] peut
toutefois, en cas de besoin, étre transféré en tout
autre lieu du territoire national, sur décision du
comité de direction, aprés approbation du Conseil
des ministres.

Article 5 : Linstitut national de recherche en sciences
de la santé est placé sous la tutelle du ministére en
charge de la recherche scientifique.

Il est dirigé et animé par un directeur général nommé
par décret en Conseil des ministres, sur proposition
du ministre chargé de la recherche scientifique.

Article 6 : Les ressources de I'institut national de
recherche en sciences de la santé sont constituées
par :

- les subventions de lEtat;

- les prestations de I’'institut ;

- les contributions du fonds de soutien a la recher-
che scientifique ;

- les dons et legs.

Article 7 : Le patrimoine et les personnels du groupe
et des unités de recherche énumérés a I article 3 de
la présente loi sont transférés, de plein droit, a l’insti-
tut national de recherche en sciences de la santé.

Article 8 : Les attributions, l’organisation et le fonc-
tionnement des organes de gestion et d’administra-
tion de l’institut national de recherche en sciences de
la santé sont fixés par des statuts approuvés en
Conseil des ministres.

Article 9 : La présente loi, qui abroge toutes disposi-
tions antérieures contraires, sera publi¢e au Journal

officiel et exécutée comme loi de l'Etat.
Fait a Brazzaville, le 24 septembre 2012
Par le Président de la République,
Denis SASOU-N'GUESSO

Le ministre de la recherche
scientifique,

Bruno Jean Richard ITOUA

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

Le ministre de la santé
et de la population,

Georges MOYEN

Le ministre de la fonction publique
et de la réforme de I'Etat,

Guy Brice Parfait KOLELAS
Le ministre de l'enseignement supérieur,
Ange Antoine ABENA

Loi n° 25 - 2012 du 24 septembre 2012 por-
tant création de Ilinstitut national de recherche
agronomique

L’Assembleée nationale et le Sénat
ont délibéré et adopté ;

Le Président de la République promulgue
la loi dont la teneur suit :

Article premier : I] est créé un établissement public
administratif a caractére scientifique, doté de la
personnalité morale et de l'autonomie financiére,
dénommé institut national de recherche agrono-
mique.

Article 2: Lvinstitut national de
agronomique a pour missions :

recherche

- dorganiser, de conduire et d’exécuter toute
recherche fondamentale et appliquée visant la
promotion du développement agricole dans les
domaines des productions végétale, animale et
halieutique, ainsi que des technologies alimen-
taires et agro-industrielles ;

- de mettre en oeuvre une programmation scien-
tifique autour des axes prioritaires pour le
développement du pays, a partir des besoins réels
des populations et des utilisateurs ;

- d'effectuer des expertises scientifiques dans son
champ de compétence ;

- de participer a la valorisation des résultats de ses
recherches et de son savoir-faire ;
810 Journal officiel de la République du Congo

N° 39-2012

- d’apporter son concours a la formation, 4 la
recherche et par la recherche ;

- de contribuer a I’élaboration de la politique de
recherche dans les domaines relevant de sa com-
pétence ;

- de publier et diffuser les résultats de ses travaux
et concourir au développement des connaissances
et de l'information scientifique.

Article 3 : Liinstitut national de
agronomique regroupe en son sein :

recherche

- le centre de recherche agronomique de Loudima ;

- le centre de recherche sur I'amélioration génétique
des plantes ;

- le groupe d’étude et de recherche sur la diversité
biologique ;

- le centre de recherche vétérinaire et zootechnique;

- le centre de recherche hydrobiologique de Mos-
saka ;

- le centre régional de recherche agronomique et
forestiére d’Oyo ;

- l'unité de recherche en phytiatrie ;

- lunité de recherche sur les systémes de produc-
tion animale ;

- toute autre structure opérationnelle de recherche
dont l'objet correspond a l'une des missions de
linstitut énumérées 4 l'article 2 de la présente loi.

Article 4 : Le siége de l'institut national de recherche
agronomique est fixé a Oyo. I] peut toutefois, en cas
de besoin, étre transféré en tout autre lieu du terri-
toire national sur décision du comité de direction,
aprés approbation du Conseil des ministres.

Article 5 Liinstitut national de recherche
agronomique est placé sous la tutelle du ministére en
charge de la recherche scientifique.

Il est dirige et animé par un directeur général
nommé par décret en Conseil des ministres sur
proposition du ministre chargé de la recherche scien-
tifique.

Article 6 : Les ressources de I'institut national de
recherche agronomique sont constituées par :

- les subventions de lEtat ;

- les prestations de l'institut ;

- les contributions du fonds de soutien a la recher-
che scientifique ;

- les dons et legs.

Article 7 : Le patrimoine et les personnels des cen-
tres et unités de recherche énumérés a l'article 3 de
la présente loi sont transférés, de plein droit, a l'insti-
tut national de recherche agronomique.

Article 8 : Les attributions, l’organisation et le fonc-
tionnement des organes de gestion et d’administra-
tion de l'institut national de recherche agronomique
sont fixés par des statuts approuvés par décret en
Conseil des ministres.

Article 9 : La présente loi, qui abroge toutes disposi-

tions antérieures contraires, sera publiée au Journal
officiel et exécutée comme loi de l'Etat.

Fait 4 Brazzaville, le 24 septembre 2012
Par le Président de la République,
Denis SASSOU-N’'GUESSO
Le ministre de la recherche scientifique,
Bruno Jean Richard ITOUA

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO.

Le ministre de l’'agriculture
et de l'élevage,

Rigobert MABOUNDOU.

Le ministre du développement durable, de l'économie
forestiére et de l'environnement,

Henri DJOMBO.

Le ministre de l’enseignement supérieur,
Ange Antoine ABENA

Le ministre de la péche et de l’'aquaculture,
Hellot Matson MAMPOUYA.

Le ministre de la fonction publique
et de la réforme de l'Etat,

Guy Brice Parfait KOLELAS

Loi n° 26 - 2012 du 24 septembre 12012
portant création de l'institut national de recherche en
sciences exactes et naturelles

L’Assemblée nationale et le Sénat
ont délibéré et adopté ;

Le Président de la République promulgue
Ja loi dont la teneur suit :

Article premier : Il est créé un établissement public
administratif 4 caractére scientifique et technique,
doté de la personnalité morale et de l’autonomie
financiére, dénommé institut national de recherche
en sciences exactes et naturelles.

Article 2 : Linstitut national de recherche en sciences
exactes et naturelles a pour missions :

- d’organiser, conduire et exécuter toute recherche
fondamentale et appliquée visant la promotion du
développement national dans les champs disci-
plinaires constitutifs des sciences exactes et
naturelles ;
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo sll

- de mettre en oeuvre une programmation scien-
tifique autour des axes prioritaires pour le
développement du pays, a partir des besoins réels
des populations et des utilisateurs ,

- de faire les inventaires de la flore, de la faune, des

sols et sous-sols, des eaux et des facteurs

météorologiques du Congo ;

d'étudier les propriétés des ressources animale,

végétale, terrestre et atmosphérique en vue de la

valorisation de leur utilisation ;

- de contribuer 4 l’élaboration de la politique

nationale de recherche dans les domaines rele-

vant de sa compétence ;

de publier et diffuser les résultats de ses travaux

et concourir développement des connaissances et

de l'information scientifique technologique dans
les domaines des sciences exactes et naturelles ;

- de participer a la valorisation des résultats de ses

recherches et de son savoir-faire ,

d'apporter son concours a la formation, a la

recherche et par la recherche ;

d'effectuer des expertises scientifiques dans son

champ de compétence

Article 3 : Linstitut national de recherche en sciences
regroupe en son sein :

- le centre de recherche sur la conservation et la
restauration des terres ;

- le centre d'études sur les ressources végétales ;

- le groupe d’étude et de recherche sur la diversité
biologique ;

- le groupe de recherche en sciences exactes et
naturelles ;

- l'unité de recherche sur les écosystémes aqua-
tiques ;

- T'unité de recherche sur la physique de l’'atmo-
sphere et la bioclimatologie;

- Tunité de recherche sur les ressources micro-
biennes ;

- toute autre structure opérationnelle de recherche
dont l'objet correspond a l'une des missions de
linstitut énumérées 4 l'article 2 de la présente loi.

Article 4 : Le siége de l’institut national de recherche
en sciences exactes et naturelles est fixé A Pointe-
Noire. Il peut toutefois, en cas de besoins étre trans-
féré en tout autre lieu du territoire national, sur déci-
sion du comité de direction, aprés approbation du
Conseil des ministres.

Article 5 : Linstitut national de recherche en sciences
exactes et naturelles est placé sous la tutelle du mi-
nistére en charge de la recherche.

Il est dirigé et animé par un directeur général nommé
par décret en Conseil des ministres, sur proposition
du ministre chargé de la recherche scientifique.

Article 6 : Les ressources de I'institut national de
recherche en sciences exactes et naturelles sont con-
stituées par :

- les subventions de l’Etat ;
- les prestations de I’'institut ;

- les contributions du fonds de soutien a la
recherche scientifique ;
- les dons et legs.

Article 7 : Le patrimoine et les personnels des cen-
tres, groupes et unités de recherche énumérés a I’ar-
ticle 3 de la présente loi sont transférés, de plein
droit, a l'institut national de recherche en sciences
exactes et naturelles.
Article 8 : Les attributions, l’organisation et le fonc-
tionnement des organes de gestion et d’administra-
tion de l'institut national de recherche en sciences
exactes et naturelles sont fixés par des statuts
approuvés en Conseil des ministres.
Article 9 : La présente loi, qui abroge toutes disposi-
tions antérieures contraires, sera publiée au Journal
officiel et exécutée comme Ioi de l'Etat.

Fait a Brazzaville, le 24 septembre 2012
Par le Président de la République,

Denis SASSOU-N'GUESSO

Le ministre de la recherche scientifique,

Bruno Jean Richard ITOUA

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO
Le ministre de l'enseignement supérieur,
Ange Antoine ABENA

Le ministre du développement durable, de l'économie
forestiére et de l'environnement,

Henri DJOMBO

Le ministre de la fonction publique
et de la réforme de I'Etat,

Guy Brice Parfait KOLELAS

- DECRETS ET ARRETES -
A- TEXTES GENERAUX

Décret n° 2012- 979 du 24 septembre 2012
portant ratification de l'accord de prét entre la
Banque arabe pour le développement économique en
Afrique et la République du Congo, pour le finance-
ment du projet de réhabilitation de l'hépital Blanche
Gomes, phase II.

Le Président de la République,

Vu la Constitution ;
Vu la loi n° 21-2012 du 24 septembre 2012
812 Journal officiel de la République du Congo

N° 39-2012

autorisant la ratification de l'accord de prét entre la
Banque arabe pour le développement économique en
Afrique et la République du Congo, pour le finance-
ment du projet de réhabilitation de lhépital Blanche
Gomes, phase II ;
Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;
Vu le décret n° 2011-737 du 12 décembre 2011
modifiiant Ia composition du Gouvernement.
Décréte :
Article premier : Est ratifié l'accord de prét entre la
Banque arabe pour le développement économique en
Afrique et la République du Congo, pour le finance-
ment du projet de réhabilitation de lhépital Blanche
Gomes, phase II dont le texte est annexé au présent
décret.

Article 2 : Le présent décret sera enregistré et publié
au Journal officiel de la République du Congo.

Fait a Brazzaville, le 24 septembre 2012
Par le Président de la République,
Denis SASSOU-N'GUESSO
Le ministre de la santé et de la population,
Georges MOYEN

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

ACCORD DE PRET

PROJET DE L'HOPITAL BLANCHE
GOMES (PHASE II)

ENTRE
LA REPUBLIQUE DU CONGO
ET

LA BANQUE ARABE POUR LE DEVELOPPEMENT
ECONOMIQUE EN AFRIQUE

en date du 18 juillet 2011
ACCORD DE PRET
Préambule
Accord en date du18 juillet 2011, entre la République
du Congo (ci-aprés dénommée I'Emprunteur) et la
Banque Arabe pour le Développement Economique

en Afrique (ci-aprés deénommée la BADEA).

Attendu que A) l!Emprunteur a demandé a la BADEA

de contribuer au financement du Projet décrit dans
T'Annexe “II” au présent Accord;

Attendu que B) l!Emprunteur a demandé aussi, au
Fonds de JTYOPEP pour le Développement
International (ci-aprés dénommé I'OFID) de con-
tribuer au financement du Projet et que l'OFID se
propose d’accorder 4 cette fin un prét d'un montant
équivalent a cinq millions de dollars environ
($ 5.000.000);

Attendu que C) lEmprunteur participe au finance-
ment du Projet et affecte a cette fin un montant
€quivalant a treize millions deux cent mille dollars
environ- ($ 13.200.000);

Attendu que D) l'objectif de la BADEA est de promou-
voir le développement économique des pays d'Afrique
dans un esprit de solidarité et d'intérét mutuel et de
renforcer ainsi les liens qui unissent les Etats
Africains et la Nation Arabe ;

Attendu que E) la BADEA est canvaincue de l'impor-
tance et de l'utiliteé dudit Projet pour le développe-
ment économique de l'économie de l'Emprunteur ;

Attendu que F) La BADEA a accepté, compte tenu de
ce qui précéde, d’accorder 4 !Emprunteur un prét
aux condition stipulées dans le présent Accord ;

Par ces motifs, les parties au présent Accord sont
convenues de ce qui suit :

ARTICLE PREMIER
CONDITIONS GENERALES - DEFINITIONS

Section 1.01 - Les Parties au présent accord
acceptent toutes les dispositions des conditions
générales des accords de prét et de garantie de la
BADEA, ci-jointes, en date du 28 octobre 1979, telles
qu’amendées a la date du présent Accord, (ci-aprés
dénommés les Conditions Générales), en leur recon-
naissant la méme force et les mémes effets que si
elles étaient incorporées au présent Accord.

Section 1.02 A moins que le contexte ne requiére une
interprétation différente, les termes et expressions,
définis dans le Conditions Générales et dans le
Préambule au présent Accord ont, chaque fois qu’ils
sont employés dans le présent Accord, les significa-
tions figurant dans les Conditions Générales et dans
ledit Preambule. En outre, les termes ci-aprés ont les
significations suivantes :

a) “D.G.G.T” désigne “la Délégation Générale des
Grands Travaux”, qui reléve de la Présidence de la
République et qui sera en charge du suivi et de I’exé-
cution du Projet.

b) “U.E.P.” désigne “L’Unité d’Exécution du Projet”,
créée initialement au sein du Ministére de la Santé et
de la Population pour le suivi de l’exécution de la pre-
miére phase du Projet et qui relévera désormais de la
D.G.G.T:
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 813

ARTICLE II
DU PRET

Section 2.01 - La BADEA accepte de préter a
lEmprunteur, aux conditions stipulées ou visées
dans le présent Accord, un montant de huit millions,
dollars ($ 8.000.000).

Section 2.02 - Le montant du Prét peut étre retiré du
compte du Prét au titre des dépenses effectuées, ou,
si la BADEA y consent, des dépenses a effectuer,
pour régler le cotit raisonnable des biens et services
nécessaires a l'exécution du Projet, tels qu’ils sont
décrits dans l‘Annexe “A” au présent Accord, y com-
pris les modifications qui pourraient étre apportées a
ladite Annexe d’un commun accord entre
lEmprunteur et la BADEA.

Section 2.03 - A moins que la BADEA n’en convienne
autrement, les biens et services nécessaires a l’exécu-
tion du Projet et fiancés au moyen du prét sont
acquis conformément aux dispositions de l'Annexe
“B” au présent Accord.

Section 2.04 - La date de cloture des décaissements
est fixée au 31 décembre 2013 ou a toute autre date
postérieure fixée par la BADEA et notifiée a
lEmprunteur dans les meilleurs délais.

Section 2.05 - L’Emprunteur verse des intéréts au
taux de un pour cent (1 %) l’an sur le montant du
Prét retiré et non encore remboursé.

Section 2.06 - Les intéréts et les commissions
éventuelles sont payables semestriellement. Les
dates de paiement seront fixées en fonction du pre-
mier jour du mois qui suit le premier décaissement
du Compte du Prét.

Section 2.07 - LEmprunteur rembourse le principal
du Prét en quarante (40) versements semestriels,
conformément au tableau d'investissement figurant a
l'Annexe “I” au présent Accord, aprés l’expiration
dune période de grace de dix (10) ans qui court a
partir du 1© jour du mois suivant la date du 1
décaissement du Compte du Prét.

ARTICLE III
EXECUTION DU PROJET

Section 3.01. - L‘Emprunteur exécute le Projet, par
lintermédiaire du D.G.G.T., avec la diligence et l’effi-
cacité nécessaires et selon les méthodes administra-
tives, financiéres et techniques appropriées ; il four-
nit, au fur et A mesure des besoins, les fonds, instal-
lations, services et autres ressources nécessaires a
Texécution du Projet.

Section 3.02 - LEmprunteur s’engage a ce qu I'U.E.P.
continue d’assurer le suivi de l’exécution du Projet,
avec le transfert de sa tutelle a la D.G.G.T.

Section 3.03 - LEmprunteur s’engage a mettre en
place un Comité de Gestion du Projet (C.G), présidé
par le représentant de la D.G.G.T. et comprenant des

membres représentant le Ministére en charge de la
Santé, le Ministére en charge des Finances et le
Ministére en charge du Plan.

Section 3.04 - Pour I’exécution et la surveillance du
Projet, I'Emprunteur s’assure les services d’experts et
de consultants dont les qualifications, l’expérience, le
mandat et les conditions d'emploi sont jugés satis-
faisants par la BADEA.

Section 3.05 - LEmprunteur soumet 4 la BADEA
pour approbation, le projet de programme d’exécu-
tion du Projet ainsi que toutes les modifications
importantes qui pourraient y étre ultérieurement
apportées avec tous les détails que la BADEA peut
demander.

Section 3.06 - a) Outre les fonds du Prét et les fonds
prévus dans I'Attendu (B) du présent Accord de Prét,
lEmprunteur fournit, au fur et a mesure des besoins,
tous les autres fonds nécessaires a l'exécution , du
Projet, y compris les fonds qui, pourraient étre néces-
saires pour couvrir tout dépassement de cout par
rapport au cout estimatif du Projet a la date de si-
gnature du présent Accord; tous ces fonds doivent
étre fournis a des conditions jugées satisfaisantes
par la BADEA.

b) LEmprunteur s’engage réguliérement dans son
budget annuel les fonds prévus par I'Attendu (C) du
présent Accord, requis pour financer la part des
couts du Projet qui incombe.

Section 3.07 L’Emprunteur s’engage a assurer, ou a
prendre les dispositions nécessaires pour faire assu-
rer, tous les biens importés qui doivent étre financés
au moyen des fonds du Prét auprés d’assureurs
dignes de confiance. Ladite assurance doit couvrir
tous les risques que comportent l’acquisition, le
transport et la livraison desdits biens jusqu’a leur
lieu d'utilisation ou d'installation et pour tous mon-
tants conformes a l'usage commercial; toute indem-
nité due au titre de ladite assurance est payable en
une monnaie librement utilisable par /Emprunteur
pour remplacer ou faire réparer lesdits biens.

Section 3.08 L’Emprunteur (i) tient ou fait tenir les
écritures nécessaires pour identifier les biens
financés au moyen des fonds du Prét e en justifier
l'emploi dans le cadre du Projet, pour suivre l’'avance-
ment du Projet et son cotit d’exécution et pour enre-
gistrer de facon réguliére, conformément aux
principes comptables généralement admis, les opéra-
tions, les ressources et les dépenses, en ce qui con-
cerne le Projet, des services et organismes de
lEmprunteur chargés de I’exécution de tout ou par-
tie du Projet ; (ii) donne aux représentants accrédités
de la BADEA toute possibilité raisonnable d’effectuer
des visites pour des fins se rapportant au Prét et d’in-
specter le Projet, les biens et tous documents et écri-
tures y afferents; et (iii) fournit 4 la BADEA tous ren-
seignements que la BADEA peut raisonnablement
demander en ce qui concerne le Projet et son cout
d'exécution, les dépenses effectuées au moyen des
fonds du Prét et les biens financés au moyen desdits
fonds.
814 Journal officiel de la République du Congo

N° 39-2012

Section 3.09 - LEmprunteur prend, ou veille 4 ce que
soit prise, toute mesure nécessaire en vue d’exécuter
le Projet et ne prend, ni n’autorise que soit prise,
aucune mesure de nature 4 empécher ou a compro-
mettre l’exécution du Projet ou l'une quelconque des
dispositions du présent Accord de Prét.

Section 3.10 - LEmprunteur s’engage a fournir a la
BADEA (i) des rapports trimestriels, dans un délai de
30 jours 4 compter de la fin de chaque trimestre de
Yannée civile, sur l’exécution du Projet dont le con-
tenu et les détails sont jugés satisfaisants par la
BADEA; (ii) dans les six mois suivant l'achévement
du Projet, un rapport détaillé sur l’exécution du
Projet, son cout, les avantages qui en découlent et en
découleront et la réalisation des objectifs du Prét.

ARTICLE IV
DISPOSITIONS PARTICULIERES

Section 4.01 - L’Emprunteur s’engage a ce que les
installations, équipements, matériels et autres biens
nécessaires ou utiles a I’exploitationj du Projet ou a
ses opérations soient exploités et entretenus confor-
mément aux méthodes techniques, financiéres et
administratives appropriées.

Section 4.02 - LEmprunteur s’assure les services de
personnel qualifié et expérimenté nécessaire 4 une
exploitation, un entretien et une gestion efficaces du
Projet.

Section 4.03 - L’Emprunteur prend et maintient,
durant l’exécution du Projet, auprés d’assureurs
dignes de confiance, une assurance contre tous
risques liés au Projet pour tous montants conformes
a l'usage commercial.

Section 4.04 - LEmprunteur s’engage 4 (i) tenir ou
faire tenir des comptes séparés pour le Projet; (ii)
faire vérifier chaque année, par des auditeurs
indépendants de compétence reconnue, conformé-
ment aux, principes de révision comptable générale-
ment admis, lesdits comptes séparés; (iii) fournir a la
BADEA, dans les meilleurs délais et, dans tous les
cas, six mois au plus tard aprés la fin de l'année fis-
cale, A) des copies certifiées conformes desdits
comptes audités et (B) un rapport desdits auditeurs
dont la portée et les détails sont jugés satisfaisants
par la BADEA ; et (iv) fournir a la BADEA, tous autres
renseignements concernant lesdits comptes séparés
et leur audit que la BADEA peut raisonnablement
demander.

ARTICLE V
SUSPENSION ET EXIGIBILITE ANTICIPEE

Section 5.01 Aux fins d’application de la Section
(8.02) des conditions générales, les faits ci-aprés sont
également spécifiés conformément aux dispositions
du paragraphe (1-g) de ladite Section :

i) sous réserve des dispositions de l’alinéa (ii) de la
présente Section :

1. Le droit de !Emprunteur de retirer les fonds
provenant de tout autre prét ou don accordé a
TlEmprunteur pour le financement du Projet a été
suspendu ou annulé en tout ou en partie ou ily a été
mis fin en tout ou en partie, conformément aux dis-
positions de l'accord octroyant ledit prét ou don; ou

2. Ce prét est du et exigible avant l’échéance stipulée
dans l'accord afférent audit prét.

ii) L’alinéa (i) de la présente Section n’est pas applica-
ble si !Emprunteur établit, a la satisfaction de la
BADEA, (A) que ladite suspension, annulation, termi-
naison ou exigibilité anticipée n’est pas due 4 un
manquement aux obligations lui incombant en vertu
dudit accord, et (B) qu'il peut obtenir, auprés d'autres
sources, des fonds suffisants pour la réalisation du
Projet, a des conditions permettant d’honorer les
obligations qui lui incombent en vertu du présent
Accord.

Section 5.02 Aux fins d’application de la Section
(9.01) des conditions générales, les faits ci-aprés sont
également spécifiés conformément aux dispositions
du paragraphe (g) de ladite Section, a savoir : la sur-
venance de l'un quelconque des faits spécifiés aux
paragraphes (A) et (B), alinéa (i) de la Section (5.01)
du présent Accord, sous réserve des dispositions de
Yalinéa (ii) de ladite Section.

ARTICLE VI
DATE D’ENTREE EN VIGUEUR -
TERMMINAISON

Section 6.01 Au sens de la Section 02.01) (b) des
Conditions Générales, l’entrée en vigueur de l'Accord
de prét est également subordonnée 4a la condition
suivante :

La confirmation par l‘OFID de son engagement a con-
tribuer au financement du Projet.

Section 6.02 L’Accord de Prét entre en vigueur a la
date a laquelle la BADEA envoie, par fax ou par E-
mail, a /Emprunteur notification de son acceptation
des preuves fournies, conforme a la section (12.01)
des Conditions Générales.

Section 6.03 La date du 31 octobre 2011 est spéci-
fiée aux fins d’application de la Section (12.04) des
Conditions Générales.

ARTICLE VII
REPRESENTATION DE L’'EMPRUNTEUR- ADRESSES

Section 7.01 Le ministre des finances, du budget et
du portefeuille public est le représentant de
TlEmprunteur aux fins d’application de la section
(11.03) des Conditions Générales.

Section 7.02 Les adresses ci-dessous sont spéci-
fiées aux fins d’application de la Section (11.01) des
Conditions Générales :
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 815

Pour l’Emprunteur :

Miniére des Finances, du Budget et du Portefeuille
Public

B.P. : 2083

Brazzaville - République du Congo

Tél. (242) 81 45 24

Fax : (242) 81 52 36 / 81 43 69

E-mail : mefb-cg@mefb-cg.net

Pour la BADEA :

La Banque Arabe pour le Développement Econo-
mique en Afrique

B. P. : 2640 - Khartoum (11111),

République du Soudan

mefb-cg@mefb-cg.net

Tél.: (249-183) 773709 ou 773646

Fax: (249-183) 770600 ou 770498

E-mail: badea@badea.org

En foi de quoi, les Parties au présent Accord, agis-
sant, chacune par l'intermédiaire de son
Représentant dtiment autorisé a cet effet, ont fait
signer le présent Accord en leur nom respectif a
Brazzaville, les jour, mois et an que dessus. Le
présent Accord est établi en double exemplaire arabe
et francais, le texte francais étant conforme au texte
arabe qui seul fait foi.

République du Congo

Par Gilbert Ondongo,
ministre des Finances, du Budget
et du Portefeuille Public.

Banque Arabe pour le Développement
Economique en Afrique

Abdelaziz Khelef,
directeur général

ANNEXE I
TABLEAU D’AMORTISSEMENT
PROJET DE L’HOPITAL BLANCHE GOMES
(PHASE 1)
République du Congo
Versements Remboursement du Principal
(exprimé en dollars $)
181.000.00
182.000.00
183.000.00
184.000.00
185.000.00
186.000.00
187.000.00
188.000.00
189.000.00

OCONDARWNE

10. 189.000.00
11. 190.000.00
12. 191.000.00
13. 192.000.00
14. 193.000.00
15. 194.000.00
16. 195.000.00
17. 196.000.00
18. 197.000.00
19. 198.000.00
20. 199.000.00
21. 200.000.00
22. 201.000.00
23. 202.000.00
24. 203.000.00
25. 204.000.00
26. 205.000.00
27. 206.000.00
28. 207.000.00
29. 208.000.00
30. 209.000.00
31. 210.000.00
32. 211.000.00
33. 212.000.00
34. 214.000.00
35. 215.000.00
36. 216.000.00
37. 217.000.00
38. 218.000.00
39. 219.000.00
40. 224.000.00
ANNEXE II

DESCRIPTION DU PROJET
A. Les objectifs du Projet :

Le projet s‘inscrit dans le cadre de la politique sani-
taire du Gouvernement axée sur I’élargissement de
la couverture médicale dans le pays, l’'amélioration de
la qualité et un meilleur accés aux soins par la
population.

Le projet vise, en particulier, a :

- permettre aux, citoyens, et en particulier, aux
femmes et enfants un meilleur accés aux soins ;

- réduire le taux des mortalités néonatale, infantile
et maternelle ;

- contribuer aux campagnes de sensibilisation
sanitaire et de vaccination afin de promouvoir la
prévention des maladies ;

- le perfectionnement du personnel médical,
paramédical et administratif.

B. Description et composantes du projet :
Le projet constitue la phase II de la réhabilitation et

lextension de Ihépital Blanche Gomes, situé a
Brazzaville.
816 Journal officiel de la République du Congo

N° 39-2012

La deuxiéme phase consiste en I’'achévement, et
Téquipement du nouveau batiment de l’hépital. Cette
phase comprend les composantes suivantes :

- les travaux de génie civil par l’'achévement du nou-
veau batiment, devant avoir une capacité de 100
lits, et ses annexes comprenant les blocs de la
radiologie, la pharmacie, la morgue, le labora-
toire, la cuisine et la buanderie.

- la fourniture des équipements et mobiliers : com-
prenant les équipements, le matériel médical et le
mobilier médical et ordinaire nécessaires aux dif-
férents départements du nouveau batiment de
lhopital, conformément aux normes du ministére
congolais de la santé publique et de la population
ainsi que la fourniture de deux petits camions et
des médicaments et consommables nécessaires
aux premiers mois de fonctionnement.

Les services de consultation comprenant :

1. Le contréle et suivi de l’exécution des travaux de
génie civil.

2. La préparation des documents d’appel d’offres
relatif a la fourniture des équipements, matériel
médical et mobilier médical et ordinaire, l’assistance
au maitre d’ouvrage pour l’analyse des offres pour le
choix des fournisseurs, et la supervision de I'installa-
tion et pose des équipements et matériel.

- L’‘Appui institutionnel comprenant :

1. Le perfectionnement du personnel médical et des
cadres paramédicaux. La formation comprend égale-
ment :

- la gestion et l'utilisation des ressources médicales;
- la sensibilisation sur les mesures préventives
pour protéger contre les maladies ;

- lélimination des déchets médicaux et non-médi-
caux de facon a ne pas nuire a l'environnement.

2. L'appui a l'U.E.P., comprenant IJ’acquisition d’un
véhicule, la fourniture du mobilier et des
équipements nécessaires et les frais de fonction-
nement et indemnités de son personnel.

- Frais de gestion du projet, comprenant les frais de
gestion dus pour la délégation générale aux
grands travaux.

- Audit du projet, comprenant les frais d'un audi-
teur externe chargé de la vérification annuelle des
comptes du Projet.

L’achévement du projet est prévu pour la fin du moi
de février 2013.

ANNEXE A
BIENS ET SRVICES FINANCES
ET AFFECTATION DU PRET DE LA BADEA

% de
Montant | dépenses
agar affecté financé du
Catégorie a "
(exprimé en | cout total
Dollars S)_| de la com-
posante
1. Equipements matériels et
mobiliers médicaux et para-| 5 449 999| 56.6%
médicaux, fourniture de deux
petits camions et médicament
2. Services de consultation
relatifs a la fourniture et l'ins-
tallation des équipements 530.000] 100%
médicaux et mobiliers médi-
caux et paramédicaux
3. Appui institutionnel :
- Perfectionnement 500.000] 100%
- Appui a I'U.E.P (acquisition
d'un véhicule et fourniture du 80.000! 100%
mobilier et des équipements
bureautiques
4. Non affecté 950.000
TOTAL 8.000.000

(B) -La BADEA peut, par voie de notification a
lEmprunteur : (i) réaffecter tout montant relevant de
la catégorie 4 (non affecté 4 l'une quelconque des
catégories 1 4 3, dans la mesure ledit montant est ot
nécessaire au réglement de dépenses effectuées au
titre de ladite catégorie; et (ii) réaffecter tout montant
relevant de l'unr quelconque des catégories 1 a 3, a
une autre des catégories 1 4 3 dans la mesure ot
ledit montant n’est plus nécessaire au réglement de
dépenses effectuées au titre de la premiére catégorie
mais est nécessaire au réglement de dépenses a
effectuer au titre de l'autre catégorie.

ANNEXE “B”
ACQUISITION DES BIENS ET SERVICES

(A) A moins que la BADEA n’en convienne autrement,
les biens et services devant étre financés au moyen
du Prét, seront acquis ainsi qu'il suit :

- Fourniture des équipements, du matériel, du
mobilier médical et non médical et des médica-
ments sur la base d’appel d’offres international.
Fourniture des camions, du véhicule et équipe-
ments bureautiques sur la base d’une consulta-
tion de fournisseurs locaux.

- Sservices de consultation relatifs 4 la fourniture
des équipements, du matériel et du mobilier
médical et non médical : sur la base d’une con-
sultation restreinte de bureaux d’études arabes,
africains et arabo-africains.

Formation des cadres médicaux par le biais de
centres de formation sanitaire arabes et africains.
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 8l7

(B) LEmprunteur soumet a l’'approbation préalable
de la BADEA tous les contrats a ordres proposés pour
l'acquisition des biens et services devant étre
financés au moyen du Prét.

(C) LEmprunteur enverra 4 la BADEA des copies des
documents des adjudications et il apportera auxdits
documents les modifications que la BADEA pourra
raisonnablement demander. Dans les cas ow les
soumissionnaires seront préqualifiés et dans le cas
des listes restreintes, ![Emprunteur transmettra la
liste de ces soumissionnaires pour examen et appro-
bation par la BADEA. A la suite de la réception et de
Tanalyse des offres, ![Emprunteur présentera a la
BADEA un rapport détaillé sur l’évaluation et la com-
paraison des offres regues, accompagné des recom-
mandations concernant I’attribution des marchés
pour l'approbation desdites recommandations.

BANQUE ARABE POUR LE DEVELLOPPEMENT EN
AFRIQUE

Traduction non officielle du texte arabe original qui
seul fait foi

LES CONDITIONS GENERALES DES ACCORDS
DE PRET ET DE GARANTIE

28 octobre 1979

BANQUE ARABE POUR LE DEVELOPPEMENT
ECONOMIQUE EN AFRIQUE

LES CONDITIONS GENERALES
DES ACCORDS DE FRET ET DE GARANTIE

TABLE DES MATIERES
ARTICLES TITRES

ARTICLE PREMIER APPLICATION DES CONDI-
TIONS GENERALES

Sectioh 1.01
garantie
Section 1.02 Incompatibilite avec les accords de
prét et de garantie

Application aux accords de prét et de

ARTICLE Il DEFINITIONS

Section 2.01
Section 2.02
Section 2.03

Définitions
Références
Titres des articles et des sections

ARTICLE III] COMPTE DE PRET - INTERETS ET
AUTRES CHARGES REMBOURSEMENT - LIEU DE
PAIEMENT

Section 3.01 Compte de Prét

Section 3.02 Intéréts

Section 3.03 Commission d’engagement

Section 3.04 Commission d’engagement supplé-
mentaire
Section 3.05
Section 3.06
Section 3.07

Calcul des intéréts et Commissions
Remboursement
Lieu de Paiement

ARTICLE IV DISPOSITIONS RELATIVES AUX MON-
NAIES

Section 4.01 Monnaies dans lesquelles sont effec-
tuées les opérations financiéres
Section 4.02 Détermination de la valeur des monnaies

ARTICLE V RETRAIT ET UTILISATION DES FONDS
DU FRET

Section 5.01
Section 5.02
Section 5.03
spécial
Section 5.04 Justifications

Section 5.05 Caractére probant des demandes et
piéces fournies a l'appui

Section 5.06 Affectation des fonds du prét et acqui-
sition des biens

Section 5.07 Affectation des biens

Section 5.08 Versements par la BADEA

Retrait du compte de prét
Engagements spéciaux de la BADEA
Demande de retrait ou d’engagement

ARTICLE VI RANG PRIORITAIRE DU PRET-
IMPOTS ET RESTRICTIONS IMMUNITES ET PRIVI-
LEGES DE LA BADEA

Section 6.01
Section 6.02
Section 6.03
Section 6.04

Rang prioritaire du prét

Impéts

Restrictions

Immunités et privileges de la BADAEA

ARTICLE VII COOPERATION ET INFORMATION

Section 7.01 Coopération et Information

ARTICLE VIII ANNULATION - SUSPENSION

Section 8.01
Section 8.02

Annulation par |‘Emprunteur
Suspension par la BADEA

Section 8.03 Annulation par la BADEA

Section 8.04 Effet de l'annulation ou de la suspen-
sion par la BADEA sur les montants faisant l'objet
d'un engagement spécial

Section 8.05 Effet de l'annulation sur les échéances
de remboursement du Prét

ARTICLE IX EXIGIBILITE ANTICIPEE

Section 9.01 Manquements

ARTICLE X FORCE OBLIGATOIRE DE L'ACCORD
DE PRET ET DE L'ACCORD DE GARANTIE - NON-
EXERCICE D’UN DROIT - ARBITRAGE

Section 10.01 Maintien en vigueur des dispositions
de l'Accord de Prét et de l'Accord de Garantie aprés
suspension, annulation ou exigibilité anticipée
Section 10.02 Force obligatoire

Section 10.03 Non-exercice d’un droit

Section 10.04 Arbitrage

ARTICLE XI DISPOSITIONS DIVERSES

Section 11.01 Notifications et Demandes
818 Journal officiel de la République du Congo

N° 39-2012

Section 11.02 Attestation de Pouvoirs
Section 11.03 Représentation de l!Emprunteur ou du
Garant

ARTICLE XII
MINAISON

DATE D’ENTREE EN VIGUEUR-TER-

Section 12.01 Conditions préalables 4 I’Entrée en
Vigueur de I’Accord de Prét et de l'Accord de Garantie
Section 12.02 Consultations Juridiques ou Certifi-
cats

Section 12.03 Date d’Entrée en Vigueur

Section 12.04 Terminaison de l’Accord de Prét et de
l'Accord de Garantie pour défaut d’Entrée en Vigueur
Section 12.0.5 Terminaison de I’Accord de Prét et de
l'Accord de Garantie aprés paiement intégral

LES CONDITIONS GENERALES DES ACCORDS
DE PRET ET DE GARANTIE

En dace du 28 Octobre 1979

ARTICLE PREMIER
APPLICATION DES CONDITIONS GENERALES

Section 1.01 APPLICATION AUX ACCORDS DE PRET
ET DE GARANTIES. Les présentes Conditions
Générales contiennent les dispositions applicables
aux préts consentis par la BADEA. Elles s’appliquent
a tous les accords de préts et de garantie conclus a
Yoccasion desdits préts dans la mesure prévue par
lesdits accords et sous réserve de modifications sti-
pulées dans lesdits accords. I] est entendu toutefois
que lorsque le prét est consenti a un Etat, les dispo-
sitions des présentes Conditions Générales se
référant a “l’Etat - Garant”, au “Garant” et a “I’Accord
de Garantie” ne sont pas applicables.

Section 1.02 INCOMPATIBILITE AVEC LES
ACCORDS DE PRET ET DE GARANTIE. En cas d’in-
compatibilité entre une disposition quelconque d’un
accord de prét ou d'un accord de garantie et une dis-
position des présentes Conditions Générales, la dis-
position de l'accord de prét ou de l'accord de garantie,
selon le cas, prévaudra.

ARTICLE Il
DEFINITIONS

Section 2.01 DEFINITIONS. A moins que le contexte
ne requiére une interprétation différente, les termes
et expressions ci-aprés ont chaque fois quiils sont
employés dans les présentes Conditions Générales,
les significations suivantes :

1) le terme “BADEA” désigne la Banque Arabe pour le
Développement Economique en Afrique;

2) Y'expression “Accord de Prét” désigne l'accord de
prét, tel qu’amendé, le cas échéant, auquel s’ap-
pliquent les présentes Conditions Générales telles
qu’elles sont rendues applicables, tous les accords
complétant I'Accord de prét et les annexes audit
Accord ;

3) le terme “Prét” désigne le prét faisant l'objet de
TAccord de Prét ;

4) le terme “Etat-Emprunteur” ou “Emprunteur”
désigne la partie a l’‘Accord de Prét a laquelle le Prét
est octroyé;

5) l'expression “Accord de Garantie” désigne ‘Accord
auquel s’appliquent les présentes Conditions
Générales, tel qu’amendé, le cas échéant , conclu
entre la BADEA et un Etat ou tout organisme en vue
de garantir le Prét. Cette expression désigne égale-
ment les présentes Condicions Générales telles
qu’elles sont rendues applicables, tous les accords
complétant l'Accord de Garantie et toutes les anne-
xes audit Accord;

6) le terme “Etat-Garant” ou “Garant” désigne l’Etat
ou l'organisme qui est partie a l'Accord de Garantie ;

7) le terme “dollar” et le signe “S$” désignent la mon-
naie des Etats-Unis d’Amérique;

8) le terme “Projet” désigne le projet ou le programme
pour lequel le Prét est accordé, ainsi que les services
et les études y afferents, tels que décrits dans
T'Accord de Prét, y compris les modifications qui
pourraient étre apportées a la description dudit pro-
jet ou Audit programme d’un commun accord entre
la BADEA et l'Emprunteur;

9) le terme “biens” désigne le matériel, les fourni-
tures, les ouvrages et les autres services nécessaires
au Projet. Chaque fois qu'il est fait référence au coat
de l'un quelconque de ces biens, ledit cot est réputé
comprendre le cout de l'importation dudit bien dans
les territoires de L’Etat-Emprunteur ou de |'Etat sur
lesquels le Projet est réalisé;

10) l’expression “Date d’Entrée en vigueur” désigne la
date a laquelle l’Accord de Prét et l’Accord de
Garantie entrent en vigueur et prennent effet confor-
mément a la Section 12.03;

11) expression “Compte de Prét” désigne le compte,
ouvert par BADEA dans ses livres au nom de
lEmprunteur, qui est crédité du montant du Prét;

12) le terme “impéts” designe les impéts, préléve-
ments, redevances et droits de toute nature en
vigueur a la date de I'Accord de Prét ou de I’ Accord
de Garantie ou imposés ultérieurment ;

13) le terme “streté réelle” désigne les hypothéques,
nantissement, droits d’affectation, priviléges et droits
de préférence de toute sorte;

14) l'expression “Date de Cléture”, désigne la date,
spécifiée dans I’Accord de Prét, a partir de laquelle la
BADEA peut, par voie de notification 4 l/Emprunteur,
mettre fin au droit de celui de retirer du Compte de
Prét tout montant, non encore retiré dudit compte.

Section 2.02. REFERENCES. Les Articles et Sections
auxquels il est fait référence dans les présentes
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 819

Conditions Générale sans autre précision sont ceux
desdites Conditions Générales.

Section 2.03 TITRES DES ARTICLES ET DES SEC-
TIONS. Les titres des Articles et des Sections et la
Table des Matiéres ont été insérés dans les présentes
Conditions Générales pour faciliter sa lecture mais
n’en font pas partie intégrante.

ARTICLE III
COMPTE DE PRET - INTERETS ET AUTRES
CHARGES -REMBOURSEMENT -
LIEU DE PAIEMENT

Section 3.01 COMPTE DE PRET. Le Compte de Prét
est crédité du montant du Prét que !Emprunteur
peut retirer dudit Compte conformément aux dispo-
sitions de l’Accord de Prét et des présentes
Conditions Générales et selon la procédure spécifiée
par la BADEA.

Section 3.02 INTERETS. L’Emprunteur paie, sur les
montants retirés du Compte de Prét et non encore
remboursés , des intéréts dont le taux est stipulé
dans TlAccord de Prét. Ces intéréts commencent a
courir, pour chaque montant, a partir de la date du
retrait dudit montant.

Section 3.03 COMMISSION D’ENGAGEMENT. La
Commission d’engagement a été annulée en vertu de
la décision n°13 du Conseil d'Administration prise
lors de sa session du 19 juin 1989.

Section 3.04 COMMISSION D’ENGAGEMENT
SUPPLEMENTAIRE. L’Emprunteur paie une commis-
sion d’engagement au taux de un demi de un pour
cent (0,50%) I’'an sur le principal de tout engagement
spécial contracté par la BADEA, a la demande de
lEmprunteur, conformément a la Section 5.02 et non
encore remboursé.

Section 3.05 CALCUL DES INTERETS ET COMMIS-
SIONS Pour toute période inférieure a un an, les inté-
réts et commissions sont calculés sur la base d’une
année de 360 jours divisée en douze mois de trente
jours

Section 3.06. REMBOURSEMENT. (a) L’Emprunteur
rembourse le principal du Prét retire du Compte de
Prét conformément au tableau d’armortissement fi-
gurant en annexe a l'Accord de Prét.

(b) LEmprunteur a le droit, a condition de payer
tous les intéréts et autres charges échus, de rem-
bourser par anticipation (a) le montant total du prin-
cipal du Prét retiré et non encore remboursé, ou (b) le
montant total du principal dt au titre d’une ou de
plusieurs échéances de remboursement, a condition
toutefois qua la date dudit remboursement anticipé il
n”existe aucune portion de Prét non encore rem-
boursée dont l’échéance soit postérieure a la portion
devant faire l'objet du remboursement anticipé.

Section 3.07. LIEU DE PAIEMENT. Le rembourse-
ment du principal du Prét ainsi que le paiement des

intéréts et charges y afférents sont effectués en tels
lieux que la BADEA peut raisonnablement désigner.

ARTICLE IV
DISPOSITIONS RELATIVES AUX MONNAIES

Section 4.01. MONNAIES DANS LESQUELLES SONT
EFFECTUEES LES OPERATIONS -FINANCIERES.

(a) Toutes les opérations financiéres effectuées en
vertu de l’Accord de Prét sont calculées en dollars.
Les retraits du Compte de Prét ainsi que le rem-
boursement du principal du Prét et le paiement des
intéréts et autres charges y afférents sont effectués
en dollars.

(b) Si les dépenses qui doivent étre financées au
moyen des fonds d’un retrait donné conformément a
l'Accord de Prét ont été payées ou sont payables en
une monnaie autre que le dollar, la BADEA, 4a la
demande lEmprunteur et en qualité de mandataire
de celui-ci, peut acheter avec des dollars le montant
de ladite autre monnaie, nécessaire au réglement
desdites dépenses, et le montant en dollars payés par
la BADEA pour ledit achat est réputé avoir été retiré
des fonds du Prét.

(c) La BADEA peut, a la demande de I'Emprunteur et
en qualité de mandataire de celui-ci, acheter les dol-
lars dont l!Emprunteur a besoin pour rembourser le
principal du Prét ou pour payer les intéréts et autres
charges dus aux termes de l'Accord de Prét, a condi-
tion que I’Emprunteur lui verse a cet effet les fonds
nécessaires dans une monnaie ou des monnaies
acceptables par la BADEA. Ledit remboursement ou
ledit paiement n'est réputé avoir été effectué confor-
mément aux dispositions de l'Accord de Prét qu’a la
date et dans la mesure 00 la BADEA a effectivement
recu ces dollars.

Section 4.02. DETERMINATION DE LA VALEUR DES
MONNAIES. Chaque fois qu'il est nécessaire, aux fins
d'application de l'Accord de Prét ou Garantie, de
déterminer la contre-valeur d'une monnaie dans une
autre monnaie, cette contre-valeur est déterminée
par la BADEA selon le taux de change en vigueur a la
date de cette détermination.

ARTICLE V
RETRAIT ET UTILISATION DES
FONDS DU PRET

Section 5.01 RETRAIT DU COMPTE DE PRET. (a)
L’Emprunteur a le droit de retirer du Compte de Prét
les sommes déja dépensées au titre du Projet si la
BADEA y consent, les sommes nécessaires au régle-
ment des dépenses 4 effectuer a ce titre, conformé-
ment aux dispositions de l'Accord de Prét et des
présentes Conditions Générales et selon les régles et
la procédure déterminées par la BADEA.

(b) Aucun retrait n'est effectué des fonds du Prét pour
le financement :

i) de dépenses antérieures a la date de la signature de
820 Journal officiel de la République du Congo

N° 39-2012

T'Accord de Prét, a moins que la BADEA n’en con-
vienne autrement ;

ii) de biens achetés avec la monnaie de IEtat-
Emprunteur ou de lEtat dans lequel le Projet est
réalisé, moins que la BADEA n’en convienne
autrement;

iii) d'impots, d'une facon directe ou indirecte imposés
par l'Etat-Emprunteur ou |'Etat-Garant, ou exigibles
sur ses territoires ou dans I'Etat du siége de
l!Emprunteur ou Garant ou dans |’Etat dans lequel le
Projet est réalisé, sur des biens ou des services, ou
sur l'importation, la fabrication, la production, l’ac-
quisition ou la fourniture de ces biens ou services.

Section 5.02 ENGAGEMENTS SPECIAUX DE LA
BADEA. A la demande de I'Emprunteur et suivant les

conditions convenues entre la BADEA et
l!Emprunteur, la BADEA peut contracter par écrit des
engagements spéciaux l'obligeant A verser A

lEmprunteur ou 4a des tiers, certaines sommes des-
tinées a couvrir le cout des biens devant étre financés
au titre de l’Accord de Prét et ce, nonobstant toute
suspension ou annulation 4 tout moment ultérieur
par la BADEA ou Il'Emprunteur.

Section 5.03 DEMANDES DE RETRAIT OU D’EN-
GAGEMENT SPECIAL. Lorsque I'Emprunteur désire
retirer une somme du Compte de Prét ou demander a
la BADEA de contracter un engagement spécial con-
formément a la Section 5.02, !Emprunteur remet a la
BADEA une demande écrite revétant la forme et com-
portant les déclarations et accords nécessaires qui
peuvent étre raisonnablement demandés par la
BADEA. A moins que la BADEA et lEmprunteur n’en
conviennent autrement, les demandes de retrait,
accompagnées de tous les documents requis par le
présent Article, doivent étre présentées sans délai, au
fur et a mésure des dépenses relatives au Projet.

Section 5.04 JUSTIFICATIONS. L’'Emprunteur remet
a la BADEA, a l'appui de toute demande de retrait,
tous documents et autres justifications que la
BADEA peut raisonnablement demander, soit avant
d'autoriser, soit aprés avoir autorisé le retrait faisant
Tobjet de ladite demande.

Section 5.05 CARACTERE PROBANT DES DEMAN-
DES ET DES PIECES FOURNIES A L’APPUI. Les
demandes de retrait et les documents et autres justi-
fications fournis a l’appui desdites demandes doivent
suffire, quant a leur fond, a établir a la satisfaction
de la BADEA que l'Emprunteur est habitlité a retirer
du Compte de Prét les sommes demandées et que les-
dites sommes ne seront utilisées qu’aux fins sti-
pulées dans l'Accord de Prét.

Section 5.06 AFFECTATION DES FONDS DU PRET
ET ACQUISITION DES BIENS. L’Emprunteur s’oblige
a affecter les fonds du Prét exclusivement au régle-
ment du cout raisonnable des biens nécessaires a
Texécution du Projet. A moins que la BADEA n’en
convienne autrement, lesdits biens sont acquis con-
formément aux régles et procédures prescrites a cet
effet A la BADEA.

Section 5.07 AFFECTATION DES BIENS. A moins
que la BADEA nen convienne autrement,
lEmprunteur s’engage a ce que tous les biens
financés au moyen du Prét soient affectés exclusive-
ment a l’exécution du Projet.

Section 5.08 VERSEMENTS PAR LA BADEA. La
BADEA régle exclusivement a l'Emprunteur ou a son
ordre les sommes qu'il a le droit de retirer du Compte
de Prét.

ARTICLE VI
RANG PRIORITAIRE DU PRET - IMPOTS ET
RESTRICTIONS IMMUNITES ET PRIVILEGES
DE LA BADEA

Section 6.01 RANG PRIORITAIRE DU PRET. (a) La
BADEA et lEtat-Emprunteur ou |Etat-Garant con-
viennent qu’aucune autre dette extérieure ne bénéfi-
cie d'un rang prioritaire par rapport au Prét du fait
d'une sureté réelle constituée ultérieurement sur des
biens de I'Etat. A cette fin, A moins que la BADEA
n’en convienne autrement, lEtat-Emprunteur ou
TEtat-Garant s’engage a ce que toute sureté réelle
constituée sur l'un quelconque de ses biens en vue de
garantir toute dette extérieure, garantisse ipso-facto
a titre gratuit pour la BADEA, également et propor-
tionnellement, le principal du Prét, les intéréts et
autres charges y afferents, et a ce que, lors de la
constitution de ladite stireté réelle, des dispositions
expresses soient prévues a cet effet. Il est entendu
toutefois que les dispositions qui précédent ne
s'appliquent pas a:

i) toute streté réelle constituée sur un bien, 4
Tépoque de l'achat dudit bien, a seule fin de garantir,
le paiement du prix d’achat dudit bien ;

ii) toute sareté réelle constituée sur des biens com-
merciaux pour garantir une dette venant a échéance
un an a la date a laquelle elle est contractée et devant
étre réglée au moyen du produit de la vente desdits
biens commerciaux ;

iii) toute streté réelle constituée dans le cours ordi-
naire des transactions bancaires et garantissant une
dette venant a échéance un an au maximum aprés la
date a laquelle elle est contractée.

(b) Au sens de la présente Section, l’expression “biens
de l'Etat” désigne tous les biens appartenant a I'Etat-
Emprunteur ou a IlEtat-Garant ou 4a l'une quel-
conque de ses subdivisions politiques ou administra-
tives ou a un organisme quelconque détenu ou con-
trélé par ledit Etat ou par lune de ses subdivisions
ou géré pour le compte dudit Etat ou de l'une de ses
subdivisions, y compris tout organisme remplissant
les fonctions de banque de fonds de stabilisation des
changes dudit Etat ou remplissant des fonctions ana-
logues pour cet Etat

Section 6.02 IMPOTS. (a) Le remboursement du prin-
cipal du Prét et le paiement des intéréts et charges y
afferents sont exonérés de tout impot et effectués
nets de toute retenue d’impéts percus par I'Etat-
Emprunteur ou |Etat-Garant ou exigibles sur ses
territoires.
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 821

(b) LEtat-Emprunteur ou IEtat-Garant paie tout
impot percu sur, ou a l'occasion de la signature, la
publication, la remise ou I’enregistrement de l'Accord
de Prét ou de Il’Accord de Garantie en vertu :

i) de la législation de !Etat-Emprunteur ou de I'Etat-
Garant ou de la législation en vigueur sur ses terri-
toires; ou

ii) de la législation de tout pays dans la monnaie
duquel le Prét est remboursable, ou de la législation
en vigueur dans ce pays.

Section 6.03 RESTRICTIONS. Le remboursement du
principal du Prét et le paiement des intéréts et
charges y afferents sont exemptés de toutes restric-
tions imposées par la législation de l'Etat-
Emprunteur ou de I’Etat-Garant, ou la législation en
vigueur sur ses territoires.

Section 6.04 IMMUNITES ET PRIVILEGES DE LA
BADEA. (a) L’Etat-Emprunteur ou L'Etat-Garant con-
sidére comme confidentiels tous les documents, re-
gistres, archives, correspondance et autres docu-
ments de méme nature de la BADEA, et les exempte
de toute censure et inspection sur ses territoires.

(b) Tous les biens et revenus de la BADEA jouissent
dans les territoires de |’Etat-Emprunteur ou de
L’Etat-Garant de l'immunité totale contre la nationa-
lisation, la confiscation, la saisie et le seéquestre.

ARTICLE VII
COOPERATION ET INFORMATION

Section 7.01. COOPERATION ET INFORMATION. La
BADEA, |’Emprunteur et Garant coopérent étroite-
ment en vue d’assurer la réalisation des objectifs du
Prét. A cette fin, 4 la demande de l'une quelconque
des parties, la BADEA, |'Emprunceur et le Garant :

i) Procédent par l’intermédiaire de leurs représen-
tants, a des échanges de vues concernant l'état d’a-
vancement du Projet, les avantages qui en découlent
et I'exécution des obligations incombant 4 chacune
des parties en vertu de l'‘Accord de Prét et de Accord
de Garantie, ainsi que toute question se rapportant a
Yobjet du Prét ;

ii) Fournissent a ladite partie toutes les informations
qui peuvent étre raisonnablement demandées sur 1’é-
tat d’avancement du Projet, les avantages qui en
découlent et la situation générale du Prét.

(b) LEmprunteur et le Garant informent la BADEA
dans les meilleurs délais de toute circonstance qui
entrave ou risque d’entraver l’'avancement du Projet,
la réalisation des objectifs du Prét, (y compris toute
augmentation importante du cout du Projet), le ser-
vice des paiements y afférents ou I’exécution par
Tune quelconque des parties des obligations lui
incombant en vertu de l’Accord de Prét et de l’'Accord
de Garantie.

(c) LEtat-Emprunteur ou l’état-Garant donne aux
représentants accrédités de la BADEA toutes les

facilités raisonnables de se rendre sur toute partie de
ses territoires a des fins se rapportant au Prét.

ARTICLE VIII
ANNULATION - SUSPENSION

Section 8.01 ANNULATION PAR L'9EMPRUNTEUR.
L’Emprunteur peut, par voie de notification 4 la
BADEA, annuler tout montant du Prét qu'il n’a pas
retiré avant la date de ladite notification. Il est enten-
du néanmoins que |’Emprunteur ne peut faire usage
de cette faculté 4 'égard de tout montant du Prét
ayant fait l'objet d'un engagement spécial de la part
de la BADEA conformément a la Section 5.02.

Section 8.02 SUSPENSION PAR LA BADEA. 1. Si l'un
des faits énumérés ci-dessous survient et persiste, la
BADEA peut par voie de notification a /Emprunteur
et au Garant, suspendre en tout ou /Emprunteur
d'effectuer des retraits du Compte de Prét :

(a) LEmprunteur manque 4 ses obligations relatives
au remboursement du principal du Prét, au paiement
des intéréts ou a tout autre paiement requis confor-
mément a l’Accord de Prét ou a! tout autre accord de
prét ou de garantie conclu entre la BADEA et
lEmprunteur;

(b) Le Garant manque 4 ses obligations relatives au
remboursement du principal du Prét, au paiement
des intéréts ou a tout autre paiement requis confor-
mément a l’Accord de Garantie ou a tout autre accord
de prét ou de garantie conclu entre la BADEA et le
Garant;

(c) LEmprunteur ou le Garant manque a toute autre
obligation qui lui incombe en vertu de l'Accord de
Prét ou de l’Accord de Garantie ou de tout autre
accord de prét ou de garantie conclu entre la BADEA
et /Emprunteur ou entre la BADEA et le Garant ;

(d) Le droit de l!Emprunteur de retirer les fonds
provenant de tout autre prét, crédit ou subvention
accordé a |’Emprunteur pour le financement du
Projet est suspendu ou annulé en tout ou en partie et
lEmprunteur n'a pu obtenir de fonds suffisants pour
le Projet auprés d'autres sources, a des termes et
conditions jugés satisfaisants par la BADEA;

(e) Une situation exceptionnelle se produit qui rend
difficile l'exécution du Projet ou l’exécution par
lEmprunteur ou par le Garant des obligations résul-
tant de l’'Accord de Prét ou de l’Accord de Garantie;

() Lun quelconque des faits spécifiés aux alinéas e)
et f) de la Section 9.01 survient ;

(g) Tout autre fait spécifé dans I'Accord de Prét aux
fins de la présente Section survient.

2. Le droit de lEmprunteur d’effectuer des retraits du
Compte de Prét continue d’étre suspendu en tout ou
en partie, selon le cas, jusqu’a la cessation du fait ou
des faits ayant entrainé ladite suspension ou jusqu’a
ce que la BADEA informe lEmprunteur par voie de
822 Journal officiel de la République du Congo

N° 39-2012

notification que son droit d’effectuer des retraits est
établi ; il est entendu toutetefois que, dans le cas de
toute notification du rétablissement du droit d’ef-
fectuer des retraits, ledit droit n’est rétabli que dans
la mesure spécifié dans ladite notification et sous
réserve des conditions y spécifiées.

Section 8.03 ANNULATION PAR LA BADEA. Dans le
cas ou a) le droit de !Emprunteur d’effectuer des
retraits du Compte de Prét est suspendu pour un
montant quelconque du Prét pendant trente jours
consécutifs, ou b) aprés la date de cloture, un mon-
tant du Prét n’a pas été retiré du Compte de Prét, la
BADEA peut aviser Il'Emprunteur et le Garant par
voie de notification, qu’elle met fin au droit de
lEmprunteur d’effectuer des retraits au titre dudit
montant. A compter de cette notification, ledit mon-
tant est annulé.

Section 8.04 EFFET DE L’ANNULATION OU DE LA
SUSPENSION PAR LA BADEA SUR LES MONTANTS
FAISANT L'OBJET D'UN ENGAGEMENT SPECIAL. La
BADEA ne peut annuler ni suspendre les montants
faisant l'objet d'un engagement spécial de la part de
la BADEA conformément 4 la Section 5.02, sauf sti-
pulation contraire contenue dans ledit engagement
spécial.

Section 8.05 EFFET DE LAANNULATION SUR LES
ECHEANCES DE REMBOURSEMENT DU PRET. A
moins que la BADEA et I'Emprunteur n’en convien-
nent autrement, toute annulation est défalquée pro-
portionnellement de chacune des échéances de rem-
boursement du principal du Prét postérieure a la date
de cette annulation, telles que lesdites échéances
sont spécifiées dans le tableau d’amortissement
annexé a l’Accord de Prét.

ARTICLE IX
EXIGIBILITE ANTICIPEE

Section 9.01. MANQUEMENTS. Si l'un quelconque
des faits énumérés ci-aprés survient et persiste pen-
dant la période spécifiée, ci-dessous, la BADEA a la
faculté, tant que dure ledit fait, de déclarer par voie
de notification 4 !Emprunteur et au Garant que le
principal du prét non encore remboursé est exigible
et remboursable les intéréts et charges y afférents,
sur quoi ledit principal, de méme que lesdits intéréts
et charges, deviennent exigibles et remboursables
immeédiatement.

(a) LEmprunteur manque 4 ses obligations relatives
au remboursement du principal du Prét, au paiement
des intéréts ou a tout autre paiement requis confor-
mément a I’Accord de Prét ou a tout autre accord de
prét ou de garantie conclu entre la BADEA et
lEmprunteur, et ce manquement pendant une péri-
ode de trente jours consécutifs aprés que la BADEA a
notifié ledit fait 4 !Emprunteur.

(b) Le Garant manque a ses obligations relatives au
remboursement du principal du Prét, au paiement
des intéréts ou a tout autre paiement requis confor-
mément a l'accord de Garantie ou a tout autre accord
de prét ou de garantie conclu entre la BADEA et le

Garant, et ce manquement persiste pendant une
periode de trente jours consécutifs aprés que la
BADEA a notifié ledit fait Garant ;

(c) lEmprunteur ou le Garant manque a tout autre
obligation qui lui incombe en vertu de l’Accord de
Prét ou de l’Accord de Garantie ou tout autre accord
de prét ou de garantie conclu entre la BADEA et
lEmprunteur entre la BADEA et le Garant, et ce
manquement persiste pendant une période de soi-
xante jours consécutifs aprés que la BADEA a notifié
ledit fait a /Emprunteur ou au Garant, selon le cas ;

(d) Une situation exceptionnelle se produit qui rend
difficile I'exécution du Projet ou Jl’exécution par
lEmprunteur des obligations résultant de l‘Accord de
Prét, et cette situation persiste pendant une période
de soixante jours consécutifs aprés que la BADEA a
notifié ledit fait A /Emprunteur ;

(ec) Une mesure quelconque a été prise en vue de dis-

soudre l'‘Emprunteur ( quant il ne s’agit pas d'un
Etat), de mettre un terme a son activité ou de sus-
pendre ses opérations;

() L’Emprunteur (quant il ne s'agit pas d’un Etat)
nest plus en mesure d’acquitter ses dettes 4 leur
échéance, ou une mesure ou action quelconque a été
prise ou intentée par !Emprunteur ou par des tiers
qui a pour effet de permettre ou de provoquer la
répartition d'un élément quelconque des avoirs de
lEmprunteur entre ses créanciers;

(g) Tout autre fait prévu par l'Accord de Prét aux fins
de la présente Section survient et persiste durant la
période indiquée, le cas échéant, dans ledit Accord.

ARTICLE X
FORCE OBLIGATOIRE DE L'ACCORD DE PRET ET
DE L’ACCORD DE GARANTIE NON-EXERCICE
D'UN DROIT - ARBITRAGE

Section 10.01. MAINTIEN EN VIGUEUR DES DISPO-
SITIONS DE L'ACCORD DE PRET ET DE L'ACCORD
DE GARANTIE APRES SUSPENSION, ANNULATION
OU EXIGIBILITE ANTICIPEE. Nonobstant toute
annulation, suspension ou exibilitée anticipée, toutes
les dispositions de I'Accord de Prét et de l'Accord de
Garantie restent en vigueur et continuent a produire
tous leurs effets sauf disposition contraire des
Articles VIII et IX.

Section 10.02. FORCE OBLICATOIRE. Les droits et
obligations de la BADEA, de l'Emprunteur et du
Garant au titre de l’Accord de Prét et de I'Accord de
Garantie s’appliquent et ont force obligatoire confor-
mément a lEmprunteur ou au Garant ou prévue par
la législation en vigueur dans tout Etat ou sur toute
partie de ses territoires. En aucun cas, la BADEA,
lEmprunteur ou le Garant ne peut soutenir qu’une
disposition quelconque des présentes Conditions
Générales, de l’'Accord de Prét ou de l’Accord de
Garantie est nulle ou n’a pas force obligatoire pour
quelque raison que ce soit.
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 823

Section 10.03. NON-EXERCICE D’UN DROIT. Aucun
retard, aucune omission de la part d'une des parties
dans Il'exercice de tout droit, pouvoir ou recours
qu'elle tient de l’'Accord de Prét ou de I’Accord de
Garantie, en cas de manquement a une obligation de
la part de l'autre partie, ne peut porter atteinte audit
droit, pouvoir ou recours, ni étre interprété comme
un abandon dudit droit, pouvoir ou manquement ;
aucune mesure par ladite partie a la suite de tel man-
quement, ou de son acquiescement audit manque-
ment, ne peut affecter ou entraver l’exercice d'un
droit, pouvoir ou recours appartenant 4a ladite partie
en ce qui concerne tout autre manquement concomi-
tant ou postérieur.

Section 10.04. ARBITRAGE. Tout différend entre les
parties a l’‘Accord Prét ou a l'Accord de Garantie ou
toute revendication formulée par une partie a l’en-
contre d'une autre partie en vertu de l’Accord de Prét
ou de l'Accord de Garantie est réglé a l’'amiable entre
les parties, et, faute d’accord a I'amiable, ledit dif-
férend ou ladite revendication est soumis a l’arbitrage
d'un Conseil d’Arbitrage dans les conditions ci-aprés:

(a) Les parties audit arbitrage sont la BADEA d’une
part, lEmpruinteur et le Garant d’autre part.

(b) Le Conseil d’Arbitrage se compose de trois arbitres
nommés l'un par la BADEA, Ie deuxiéme par
lEmprunteur et le Garant ou, a défaut d’accord entre
eux, par le Garant, et le troisiéme (parfois appelé ci-
aprés “le Surarbitre”) par accord des parties ou, faute
daccord, par le Président de la Cour Internationale
de Justice. Si l'une des parties ne nomme pas d’arbi-
tre, celui-ci est nommé par le Président de la Cour
Internationale de Justice a la demande de l'autre par-
tie. En cas de démission, décés ou incapacité d’agir
de l'un des arbitres, son successeur est désigné con-
formément aux dispositions de la présente Section
applicables 4 la nomination de lArbitre qui I'a
précédé et ledit successeur a les pouvoirs de son
prédécesseur.

(c) Toute partie peut intenter une procédure d’arbi-
trage au titre de la présente Section par voie de noti-
fication a l'autre partie. Ladite notification doit con-
tenir un exposé de la nature du différend ou de la
revendication soumis 4 I’arbitrage et de la nature et
de la portée des mesures sollicitées, ainsi que le nom
de l'arbitre désigné par la partie demanderesse. Dans
les 30 jours qui suivent cette notification, l’autre par-
tie doit notifier 4 la partie demanderesse le nom de
larbitre nommé par elle.

(d) Si les parties ne s’entendent pas sur la désigna-
tion du surarbitre dans les 60 jours qui suivent la
notification introductive d’instance, toute partie peut
solliciter la nomination de celui-ci conformément aux
dispositions de l'alinéa (b) de la présente Section.

(e) Le Conseil d’Arbitrage se réunit pour la premiére
fois aux date et lieux fixés par le Surarbitre. Par la

suite, le Conseil décide ot et quand il siége.

() Le Conseil d’Arbitrage tranche toutes les questions

retatives a sa compétence et, sous réserve des dispo-
sitions de la présente Section et sauf accord contraire
des parties, fixe ses régles de procédure. Toutes les
décisions du Conseil d’Arbitrage sont prises a la
majorité des voix.

(g) Le Conseil d’Arbitrage donne aux parties la possi-
bilité de se faire entendre équitablement et rend sa
sentence par écrit. Cette sentence peut étre pronon-
cée par détaut. Toute sentence signée par la majorité
des membres du Conseil d’Arbitrage constitue la sen-
tence dudit Conseil. Un original signé de la sentence
est transmis a chaque partie. Toute sentence rendue
conformément aux dispositions de la présente
Section est définitive et a force obligatoire pour les
parties a l'Accord de Prét et 4 l‘Accord de Garantie et
chaque partie doit s’y soumettre et l’exécuter.

(h) Le Conseil d’Arbitrage applique les principes
généraux du droit et de l'équité.

(i) Les parties déterminent le montant des honoraires
des Arbitres et de toutes autres personnes dont la
participation est nécessaire a la conduite de
linstance arbitrale. A défaut d’accord des parties sur
ledit montant avant la premiére réunion du Conseil
d'Arbitrage, celui-ci fixe Iedit montant au niveau qui
lui parait raisonnable eu égard aux circonstances. La
BADEA, L’Emprunteur et le Garant prennent chacun
a leur charge les dépenses que I'instance arbitrale
leur occasionne. Les frais du Conseil d’Arbitrage sont
également partagés entre la BADEA, d'une part et
lEmprunteur et le Garant, d’autre part. Toute ques-
tion relative a la répartition des frais du Conseil
d'Arbitrage ou aux modalités de leur réglement est
tranchée par le Conseil d’Arbitrage.

(j) Les dispositions de la présente Section concernant
l'Arbitrage tiennent lieu de toute autre procédure
pour le réglement de tout différend entre les parties 4
l'Accord de Prét et a l'‘Accord de Garantie, ou de toute
revendication relative auxdits Accords formulée par
une partie a l’encontre d’une autre partie.

(k) Toute notification ou toute signification d’acte de
procédure relative 4 une instance introduite en vertu
de la présente Section est donnée dans les formes
prévues a la Section 11.01. Les parties a l'Accord de
Prét et a l’‘Accord de Garantie renoncent a toute autre
formalité requise, aux fins desdites notifications ou
desdites significations.

ARTICLE XI
DISPOSITIONS DIVERSES

Section 11.01. NOTIFICATIONS ET DEMANDES.
Toute notification ou demande ou permis d’adresser
en vertu de l’Accord de Prét ou de l’Accord de
Garantie est formulée par écrit. Sous réserve des dis-
positions de la Section 12.03, une telle notification ou
demande est réputée avoir été dament adressée
lorsqu’elle a été remise en mains propres ou par let-
tre, télégramme, cablogramme, radiogramme ou mes-
sage télex a la partie a laquelle il est est nécessaire ou
824 Journal officiel de la République du Congo

N° 39-2012

permis qu'elle soit adressée, a l'adresse de ladite par-
tie spécifiee dans l’‘Accord de Prét ou l’'Accord de
Garantie ou a toute autre adresse que ladite partie a
notifié a la partie effectuant la notification ou la
demande.

Section 11.02. ATTESTATION DE POUVOIRS.
L’Emprunteur et le Garant fournissent a la BADEA
des piéces attestant de fagon suffisante les pouvoirs
conférés 4 la personne ou aux personnes habilitées,
au nom de lEmprunteur ou du Garant, a prendre
toute mesure ou a signer tout document que
lEmprunteur doit ou peut prendre ou signer aux ter-
mes de l'Accord de Garantie. LEmprunteur et le
Garant fournissent également 4 la BADEA des spéci-
mens légalisés de la signature de chacune desdites
personnes.

Section 11.03 REPRESENTATION DE L’'EMPRUN-
TEUR OU DU GARANT. Le représentant de
lEmprunteur ou du Garant désigné dans l'Accord de
Prét ou dans l’Accord de Garantie aux fins de la
présente Section, ou toute personne qu'il a, par écrit,
autorisé 4 cet effet peut, au nom de I'Emprunteur ou
du Garant, prendre toute mesure qu’il est nécessaire
ou permis de prendre ou signer tout document qu'il
est nécessaire ou permis de signer aux termes de
TAccord de Prét ou de l’Accord de Garantie. Le
représentant de !Emprunteur ou du Garant ainsi
désigné ou toute personne qu'il a autorisée par écrit
a cet effet peut, par instrument écrit signé au nom de
lEmprunteur ou dudit Garant, 4 toute modification
ou ampliation des dispositions de l'Accord de Prét ou
de l’'Accord de Garantie a condition toutefois, de l'avis
dudit représentant, ladite modification ou ladite
ampliation soit raisonnable eu égard aux cir-
constances et n’accroisse pas substantiellement les
obligations incombant a l'Emprunteur aux termes de
T'Accord de Prét, ou au Garant aux termes de I’'Accord
de Garantie. La BADEA peut accepter la signature
dudit instrument par ledit représentant ou par ladite
personne autorisée comme preuve irréfutable que, de
Tavis dudit représentant, toute modification ou
ampliation apportée par ledit instrument aux dispo-
sitions de l’Accord de Prét ou de l’Accord de Garantie
est raisonnable eu égard aux circonstances et n’ac-
croit pas substantiellement les obligations de
lEmprunteur ou du Garant au titre desdits Accords.

ARTICLE XII
DATE D’ENTREE EN VIGUEUR - TERMINAISON

Section 12.01 CONDITIONS PREALABLES A L’EN-
TREE EN VIGUEUR DE L'ACCORD DE PRET ET DE
L'ACCORD DE GARANTIE. L’Accord de Prét et
l'Accord de Garantie n’entrent en vigueur que lorsque
la BADEA a recu des preuves jugées satisfaisantes
par elle, établissant :

(a) Que la signature de l’Accord de Prét et de l'Accord
de Garantie au nom de l'Emprunteur et du Garant a
été dament autorisée ou certifiée conformément aux
normes juridiques applicables a cet effet ; et

(b) Que tous les autres faits spécifiés dans I'Accord de
Prét comme conditions d’Entrée en Vigueur sont sur-
venus.

Section 12.02 CONSULTATIONS JURIDIQUES OU
CERTIFICATS. Parmi les preuves a4 fournir en vertu
de la Section 12.01, !Emprunteur fournit 4 la BADEA
une ou plusieurs consultations juridiques jugées sa-
tisfaisantes par la BADEA, émanant de juristes jugés
acceptables par elle ou, si la BADEA le demande, un
certificat jugé satisfaisant par la BADEA, émanant
d'un fonctionnaire compétent de !Emprunteur ou du
Garant ; cette ou ces consultations juridiques ou ce
certificat établissent :

(a) Que l'Accord de Prét a été dtiiment autorisé ou ra-
tifié par l'Emprunteur, diment signé en son nom et
qu'il a, pour l’Emprunteur, force obligatoire confor-
mément a ses dispositions ;

(b) Que l'‘Accord de Garantie a été dament autorisé ou
ratifié par le Garant, daiment signé en son nom et
qu'il a, pour l'Emprunteur force obligatoire conformé-
ment a ses dispositions ;

(c) Tous autres points spécifiés dans ‘Accord de Prét
ou tous autres points relatifs 4 cet Accord que la
BADEA peut demander.

Section 12.03 DATE D’'ENTREE EN VIGUEUR. (a)
Sauf accord contraire entre la BADEA et
lEmprunteur, l‘Accord de Prét et ‘Accord de Garantie
entrent en vigueur a la date a laquelle la BADEA
envoie par cablogramme a l'Emprunteur et au Garant
notification de son acceptation des preuves fournies
conformément a la Section 12.01.

(b) Si, avant la date d’entrée en vigueur, se produit
Tun des faits qui aura permis a la BADEA de sus-
pendre le droit de l!Emprunteur de procéder a des
retraits du Compte de Prét si l'Accord de Prét était
entré en vigueur, la BADEA peut retarder I’envoi de la
notification mentionnée au paragraphe (a) de la
présente Section jusqu’a ce que ce fait prenne fin.

Section 12.04. TERMINAISON DE L'ACCORD DE
PRET ET DE L'ACCORD DE GARANTIE POUR
DEFAUT D’ENTREE EN VIGUEUR. Si toutes les
mesures a prendre conformément a la Section 12.01
n’ont pas été prises avant la date spécifiée dans
T'Accord de Prét aux fins de la présente Section ou
avant toute autre date ultérieure spécifi¢e par la
BADEA, la BADEA peut, a toute date ultériure de son
choix, mettre fin, ainsi que tous les droits et obliga-
tions des parties qui en résultent.

Section 12.05. TERMINAISON DE L'ACCORD DE
PRET ET DE L'ACCORD DE GARANTIE APRES
PAIEMENT INTEGRAL. Lorsque le principal du Prét
retiré du Compte du Prét ainsi que tous les intéréts
et charges échus et exigibles au titre du prét ont été
intégralement payés, l'Accord de Prét et l'Accord de
Garantie se terminent immédiatement et toutes les
obligations incombant aux parties au titre desdits
Accords prennent fin.
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 825

Décret n° 2012-980 du 24 septembre 2012
portant ratification de la convention sur la péche et
la cnservation des ressources biologiques de la haute
mer.

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 22-2012 du 24 septembre 2012
autorisant la ratification de la convention sur la
péche et la conservation des ressources biologiques
de la haute mer ;

Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011
modifiant la composition du Gouvernement.

Décréte :

Article premier : Est ratifiée la convention sur la
péche et la conservation de ressources biologiques de
la haute mer dont le texte est annexé au présent
décret.

Article 2 : Le présent décret sera enregistré et publié
au Journal officiel de la République du Congo.

Fait a Brazzavlille, le 24 septembre 2012
Par le Président de la République,

Denis SASSOU-N’GUESSO

Le ministre des affaires étrangéres
et de la coopération,

Basile IKOUEBE

Le ministre de la péche
et de l'aquaculture,

Hellot Matson MAMPOUYA

Convention sur la péche et la conservation
des ressources biologiques de la haute mer

Les Etats parties a la présente Convention,

Considérant que le développement de la technique
moderne en matiére d'’exploitation des ressources
biologiques de la mer, en augmentant les possibilités
humaines de satisfaire aux besoins d'une population
mondiale croissante, expose certaines de ces
ressources au risque d’exploitation excessive,

Considérant aussi que de la nature des problémes
que pose a I’heure actuelle la conservation des
ressources biologiques de la haute mer découle la
nécessité évidente de résoudre, chaque fois que c’est
possible, ces problémes par voie de coopération inter-
nationale, grace a l’'action concertée de tous les Etats
intéressés,

Sont convenus des dispositions suivantes :

Article premier

1. Tous les Etats ont droit a ce que leurs nationaux
exercent la péche en haute mer, sous réserve : a) de
leurs obligations conventionnelles ; b) des intéréts et
des droits des Etats riverains tels qu’ils sont prévus
par la présente Convention; et c) des dispositions
concernant la conservation des _ ressources
biologiques de la haute mer, contenues dans les arti-
cles suivants.

2. Tous les Etats sont tenus d’adopter ou de coopé-
rer avec d'autres Etats pour adopter telles mesures
applicables 4 leurs nationaux respectifs qui pourront
étre nécessaires pour la conservation des ressources
biologiques de la haute mer.

Article 2

Aux fins de la présente Convention, l’expression
« conservation des ressources biologiques de la haute
mer » s’entend de l'ensemble des mesures rendant
possible le rendement optimal constant de ces
ressources, de fagon a porter au maximum les
disponibilités en produits marins, alimentaires et
autres. Les programmes de conservation doivent étre
établis en vue d’assurer, en premier lieu, l’approvi-
sionnement, en denrées alimentaires pour la con-
sommation humaine.

Article 3

Aux fins de la présente Convention, l’expression
« conservation des ressources biologiques de la haute
mer » s’entend de l'ensemble des mesures rendant
possible le rendement optimal constant de ces
ressources, de fagon a porter au maximum les
disponibilités en produits marins, alimentaires et
autres. Les programmes de conservation doivent étre
rétablis en vue d’assurer, en premier lieu, l’approvi-
sionnement en denrées alimentaires pour la consom-
mation humaine.

Article 4

1. Un Etat dont les nationaux se livrent a la péche
dun ou plusieurs stocks de poissons ou autres
ressources biologiques de la mer dans une région de
la haute mer owt les nationaux d’autres Etats ne s'y
livrent pas doit, en cas de besoin, adopter a l’égard de
ses propres nationaux des mesures en vue de la con-
servation des ressources biologiques affectées.

2. Si les Etats intéressés n’ont pu aboutir 4 un accord
dans un délai de douze mois, chacune des parties
peut entamer la procédure prévue 4 l'article 9.

Article 5

1. Si, aprés l'‘adoption des mesures visées aux articles
3 et 4, des nationaux d'autres Etats désirent se li-
vrer, dans une ou plusieurs régions de la haute mer,
a la péche du méme stock ou des mémes stocks de
poissons ou autres ressources biologiques marines,
les autres Etats appliqueront a leurs ressortissants
826 Journal officiel de la République du Congo

N° 39-2012

les mesures en question, qui ne devront établir
aucune discrimination, de droit ou de fait, sept mois
au plus tard aprés la date a laquelle ces mesures
auront été notifiées au directeur général de
lOrganisation des Nations Unies pour l’alimentation
et l'agriculture. Le directeur général portera ces
mesures a la connaissance de tout Etat qui en fera la
demande, et en tout cas de tout Etat spécifié par
TEtat qui a adopté la mesure en question.

2. Si les autres Etats n’acceptent pas ces mesures et
si un accord ne peut étre réalisé dans un délai de
douze mois, chaque partie intéressée peut entamer la
procédure prévue a Iarticle 9. Sous réserve des
dispositions du paragraphe 2 de I'article 10, les
mesures prises restent obligatoires en attendant la
décision de la commission spéciale.

Article 6

1. Tout Etat riverain a un intérét spécial au maintien
de la procductivité des ressources biologiques dans
toute partie de la haute mer adjacente a sa mer ter-
ritoriale.

2. Tout Etat riverain a le droit de participer, dans des
conditions d’égalité, 4 toute organisation de recher-
chés et 4 tout systéme de réglementation aux fins de
la conservation des ressources biologiques de la
haute mer dans cette région, méme si ses nationaux
ne s’y livrent pas a la péche.

3. Tout Etat dont les nationaux se livrent a la péche
dans une région de la haute mer adjacente a la mer
territoriale d’un Etat riverain engagera, 4 la demande
de cet Etat riverain, des négociations en vue de pren-
dre, d'un commun accord, les mesures nécessaires
pour la conservation des ressources biologiques de la
haute mer dans cette région.

4, Tout Etat dont les nationaux se livrent a la péche
dans une région de la haute mer adjacente a la mer
territoriale d’un Etat riverain ne peut appliquer dans
cette région de la haute mer des mesures de conser-
vation contraires a celles qui ont été adoptées par
TEtat riverain mais il peut engager des négociations
avec |'Etat riverain en vue de prendre d'un commun
accord les mesures nécessaires pour la conservation
des ressources biologiques de la haute mer dans
cette région.

5. Si les Etats intéressés n’ont pu aboutir, dans un
délai de douze mois, a un accord relatif aux mesures
de conservation ; chacune des parties peut entamer
la procédure prévue a l'article 9.

Article 7

1. Eu égard aux dispositions du paragraphe 1 de I'ar-
ticle 6, tout Etat riverain peut, en vue du maintien de
la productivité des ressources biologiques de la mer,
adopter unilatéralement les mesures de conservation
appropriées pour tout stock de poisson ou autres
ressources maripes dans toute partie de la haute mer
adjacente a sa mer territoriale, si des négociations a

cet effet avec les autres Etats n’ont pas abouti 4 un
accord dans un délai de six mois.

2. Les mesures que |'Etat riverain aura adoptées en
vertu du paragraphe précédent ne peuvent avoir effet
a l’égard des autres Etats que :

a) s'il est urgent d’appliquer des mesures de conser-
vation, corr pte tenu de I’état des connaissances con-
cernant la pécherie;

b) si elles sont fondées sur des conclusions scien-
tifiques appropriées;

c) si elles n’ont pas dans leur forme ou quant au fond
deffet discriminatoire a l'encontre des pécheurs
étrangers.

3. Ces mesures resteront en vigueur en attendant le
réglement, conformément aux dispositions perti-
nentes de la présente convention, de tout differend
concernant leur validité.

4. Si ces mesures ne sont pas acceptées par d'autres
Etats intéressés, chacune des parties peut entamer
la procédure prévue a Partie 9. Sous réserve des dis-
positions du paragraphe 2 de l'article 10, les mesures
adoptées restent obligatoires en attendant la décision
de la commission spéciale.

5. Les principes de délimitation géographique énon-
cés a l'article 12 de la Convention sur la nier territo-
riale et la zone contigué sont applicables toutes les
fois qu'il s’agit des cétes d’Etats différents.

Article 8

1. Un Etat qui, méme si ses nationaux ne se livrent
pas a la péche dans une région de la haute mer non
adjacente a ses cétes, a cependant un intérét spécial
a la conservation das ressources biologiques de la
haute mer dans cette région, peut requérir l'Etat ou
les Etats dont les nationaux y xercent la péche de
prendre les mesures nécessaires a4 la conservation,
aux termes des articles 3 et 4, respectivement, en
indiquant en méme temps les raisons scientifiques
qui rendent, 4 son avis, ces mesures nécessaires et
Tintérét spécial qu’il porte a cette question.

2. Si, dans un délai de douze mois, il n’obtient pas
satisfaction, ce Etat peut entamer la procédure
prévue a article 9.

Article 9

1. Tout différend qui pourra surgir entre Etats dans
les cas visés aux articles 4, 5, 6, 7 et 8 est, a la
demande de l'une des parties, soumis pour réglement
a une commission spéciale composée de cing mem-
bres, 4 moins que les parties ne conviennent d’en
rechercher la solution par un autre mode de régle-
ment pacifique, conformément a Iarticle 33 de la
Charte des Nations Unies.

2. Les membres de la commission, dont l'un est
chargé des fonctions de président, sont nommés d’un
commun accord par les Etats parties au différend,
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 827

dans un délai de trois mois a partir de la demande de
réglement du différend sur la base des dispositions
du présent article. A défaut d’accord, ils sont, a la
requéte de tout Etat partie au différend, nominés
dans un nouveau délai de trois mois par le Secrétaire
général de l'Organisation des Nations Unies, en con-
sultation avec les Etats parties au différend ainsi
qu’avec le Président de la Cour internationale de jus-
tice et le Directeur général de l'Organisation des
Nations Unies pour lalimentation et I'agriculture,
parmi des personnes dament qualifies, choisies en
dehors des Etats parties au différend, et spécialistes
des questions juridiques, administratives ou scien-
tifiques relatives aux pécheries, selon la nature du
différend a régler. Il est pourvu aux vacances de la
méme maniére qu’aux désignations initiales.

3. Tout Etat partie 4 une procédure prévue -dans les
présents articles a le droit de désigner l'un de ses
ressortissants pour faire partie de la commission spé-
ciale, avec le droit de participer pleinement aux
débats dans les mémes conditions que les membres
de la commission, mais ce ressortissant ne jouit pas
du droit de vote et ne peut pas prendre part a la ré
action de la décision de la commission.

4. La commission fixe elle-méme sa procédure de
maniére a assurer 4 chacune des parties la possibi-
lité de se faire entendre et de défendre son point de
vue. Elle statue également sur la répartition des frais
et dépens entre les parties, a défaut d’un accord
entre celles-ci 4 ce sujet.

5. La commission spéciale rend sa décision dans les
cing mois qui suivent la désignation de ses membres,
a moins qu'elle ne décide, en cas de nécessité, de pro-
longer ce délai d’une durée qui ne saurait excéder
trois mois.

6. En prenant ses décisions, la commission spéciale
se conforme aux présents articles ainsi qu’a tous
accords spéciaux conclus entre les parties au dif-
férend en vue du réglement de ce dernier.

7. Les décisions de la commission sont prises a la
majorité.

Article 10

1. Dans les différends naissant de l'application de
larticle 7, la commission spéciale applique les
critéres énoncés au paragraphe 2 dudit article. Dans
les conflits ayant trait a l’‘application des articles 4, 5,
6 et 8, la commission applique les critéres suivants,
selon les questions, qui font l'objet du differend :

a) Dans les différends ayant trait 4 l'application des
articles 4, 5 et 6, la commission doit avoir la preuve:

i) que les données scientifiques font apparaitre la
nécessité de mesures de conservation ;

ii) que les mesures particuliéres prises se fondent sur
des données scientifiques et sont pratiquement réal-
isables et

iii) que les mesures en question n’établissent pas de

discrimination, de droit ou de fait, A ’encontre des
pécheurs d'autres Etats.

b) Dans tous les conflits ayant trait a ‘application de
larticle 8, la commission doit établir, soit que des
données scientifiques prouvent la nécessité de
mesures de conservation, soit que le programme de
mesures de conservation répond aux besoins.

2. La commission spéciale peut décider que les
mesures qui font l'objet du differend ne seront pas
appliquées tant qu’elle n’aura pas rendu sa décision,
sous réserve que, lorsqu’il s’agit de différends relatifs
a l'article 7, application des mesures ne sera sus-
pendue que s'il apparait 4 la commission, sur la base
de présomptions appuyées par des preuves, que cette
application ne s’impose pas d’urgence.

Article 11

Les décisions de la commission spéciale sont obliga-
toires pour les Etats en cause, et les dispositions du
paragraphe 2 de l'article 94 de la Charte des Nations
Unies sont applicables 4 ces décisions. Au cas ot: des
recommandations y ont été jointes, celles-ci doivent
recevoir la plus grande attention.

Article 12

1. Si les données de fait sur lesquelles a été fondée la
décision de la commission spéciale se trouvent mo-
difiées 4 la suite de changements importants inter-
venus dans I’état du stock ou des stocks de poisson
ou autres ressources biologiques marines, ou a la
suite de changements dans les méthodes de péche,
chacun des Etats intéressés peut demander, aux
autres Etats, d’engager des négociations afin que les
modifications nécessaires soient apportées d’un com-
mun accord aux mesures de conservation.

2. Si aucun accord ne peut étre réalisé dans un délai
raisonnable, chacun des Etats intéressés peut
recourir de nouveau a la procédure prévue a I’article
9, a condition que deux années au moins se soient
écoulées depuis la premiére décision.

Article 13

1. La réglementation de pécheries exploitées au
moyen d’engins plantés dans le sol dans les régions
de la haute mer adjacentes a la mer territorial d'un
Etat peut étre entreprise par cet Etat lorsque ses
nationaux entretiennent et exploitent ces pécheries
depuis longtemps, a condition que ceux qui ne sont
pas ses nationaux soient autorisés a participer a ces
activités dans les mémes conditions que ses
nationaux, a l'exception des régions ou ces pécheries
ont été, en vertu d’un long usage, exploitées exclu-
sivement par ces nationaux. Cette réglementation ne
porte pas atteinte au régime général de ces régions en
tant que haute mer.

2. Dans le présent article, on entend par « pécheries
exploitées au moyen d’engins plantés dans le sol », les
pécheries utilisant des engins munis de supports qui
828 Journal officiel de la République du Congo

N° 39-2012

sont plantés dans le sol a poste fixe et qui y sont lais-
sés a des fins d'utilisation permanente, ou qui, si on
les retire, sont replantés chaque saison sur le méme
emplacement.

Article 14

Dans les articles premier, 3, 4, 5, 6 et 8, le terme
«nationaux » désigne les bateaux ou embarcations de
péche de tout tonnage qui ont la nationalité de Etat
en cause d’aprés la législation dudit Etat, quelle que
soit la nationalité des membres de leurs équipages.

Article 15

La présente Convention sera, jusqu’au 31 octobre
1958, ouverte a la signature de tous les Etats
Membres de l’Organisation des Nations Unies ou
d'une institution spécialisée, ainsi que de tout autre
Etat invité par l'Assemblée générale des Nations
Unies a devenir partie 4 la Convention.

Article 16

La présente Convention sera ratifiée. Les instruments
de ratification seront déposés auprés du Secrétaire
général de Organisation des Nations Unies.

Article 17

La présente Convention sera ouverte a l’adhésion de
tout Etat appartenant a l'une des catégories mention-
nées a larticle 157 Les instruments d’adhésion
seront déposés auprés du Secrétaire général de
lOrganisation des Nations Unies.

Article 18

1. La présente Convention entrera en vigueur le tren-
tieme jour qui suivra la date du dépét auprés du
Secrétaire général de l’Organisation des Nations
Unies du vingt-deuxiéme instrument de ratification
ou d’adhésion.

2. Pour chacun des Etats qui ratifieront la
Convention ou y adhéreront aprés le dépdét du vingt-
deuxiéme instrument de ratification ou d’adhésion, la
Convention entrera en vigueur le trentiéme jour
aprés le dépot par cet Etat de son instrument de
ratification ou d’adhésion.

Article 19

1. Au moment de la signature, de la ratification ou de
Tadhésion, tout Etat pourra formuler des réserves
aux articles de la Convention autres que les articles
6, 7, 9, 10, 11 et 12.

2. Tout Etat contractant ayant formulé des réserves
conformément au paragraphe précédent pourra a
tout moment les retirer par une cqmmunication a4 cet
effet adressée au Secrétaire général de l‘Organisation
des Nations Unies.

Article 20

1. Aprés expiration d'une période de cing ans a par-
tir de la date a laquelle la présente Convention en-
trera en vigueur, une demande de révision de la
Convention peut étre formulée en tout temps, par
toute partie contractante, par voie de notification
écrite adressée au _ Secrétaire général de
lOrganisation des Nations Unies.

2. L’Assemblée générale de l’Organisation des
Nations Unies statue sur les mesures a prendre, le
cas échéant, au sujet de cette demande.

Article 21

Le Secrétaire général de l'Organisation des Nutiotts
Unies notifie 0 tous les Etats Membres de
lOrganisation des Nations Unies et aux autres Etats
visés a l'article 15:

a) Les signatures apposées a la présente Convention
et le dépot des instruments de ratification ou d’adhé-
sion, conformément aux articles 15, 16 et 17;

b) La date a laquelle la présente Convention entrera
en vigueur, conformément a l'article 18 ;

c) Les demandes de révision présentées conformé-
ment a l'article 20 ;

d) Les réserves a la présente Convention présentées
conformément 4 I’article 19.

Article 22

Voriginal de la présente Convention, dont les textes
anglais, chinais, espagnol, francais et russe font
également foi, sera déposé auprés du Secrétaire
général de l’Organisation des Nations Unies, qui en
fera tenir copie certifiée conforme a4 tous les Etats
visés a l'article 15.

En foi de quoi les plénipotentiaires soussignés,
dament autorisés par leurs gouvernements respec-
tifs, ont signé la présente Convention.

Fait a Genéve, le vingt-neuf avril mil neuf cent
cinquante-huit.

Décret n° 2012-981 du 24 septembre 2012
portant institution de la fonction d’ambassadeur
itinérant

Le Président de la République,

Vu la Constitution ;

Vu le décret n° 2009-335 du 15 septembre 2009 por-
tant nomination des membres du Gouvernement ;
Vu le décret n° 2009-393 du 13 octobre 2009 relatif
aux attributions du ministre de:: affaires étrangéres
et de la coopération ;

Vu le décret n° 2002-229 du 1° juillet 2002 portant
institution de la fonction d’ambassadeur itinérant.

En Conseil des ministres,

Décréte :
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 829

Article premier : I] est institué la fonction d’ambas-
sadeur itinérant.

Article 2 : Lambassadeur itinérant est un haut fonc-
tionnaire en charge de toute mission diplomatique
spéciale, confiée par le Président de la République ou
par le ministre des affaires étrangéres.

Article 3 : Lambassadeur itinérant peut étre chargé
dun dossier spécifique concernant un pays, une
région ou un secteur d’activité a caractére interna-
tional. Il peut, en outre effectuer des missions de
représentation, de bons offices, ou entreprendre
toute réflexion sur les relations entre le Congo et les
partenaires bilatéraux et multilatéraux.

Article 4 : Pour l'accomplissement de ses missions,
lambassadeur itinérant dispose :

- de deux assistants ayant rang et prérogatives de
directeur ;

- duné secrétaire ;

- dun chauffeur

Article 5 : Lambassadeur itinérant exerce ses fonc-
tions auprés du Président de la République et/ou du
ministre des affaires étrangéres.

Article 6 Lambassadeur itinérant percoit une
rémunération conformément aux textes en vigueur.

Article 7 : Le présent décret qui abroge toutes dispo-
sitions antérieures contraires, sera enregistré et
publié au Journal officiel de la République du Congo.

Fait a Brazzaville, le 24 septembre 2012
Par le Président de la République,
Denis SASSOU-N’'GUESSO

Le ministre des affaires étrangéres
et de la coopération,

Basile IKOUEBE

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

MINISTERE DU DEVELOPPEMENT DURABLE,
DE L’ECONOMIE FORESTIERE ET
DE L'ENVIRONNEMENT

Arrété n° 11091 du 11 septembre 2012 por-
tant approbation de la convention d’aménagement et
de transformation pour la mise en valeur de l'unité
forestiére d’exploitation Mouliéné, de l'unité forestiére
d'aménagement Madingou, située dans la zone III
Bouenza du secteur forestier Centre, dans le
Département de la Bouenza

Le ministre du développement durable, de I’é-
conomie forestiére et de l'environnement,

Vu la Constitution ;

Vu la loi n° 16-2000 du 20 novembre 2000 portant
code forestier ;

Vu le décret n° 2002-437 du 31 décembre 2002
fixant les conditions de gestion et d'utilisation des
foréts;

Vu le décret n° 2011-558 du 17 aott 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2009-396 du 13 octobre 2009 relatif
aux attributions du ministre du développement
durable, de l'économie forestiére et de l’environ-
nement ;

Vu le décret n° 2010-74 du 2 février 2010 portant
organisation du ministére du développement
durable, de l'économie forestiére et de l’environ-
nement ;

Vu larrété n° 6378 du 31 décembre 2002 fixant le
taux de la taxe d’abattage des bois des foréts
naturelles ;

Vu larrété n° 6380 du 31 décembre 2002 fixant la
taxe de déboisement des foréts naturelles ;

Vu larrété n° 6382 du 31 décembre 2002 fixant les
modalités de calcul de la taxe de superficie ;

Vu larrété n° 6384 du 31 décembre 2002 fixant la
taxe sur les produits de bois et les produits dérivés de
bois a l'importation ;

Vu larrété n° 8519 du 23 décembre 2005 portant
création, définition des unités forestiéres d’'aménage-
ment du secteur forestier centre et précisant les
modalités de leur gestion et de leur exploitation ;

Vu larrété n° 8691 du 29 octobre portant appel d’of-
fres pour la mise en valeur de l’unité forestiére d’ex-
ploitation Mouliéné, de l'unité forestiére d’aménage-
ment Madingou, située dans la zone III Bouenza du
secteur forestier Centre, dans le Département de la
Bouenza ;

Vu l'arrété n° 7840 du 14 septembre 2009 fixant les
valeurs FOB pour Ie calcul de la taxe d’abattage et de
la taxe a l’exportation des bois ;

Vu le compte rendu de la commission forestiére du
29 novembre 2011.

Arréte :

Article premier : Est approuvée la convention d’amé-
nagement et de transformation conclue entre le
Gouvernement congolais et la société dénommée
Trabec Sarl, pour la mise en valeur de I'unité
forestiére d’exploitation Mouliéné, dont le texte est
annexé au présent arrété.

Article 2 : Le présent arrété, qui prend effet 4 compter
de la date de signature sera enregistré, inséré au
Journal officiel et communiqué partout ou besoin
sera.

Fait a Brazzaville, le 11 septembre 2012

Henri DJOMBO
830 Journal officiel de la République du Congo

N° 39-2012

Convention d’aménagement et de transformation
n° 7 pour la mise en valeur de l’unité forestiére
d’exploitation Mouliéné, de l’unité forestiére
d’aménagement Madingou située dans la zone III,
Bouenza du secteur forestier centre dans le
département de la Bouenza

Entre les soussignés,

La République du Congo, représentée par monsieur
le ministre du développement durable, de l'économie
forestiére et de l'environnement, ci-dessous désignée
“le Gouvernement”.

d'une part,
et

La Société Transformation des Bois Exotiques du
Congo SARL, en sigle “TRABEC SARL”, représentée
par son gérant, ci-dessous désignée « la Société ».

d'autre part,
Autrement désignés “les Parties”
Il a été préalablement exposé ce qui suit :

Dans le cadre de la mise en valeur des superficies
forestiéres, un inventaire de planification a été réa-
lisé dans l'unité forestiére d’exploitation Mouliéné.

La commission forestiére, tenue le 29 novembre
2011, sous la présidence du ministre du développe-
ment durable, de l'économie forestiére et de l’environ-
nement, a agréé le dossier de demande d’attribution
de l'unité forestiére d’exploitation Mouliéné, introduit
par Ia société TRABEC SARL 4 la suite de l'appel d’of-
fres lancé par arrété n° 8691 du 20 novembre 2010.

Le Gouvernement congolais et la Société TRABEC
SARL se sont accordés pour conclure la présente
convention d’aménagement et de transformation,
pour la mise en valeur de l'unité forestiére d’exploita-
tion Mouliéné, conformément a la politique de gestion
durable des foréts, définie dans la loi n° 16-2000 du
20 novembre 2000 portant code forestier et aux
stratégies de développement du secteur forestier.

Les Parties ont convenu :
TITRE PREMIER : DISPOSITIONS GENERALES

Chapitre I : De l'objet et de la durée
de la convention

Article premier : La présente convention a pour objet
Taménagement et la mise en valeur de l'unité
forestiére d’exploitation Mouliéné, de l'unité forestiére
d'aménagement Madingou, située dans la zone III,
Bouenza du secteur forestier centre, dans le départe-
ment de la Bouenza.

Article 2 : La durée de la présente convention est fixée
a quinze (15) ans, 4 compter de la date de signature

de l'arrété d’approbation de la présente convention.

A la suite de l'adoption du plan d’aménagement,
élaboré dans lobjectif de gestion durable de lunité
forestiére d’exploitation, attribuée a la société et
prévu a l'article 12 ci-dessous, la durée de la conven-
tion peut étre modifiée en fonction des prescriptions
dudit plan, pour tenir compte des dispositions de
Yarticle 67 de la loi n° 16-2000 du 20 novembre 2000
portant code forestier.

La présente convention est renouvelable, aprés une
évaluation par l’administration forestiére, tel que
prévu a l'article 33 ci-dessous.

Chapitre Il : De la dénomination, du siége social,
de l’objet et du capital social de la société

Article 3 La Société est constituée en société
anonyme de droit congolais, a capitaux italiens,
dénommée TRABEC SARL.

Son siége social est fixé 4 Pointe-Noire, B.P. : 4428,
République du Congo.

Il peut étre transféré en tout autre endroit de la
République du Congo, par décision des actionnaires,
réunis en assemblée générale extraordinaire.

Article 4 : La Société a pour objet l’exploitation, la
transformation, le transport et la commercialisation
des bois et des produits dérivés du bois.

Afin de réaliser ses objectifs, la Société peut signer
des accords, rechercher des actionnaires et entre-
prendre des actions susceptibles de développer ses
activités, ainsi que toute opération commerciale,
mobiliére se rattachant directement ou indirectement
a l'objet de la société.

Article 5 : Le capital social de la Société est fixé ini-
tialement 4 FCFA 499.022.000. Toutefois, il devra
étre augmenté en une ou plusieurs fois, par voie
d’apport en numéraire, par incorporation des
réserves ou des provisions ayant vocation a étre
incorporées au capital social et par apport en nature.

Article 6 : Le montant actuel du capital social, divisé
en 100 actions de F CFA 4.990.220, est réparti de la
maniére suivante :

Actionnaires Nombre Valeur Valeur Totale
d'actions | d'une action FCFA

Sté NELG HOL-

DING S.A 50 4.990.220 | 249.511.000

Domenico

GIOSTRA 25 4.990.220 | 124.755.500

Société GOR-

DON FINANCE 25 4.990.220 | 124.755.500

S.A

Total 100 - 499.022.000

Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 831

Article 7 : Toute modification dans la répartition des
actions devra étre au préalable approuvée par le mi-
nistre en charge des eaux et foréts, conformément a
la législation et 4 la réglementation en vigueur.

TITRE DEUXIEME : DEFINITION DE L'UNITE
FORESTIERE D’EXPLOITATION MOULIENE

Article 8 : Sous réserve des droits des tiers et confor-
mément a la législation et a la réglementation
forestiéres, notamment l’'arrété n° 8519 du 23 décem-
bre 2005 portant création, définition des unités
forestiéres d’aménagement du secteur forestier cen-
tre et précisant les modalités de leur gestion et de
leur exploitation, la société est autorisée a exploiter
lunité forestiére d’exploitation Mouliéné d'une super-
ficie de 143.000 hectares environ, dont 34.878 ha de
superficie utile, située dans l'unité forestiére d’amé-
nagement Madingou.

Lunité forestiére d’exploitation Mouliéné est déli-
mitée ainsi qu'il suit :

- au Nord : par la limite départementale Bouenza-
Pool, depuis la confluence des riviéres Bouenza et
Léoutoulori jusqu’au pont d’une riviére non
dénommée a proximité du village Kitouwo, sur la
piste Kitouwo-Kinga aux coordonnées géo-
graphiques ci-aprés 03°33'19,6" Sud et
14°05'22,5” Est ;

- alEst : par la piste Kitouwo-Kinga-Ngolé-Kitzou-
Kinzélé, jusqu’au village Zabata ; ensuite par la
route préfectorale, depuis le village Zabata
jusqu’au village Hikolo;

- au Sud : par la route Hikolo-Mousanda, depuis le
village Hikolo jusqu’a Mouyondzi ; ensuite, par la
route préfectorale Mouyondzi-Kimpéni-Mbounou-
Moubiri-Makoungou-Kikaya-Makaka, jusqu’a la
riviére Bouenza ;

- al'Ouest : par la riviére Bouenza en amont, depuis
Tintersection avec la _ route préfectorale
Mouyondzi-Makaka, jusqu’a sa confluence avec la
riviére Léoutoulori.

TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre I : Des engagements de la société

Article 9 : La Société s’engage a respecter la législa-
tion et la réglementation forestiéres en vigueur,
notamment :

- en ne cédant, ni en ne sous-traitant la mise en
valeur de J'unité forestiére d’exploitation
Mouliéné;

- en effectuant des comptages systématiques pour
Yobtention des coupes annuelles, dont les résul-
tats devront parvenir a la direction départemen-
tale de l'economie forestiére de la Bouenza, dans
les délais prescrits par la réglementation
forestiére en vigueur ;

- en transmettant les états de production 4 la direc-
tion départementale de l’economie forestiére de la
Bouenza, dans les délais prévus par la réglemen-
tation en vigueur ; en respectant le quota des

grumes destinées a la transformation locale (85%)
et celui des grumes 4 exporter (15%).

Article 10 : La Société s’engage également a respecter
la législation et la réglementation en vigueur en
matiére d’environnement.

Article 11 : La Société s’engage 4 mettre en valeur I'u-
nité forestiére d’aménagement concédée, conformé-
ment aux normes forestiéres et environnementales,
aux prescriptions de ladite convention et aux dispo-
sitions du cahier de charges particulier.

Article 12 : La Société s’engage a élaborer, sous le
contréle des services compétents du ministére en
charge des eaux et foréts, le plan d’aménagement,
dans l’objectif de gestion durable de l'unité forestiére
d'exploitation Mouliéné, a partir de 2013.

A cet effet, elle devra créer en son sein une cellule
chargée de coordonner et de suivre I'élaboration et la
mise en oeuvre de ce plan d’aménagement.

Lélaboration du plan d’aménagement se fera avec
lappui d'un bureau d’études agréé, sur la base des
directives nationales d’'aménagement et des normes
d'aménagement des concessions forestiéres.

Un protocole d’accord définissant les conditions
générales d’aménagement et un protocole technique
précisant les prescriptions techniques seront signés
entre la direction générale de l'économie forestiére et
la société.

Un avenant a la présente convention sera signé entre
les parties, aprés l'adoption du plan d’aménagement,
pour prendre en compte les prescriptions définies et
les conditions de mise en ceuvre dudit plan.

Article 13 : La Société s’engage 4 mettre en oeuvre le
plan d’aménagement de l'unité forestiére d’exploita-
tion Mouliéné.

Les dépenses relatives a l’élaboration et a la mise en
oeuvre du plan d’aménagement sont a la charge de la
société. Toutefois, celle-ci peut, avec l'appui du mi-
nistére en charge des eaux et foréts, rechercher des
financements extérieurs.

Article 14 : La Société s’engage a atteindre les vo-
lumes précisés au cahier de charges particulier, sauf
en cas de crise sur le marché de bois ou de force
majeure.

Articla 15 : La Société s’engage a mettre en place une
unité de transformation industrielle et a diversifier la
production transformée, selon le programme d’in-
vestissement et le planning de production présentés
au cahier de charges particulier.

Article 16 : La Société s’engage 4 assurer la bonne
exécution du programme d’investissement, confor-
mément au planning retenu dans le cahier de
charges particulier, sauf en cas de force majeure,
prévu a l'article 29 ci-dessous.
832 Journal officiel de la République du Congo

N° 39-2012

Pour couvrir les investissements, la société aura
recours a tout ou partie de son cashflow, aux capi-
taux de ses actionnaires et aux financements
extérieurs 4 moyen et long terme.

Article 17 : La Société s’engage a recruter les cadres
nationaux, a assurer et a financer leur formation,
selon les dispositions précisées dans le cahier de
charges particulier.

Article 18 : La Société s’engage a porter l'effectif du
personnel de 143 agents en 2012 4 212 en 2015 con-
formément aux détails précisés dans le cahier de
charges particulier.

Article 19 : La Société s’engage a collaborer avec l'ad-
ministration des eaux et foréts, pour une gestion
rationnelle de la faune dans l'unité forestiére d’ex-
ploitation Mouliéné.

Elle s’engage, notamment, a assurer le financement
de la mise en place et du fonctionnement de l'unité de
surveillance et de lutte anti-braconnage, en sigle
USLAB, sur la base d’un protocole d’accord a signer
avec la direction générale de l’economie forestiére.

Article 20 : La Société s’engage a réaliser un pro-
gramme de restaurations des zones dégradées et de
suivi de la régénération des jeunes peuplements dans
Tunité forestiére d’exploitation Mouliéné, en collabo-
ration avec le service national de reboisement, sur la
base d’un protocole d’accord a signer avec la direc-
tion générale de l'économie forestiére, dés l'adoption
du plan d’aménagement.

Article 21 : La Société s’engage a réaliser les travaux
spécifiques au profit de l'administration des eaux et
foréts, des populations et des collectivités territori-
ales ou locales du département de la Bouenza, tels
que prévus dans le cahier de charges particulier de la
présente convention

Chapitre I] : Des engagements
du Gouvernement

Article 22 : Le Gouvernement s’engage a faciliter,
dans la mesure du possible, les conditions de travail
de la société et a contréler, par le biais des services
compétents du ministére en charge des eaux et
foréts, l’exécution des clauses contractuelles.

II garantit, en outre, la libre circulation des produits
forestiers, sous réserve de leur contréle par les agents
des eaux et foréts.

Article 23 : Le Gouvernement s’engage a maintenir
les volumes précisés au cahier de charges particulier
jusqu’a l’adoption du plan d’aménagement, sauf en
cas de crise sur le marché de bois ou de force
majeure.

Article 24 : Le Gouvernement s’engage a ne pas met-
tre en cause, unilatéralement, les dispositions de la
présente convention a l'occasion des accords de toute
nature qu'il pourrait contracter avec d'autres états ou
des tiers.

TITRE QUATRIEME : MODIFICATION, RESILIATION
DE LA CONVENTION ET CAS DE FORCE MAJEURE

Chapitre I : De la modification et de la révision

Article 25 : La présente convention peut faire l'objet
dune révision lorsque les circonstances |'imposent,
selon que J'intérét des parties l'exige, ou encore
lorsque son exécution devient impossible en cas de
force majeure.

Article 26 : Toute demande de modification de la
présente convention devra étre formulée par écrit,
par la partie qui prend J'initiative.

Cette modification n’entrera en vigueur que si elle a été
approuvée par la signature dés parties contractantes.

Chapitre II : De la résiliation de la convention

Article 27 : En cas d’inexécution des engagements
pris par la Société, la convention est résiliée de plein
droit, sauf cas de force majeure, aprés une mise en
demeure restée sans effet, dans les délais indiqués,
qui, dans tous les cas, ne doivent pas dépasser trois
mois, sans préjudice des poursuites judiciaires.

Cette résiliation intervient également en cas de non-
respect de la législation et de la réglementation
forestiéres, dament constaté et notifié a la société par
Yadministration des eaux et foréts.

La résiliation de la convention se fera par arrété du
ministre en charge des eaux et foréts.

Article 28 : Les dispositions de l'article 27 ci-dessus
s’appliquent également dans le cas ot la mise en oeu-
vre de la présente convention ne commence pas dans
un délai d’un an, a compter de la date de signature
de son arrété d’approbation, ou encore lorsque les
activités du chantier sont arrétées pendant un an,
sauf cas de force majeure, défini a l'article 29 ci-
dessous, aprés avoir tenu informé l’administration
des eaux et foréts.

Chapitre III : Du cas de force majeure

Article 29 : Est qualifié de « cas de force majeure »,
tout événement indépendant, incertain, imprévisible,
irrésistible et extérieur a la société, susceptible de
Tempécher de réaliser normalement son programme
de production et d'investissements.

Toutefois, la gréve issue d’un litige entre la Société et
son personnel ne constitue pas un cas de force
majeure.

Article 30 : Au cas ot I'effet de la force majeure n’ex-
céde pas six mois, le délai de l’exploitation sera pro-
longé par rapport a la période marquée par la force
majeure.

Si au contraire, l’effet de la force majeure dure plus
de six mois, l'une des parties peut soumettre la situ-
ation a l'autre, en vue de sa résolution.
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 833

Les parties s’engagent 4 se soumettre a toute décision
résultant d’un tel réglement, méme si cette décision
devra aboutir a la résiliation de la présente convention.

TITRE CINQUIEME : REGLEMENT DES DIFFE-
RENDS ET ATTRIBUTION DE JURIDICTION

Article 31 : Les parties conviennent de régler a l’'ami-
able tout différend résultant de l'interprétation de
lexécution de la présente convention.

Au cas ou le réglement a l’'amiable n’aboutit pas, le
litige est porté devant le tribunal de commerce du
siége social de la Société, sur le territoire congolais.

TITRE SIXIEME : DISPOSITIONS
DIVERSES ET FINALES

Article 32 : En cas de faillite ou de résiliation de la
convention, la Société sollicitera l'approbation du
ministre en charge des eaux et foréts pour vendre ses
actifs.

En outre, les dispositions de l'article 71 de la loi
n°16-2000 du 20 novembre 2000 portant code
forestier sont applicables de plein droit.

Article 33 : La présente convention fera l'objet d’une
évaluation annuelle par les services compétents de
ladministration des eaux et foréts.
Une copie de rapport d’évaluation annuelle est trans-
mise a la direction générale de la Société, en relevant
les points d’inexécution de la convention.
De méme, au terme de la validité de la présente con-
vention, une évaluation finale sera effectuée par les
services précités, qui jugeront de l’opportunité ou
non de sa reconduction.
Article 34 : La présente convention, qui sera approu-
vée par arrété du ministre chargé des eaux et foréts,
entre en vigueur a compter de la date de signature
dudit arrété.

Fait a Brazzaville, le 11 septembre 2012
Pour la Société,
Le gérant,
Domenico GIOSTRA

Pour le Gouvernement,

Le ministre du développemeit durable, de l'économie
forestiére et de l'environnement,

Henri DJOMBO.

Cahier de charges particulier relatif 4 la conven-
tion d’aménagement et de transformation, con-
clue entre la République du Congo et la société “
transformation des bois exotiques
du Congo SARL”.

Article premier Lorganigramme général de la
Société, présenté en annexe, se résume de la maniére
suivante :

- un gérant
une direction qui comprend, outre le secrétariat :

- une cellule d’aménagement ;

un service d’exploitation forestiére ;

- un service transformation du bois ;

un service administratif et du personnel ;
- un service mécanique et entretien.

Le service de I'exploitation forestiére comprend :

- une section approvisionnement de matiére pre-
miére ;

- une section réceptionnement ;

- une section trongonnage.

Le service transformation du bois comprend :
- une section débitage et tronconnage ;

une section afftitage ;
- une section colisage et menuiserie.

Le service administratif et du personnel comprend :

- une section comptabilité et paie ;
une section relation publique ;
une section sécurité.

Le service mécanique et entretien comprend :

une section mécanique, soudure et électricité ;
- une section pneumatique et transport ;
un magasin.

Article 2 : La Société s’engage a recruter les diplomés
sans emploi en foresterie.

Article 3 : La Société s'engage, A qualification, compé-
tence et expérience égales, a recruter en priorité les
travailleurs et les cadres de nationalité congolaise.

La société s’engage en outre a financer la formation
des travailleurs, 4 travers l’organisation des stages
au niveau local ou a I'étranger.

Acet effet, la Société doit faire parvenir, chaque année,
a la direction générale de l'économie forestiére, le pro-

gramme de formation.

Article 4 : La Société s’engage a construire pour ses
834 Journal officiel de la République du Congo

N° 39-2012

travailleurs une base-vie en matériaux durables,
électrifiée et dotée d’une antenne parabolique et com-
prenant :

- une infirmerie ;

- un économat ;

- une école ;

- un systéme d’adduction d’eau potable ;

- une case de passage équipée et meublée pour les
agents des eaux et foréts, selon un plan défini par
la direction générale de I’economie forestiére.

La Société s’engage en outre 4 appuyer les popula-
tions A développer les activités agropastorales autour
de la base-vie.

Article 5 : Le montant des investissements prévision-
nels se chiffrent A FCFA 1.910.139.000, dont FCFA
326.790.000 d’'investissements prévisionnels définis
en fonction des objectifs a atteindre, aussi bien en
matiére de production de grumes que de transforma-
tion industrielle de bois, sur une période de 3 ans,
et de FCFA 1.583.349.000 d'investissements déja
réalisés.

Le calendrier de réalisation de ces investissements
est présenté en annexe.

Article 6 : Le calendrier technique de production et de
transformation des grumes se présente comme suit :

unité : m3

SPECIFICATION 1 2 3 4 5

Volume fits 11760| 39201 |39201|39201| 39201

Volume commerciali-

eee yee 8820 | 29401 |29401)/29401| 29401

Volume export (15%) | 1323] 4410] 4410] 4410] 4410

Volume grumes

entrée usine (85%) 7497 | 24991 |24991)24991| 24991

Production totale 2999] 9996] 9996] 9996] 9996

sciages (40%)

Sciages humides

(709) 2099] 6997| 6997] 6997] 6997

Sciages séchés (30%) | 900| 2999] 2999] 2999] 2999
.)

Menulserie (20% de 180| 600] 600} 600] 600

sciages séchés)

Le coefficient de commercialisation est de 75%.

Le rendement matiére au sciage est de 40%. Aprés
TYadoption du plan d’aménagement de Ilunité
forestiére d’exploitation Mouliéné, de nouvelles prévi-
sions de production seront établies, ainsi qu'un nou-
veau calendrier de production.

Article 7 : La coupe annuelle est de préférence d’un
seul tenant. Toutefois, elle pourrait étre répartie en
un ou plusieurs tenants dans les zones d’exploitation
difficile, telles que les montagnes ou les marécages.

Article 8 : Le taux retenu pour le calcul de la taxe
forestiére est fixé par un texte réglementaire.

Article 9 : Les essences prises en compte pour le cal-
cul de la taxe forestiére sont celles indiquées par les
textes réglementaires en vigueur en matiére
forestiére.

Article 10 : Les diamétres minima d’abattage sont
ceux fixés dans les textes réglementaires en matiére
forestiére en vigueur.

Article 11 : La création des infrastructures routiéres
dans I'unité forestiére d’exploitation Mouliéné ne doit
donner lieu a installation anarchique des villages et
campements, plus ou moins permanente, dont les
habitants sont souvent responsables de la dégrada-
tion des écosystémes forestiers, tels que les défriche-
ments anarchiques, le braconnage et les feux de
brousse.

Toutefois, en cas de nécessité avérée, l'installation de
nouveaux villages et campements, le long des routes
et pistes forestiéres, ne se réalisera qu’avec l’'autori-
sation de l'administration des eaux et foréts, aprés
une étude d'impact du milieu, conjointement menée
avec les autorités locales.

Article 12 : Les activités agropastorales sont entre-
prises autour de la base-vie des travailleurs, afin de
contréler les défrichements et d’assurer l'utilisation
rationnelle des terres.

Ces activités sont réalisées suivant des programmes
approuvés par la direction départementale de 1’é-
conomie forestiére de la Bouenza, chargé de veiller a
leur suivi et a leur contréle.

Article 13 : Conformément aux dispositions de l’arti-
cle 21 de cette convention, la Société s’engage 4 li-
vrer le matériel suivant et a réaliser les travaux ci-
aprés, au profit des populations, des collectivités
locales et de l'administration des eaux et foréts.

A.-Contribution au développement socio-économique
du département

Pendant la période d’exploitation
Entretien des pistes agricoles de :
- Tsiaki-Nka-Kimboto ;
- Tsiaki-Makaka-Mpono 1 ;
- Tsiaki-Ngamikala-Kimbimi ;
Selon un calendrier qui devra tenir compte de l’évolu-
tion de l’exploitation dans la concession forestiére et

des besoins du département :

- livraison, chaque année, a la préfecture des pro-
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 835

duits pharmaceutiques 4 hauteur de trois mil-
lions (3.000.000) FCFA ;

- livraison, chaque année, a la préfecture, au
Conseil départemental et sous-préfecture de trois
mille (3.000) litres de gasoil soit mille cing (1.500)
litres pour la préfecture, mille (1.000) litres pour
le conseil et cing cents (500) litres a la sous-pré-
fecture de Tsiaki.

Année 2014

1& trimestre
- Contribution a la construction d'un (01) poste de
santé au village Makaka, 4 hauteur 5.000.000 FCFA.

3° trimestre
Livraison a la préfecture de :

- deux cents (200) tables bancs ;

- cinquante (50) lits de 0,90 m de large avec mate-
las pour les centres de santé intégré ;

- 25 tables de travail plus chaises pour les étab-
lissements scolaires.

Année 2015

1 trimestre

- livraison d'un (01) microscope binoculaire (coat
estimé a 1.600.000 FCFA) et de deux (02) ten-
siométres (cot estimé a 90.000 FCFA);

- contribution a4 la construction d'un centre de
santé intégré a Mouliéné 4 hauteur de 5.000.000
FCFA;

- livraison de 6 m de bois débités a la préfecture et
conseil départemental, soit 3 m3 par structure ;

3° trimestre

- réhabilitation des logements du personnel du
poste de santé du village Makaka et du centre
intégré de Mouliéné, a hauteur de 5.000.000
FCFA ;

- contribution 4 l’électrification du siége du District
de Tsiaki, A hauteur de 4.000.000 FCFA ;

- construction des ponts forestiers de Ntsassa
(Kimbimi) et Moupété.

Année 2016
1 trimestre

- contribution a la réalisation d'un (01) forage
d'eau, dans un village centre du district de Tsiaki,
a hauteur de 10.000.000 FCFA ;

- livraison de cent (100) tables bancs 4 la préfecture;

- livraison de 6 m° de bois a la préfecture et au
Conseil départemental, soit 3 m3 par structure.

3° trimestre
- contribution a l’équipement en mobilier et
ouvrage du centre culturel de Tsiaki ;

Année 2017
1& trimestre
- livraison d’un (01) microscope binoculaire (cout
estimé 1.600.000 FCFA).
3° trimestre

- livraison de cinquante (50) tables bancs ;
- livraison de deux (02) tensiométres.

B .- Contribution 4 l’équipement de l’administra-
tion forestiére
Année 2014
2¢ trimestre
- Contribution 4 la construction du mur de la cléture
des bureaux de la direction départementale de I’é-
conomie forestiére de la Bouenza.
Année 2015
2¢ trimestre
- contribution 4 la construction du logement du
directeur départemental de l'économie forestiére
de la Bouenza a hauteur de 5.000.000 FCFA ;
- contribution a la réfection des bureaux de la
brigade de l'économie forestiére de Mouyondzi.
Année 2017

2¢ trimestre

- livraison d'un véhicule Toyota Hilux double cabine
a la direction générale de l'économie forestiére.

Article 14 : Les dispositions du présent cahier de
charges particulier doivent obligatoirement étre exé-
cutées par la société, conformément a l'article 72 de
la loi n° 16-2000 du 20 novembre 2000 portant code
forestier.

Fait a Brazzaville, le 11 septembre 2012

Pour la société,

Le gérant,

Domenico GIOSTRA,

Pour le Gouvernement,

Le ministre du développement durable, de l'économie
forestiére et de l'environnement,

Henri DJOMBO
836

Journal officiel de la République du Congo

N° 39-2012

Annexe I : Investissements déja réalisés

Désignation Nombre Prix unitaire Valeur total (FCFA)
1.- Direction Générale
Laptop 2 490.000 980.000
Imprimante T 160.000 160.000
Onduleur T 210.000 210.000
GPS a 250.000 1.000.000
Clisimétre 4 100.000 400.000
Boussole suunto a 90.000 360.000
Boussole topo chaix 3 140.000 420.000
Telemétre T 130.000 130.000
Compas forestier 8 80.000 640.000
Dendrométre T 75.000 75.000
2.- Exploitation forestiére
Construction et éclairage routes
CAT D7G i 182.500 182.500
Compacteur CAT 583 C T 33.500 33.500
Niveleuse CAT 140 G T 40.000 40.000
Camions bennes Renault CBH 280 1 17.000 17.000
CAT 966 F avec godet T 81.000 81.000
Scies Sthill 0,70 2 680.000 1.360.000
Chaines/rouleaux 2 200.000 400.000
Abattage
Scies de marque Sthill 0,70 2 680.000 1.360.000
Scies de marque Sthill 0,70 2 680.000 1.360.000
Chaines/rouleaux 2 200.000 400.000
Chaines /rouleaux 2 200.000 400.000
Marteaux triangulaires 2 50.000 100.000
Couronnes a chifires 2 110.000 220.000
Etétage
Scies Sthill 0,70 2 680.000 1.360.000
Scies Sthill 0,70 2 680.000 1.360.000
Chaines/rouleaux 2 200.000 400.000
Chaines/rouleaux 2 200.000 400.000
Guides chaines 2 60.000 120.000
Débardage
CATD7G 1 182.500.000 182.500.000
CAT 527 1 148.000.000 148.000.000
CAT 535 136.000.000 136.000.000
CAT 528 40.000.000 80.000.000
Tronconnage parc forét
Scies Sthill 0,70 2 680.000 1.360.000
Scies Sthill 0,70 2 680.000 1.360.000
Chaines/rouleaux 2 200.000 400.000
Marteaux triangulaires 2 50.000 100.000
Couronnes a chiffres 2 110.000 220.000
Manutention et chargement
CAT 966 D 1 40.000.000 40.000.000
Transport grumes
Grumiers Actros 380 2 45.000.000 0.000.000
Grumier Kerax 1 35.000.000 35.000.000
Autres moyens roulant

Du jeudi 27 septembre 2012 Journal officiel de la République du Congo 837
Camions citernes de type Berliet 15.000.000 30.000.000
Camions atelier de marque Berlier 15.000.000 30.000.000
Porte chars de type Renault CBH 1 30.000.000 30.000.000
Pick 4x4 de marque Toyota 2 23.000.000 46.000.000
Camion de transport personnel 1 15.000.000 15.000.000
2.- Transformation
CAT 966 D 1 40.000.000 40.000.000
Scies Sthill 0,70 2 680.000 1.360.000
Scies Sthill 0,70 2 680.000 1.360.000
Chaines/rouleaux 2 200.000 400.000
Marteaux triangulaires 2 50.000 100.000
Couronnes a chiffres 2 110.000 220.000
Scierie principale
Scierie 1 470.000.000 470.000.000
Menuiserie 1 190.000.000 190.000.00
Total général 1.583.349.000

Annexe 2 : Investissements projetés
Année 2012 Année 2013 Année 2014
Libellé Valeur

Nombre | Valeur (FCFA) | Nombre (FCFA) Nombre | Valeur (FCFA)
1.- Frais de premier établissement
Frais d'étude 1 3 000 000
Frais de soumission 1 2 000 000
Frais de voyage 1 1 000 000
Autres frais 10% 600 000
S/total 1 6 600 000
2.- Direction générale
Cellule d'aménagement 3 110 000
S/Total 2 3 110 000
3.- Exploitation forestiére
Prospection
Boussoles 2 180 000
GPS 2 500 000
Clisimétres 2 200 000
Télémétre 2 260 000
Cartographie
Laptop 1 490 000
Imprimante 1 150 000
Onduleur 1 140 000
GPS 1 250 000
Construction routes
Scie Sthill 0,70 1 680 000
Chaines/rouleau 1 200 000
Guides chaines A 1 60 000
Abattage
Chaines/rouleaux 2 400 000
Marteaux triangulaires 1 50 000
Couronnes a chiffres 1 110 000
Tronconnage pare forét
Pulvérisateur 1 350 000
Chaines/rouleaux 2 400 000
Marteaux triangulaires 1 50 000
Couronnes a chiffres 1 110 000

838

Journal officiel de la République du Congo

N° 39-2012

Moyen roulant

Pick up 4x4

1 20 500 000

S/total 3

22 580 000

2 500 000

4.- Scierie

Scie Horizontale

30 000 000

Dédoubleuse

Banc a rouleau de sortie

Chaine de transfert

Séchoir (100 m)

27 000 000

Séchoir (50 m)

13 000 000

S/total 4

70 000 000

5.- Autres investissements

Section maintenance

Stock de piéces détaches

1 50 000 000

50 000 000

Atelier mécanique

1 20 000 000

Groupe électrogéne 500 KVA

25 000 000

Poste a souder

3 000 000

Pompes a graisse

900 000

Vulcanisation.

600 000

Construction, aménagement terrain

Construction hangar pour colisage, pré
séchage et stockage des débités

7 000 000

Travaux de génie civil

12 000 000

Travaux de terrassement et fondation

8 000 000

Construction logement (base vie)

30 000 000

Construction bureaux

4 000 000

Construction infirmerie

2 500 000

Adduction d'eau

2 500 000

Electricité

2 500 000

Stockage carburant et lubrifiant

3 000 000

Ameublement

1 000 000

Total 5

27 000 000

116 000 000

79 000 000

Total

106 710 000

138 580 000

81 500 000

Total Général

326.790.000

Annexe 4 : Détails des emplois existants et 4 créer

Poste

Existants

Années

Direction générale

2013

2014

2015

Gérant

Directeur général

Chef de personnel

Comptable

Aide comptable

Caissier

Chef de I'Aménagement

Superviseur technique (aménagement)

Opérateur de saisie (aménagement)

Chef d'équipes (aménagement)

Secrétaire bureautique

Chauffeur

Infirmiers

Gardiens

Sous-total 1

Du jeudi 27 septembre 2012

Journal officiel de la République du Congo

839

Prospection

Layonnage

Boussolier (chef d'équipe)

Pointeur

Pisteur

Jalonneur

Matchetteurs de base

ay) Bye) Ee

Comptage

Chef d’équipe comptage

Compteurs botanistes

Construction des routes

Conducteur CAT D7 G

Aide conducteur

Profilage et reprofilage

Conducteur Niveleuse 140 B

Aide conducteur

Conducteur CAT 583 C

Aide conducteur CAT 583 C

Chargement des matériaux

Conducteur CAT 966 F

Chauffeur camion benne

Eclairage des routes

Abatteur

Aide abatteur

Matchetteurs

Production grumes

Abattage

Abatteurs

Aide abatteurs

Guide abatteur

Etétage

Tronconneurs

Aides trongonneurs

Pisteurs

Aides guides pisteurs

Débardage 1*

Conducteur CAT D7 G

Conducteur CAT 527

Conducteur CAT 535

Aide conducteur CAT D7 G

Aide conducteur CAT 527

Aide conducteur CAT 535,

Débardage 2nd

Conducteurs CAT 528

Aides conducteurs

Parc forét

Tronconneur

Aide tronconneur

Marqueur

Cubeur

Aude cubeur

Cryptogileur

Poseur des esses

840 Journal officiel de la République du Congo

N° 39-2012

Manutention et chargement des grumes

Conducteur CAT 966 D

Aide conducteur CAT 966 D

Transport grumes

Chauffeur grumier

Aide chauffeur grumier

Pointeur (commis) au chargement

Autres travaux

Chauffeur porte char de marque Renault

Chauffeur camion atelier de marque Berliet

Chauffeur camion citernes de marque Berliet

Chauffeur pick up 4x4 de marque Toyota

Chauffeur camion de transport personnel

Sous-total 2

51

35

20

3.- Unité de transformation

Parc grumes entrées usine

Conducteur CAT 966 D

Tronconneurs

Aide tronconneurs

Cubeur/marqueur

Scierie principale

Chef de production

Scieurs

Scie horizontale

Dédoubleuse

Opérateur de ligne

Aides

Déligneur

Ebouteur

Marqueur

Tronconneur

Affateur

Manoeuvre parc débité

Conducteur engins de levage

Colisage

al wl wfol w]e

Unité de Séchage

Unité de Menuiserie

a

Manoeuvre (service entretien)

Sous-total 3

4.- Section maintenance

Magasinier

Aide magasinier

Mécaniciens

Aides mécaniciens

Soudeurs

Sous-total 4

Total

43

26

Total général

Du jeudi 27 septembre 2012 Journal officiel de la République du Congo

841

Annexe 5 : Organigramme de la société TRABEC sarl

Conseil d'administration
Direction générale
Secrétariat
Cellule d'aménagement Service exploitation Service transformation Service administratif Service mécanique
‘orestiore du bois et du personnel etentretien
Coordoriateur Section Section débitage Section comptabilté Section mécanique
eporovsionnement et trongonnage el paie soudure et électricité
de matiére premiére pense
Superviseur technique Section récentionnement Section affitage Section relation publque -_ ol
Equipe de terrain Section trongonnage Section colisage Section sécurité Magasin
et menuiserie
| =|

842 Journal officiel de la République du Congo

N° 39-2012

Arrété n° 11093 du 11 septembre 2012 por-
tant approbation de la convention de transformation
industrielle pour la mise en valeur de lunité
forestiére d’exploitation Loamba, de l'unité forestiére
d’aménagement Boko-Songho, située dans la zone III,
Bouenza du secteur forestier Centre, dans le départe-
ment de la Bouenza

Le ministre du développement durable, de I’é-
conomie forestiére et de l'environnement,

Vu la Constitution ;

Vu la loi n° 16-2000 du 20 novembre 2000 portant
code forestier ;

Vu le décret n° 2002-437 du 31 décembre 2002
fixant les conditions de gestion et d'utilisation des
foréts;

Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du gouvernement ;

Vu le décret n° 2009-396 du 13 octobre 2009 relatif
aux attributions du ministre du développement
durable, de l'économie forestiére et de l’environ-
nement ;

Vu le décret n° 2010-74 du 2 février 2010 portant
organisation du ministére du développement durable,
de l'économie forestiére et de l'environnement ;

Vu larrété n° 6378 du 31 décembre 2002 fixant le
taux de la taxe d’abattage des bois des foréts
naturelles ;

Vu larrété n° 6380 du 31 décembre 2002 fixant la
taxe de déboisement des foréts naturelles ;

Vu larrété n° 6382 du 31 décembre 2002 fixant les
modalités de calcul de la taxe de superficie ;

Vu larrété n° 6384 du 31 décembre 2002 fixant la
taxe sur les produits de bois et les produits dérivés de
bois a l'importation ;

Vu larrété n° 8519 du 23 décembre 2005 portant
création, définition des unités forestiéres d’'aménage-
ment du secteur forestier Centre et précisant les
modalités de leur gestion et de leur exploitation ;

Vu larrété n° 10441 du 20 décembre 2010 portant
appel d’offres pour la mise en valeur de Ilunité
forestiére d’exploitation Loamba, de l'unité forestiére
d’aménagement Boko-Songho, située dans la zone III,
Bouenza du secteur forestier Centre, dans le départe-
ment de la Bouenza;

Vu l'arrété n° 7840 du 14 septembre 2009 fixant les
valeurs FOB pour le calcul de la taxe d’abattage et de
Ja taxe a l’exportation des bois ; le compte rendu de
Ja commission forestiére du 29 novembre 2011.

Arréte :

Article premier : Est approuvée la convention de
transformation industrielle conclue entre le
Gouvernement congolais et la Société dénommée
Kimbakala et Compagnie Sarl, pour la mise en valeur
de l'unité forestiére d’exploitation Loamba, dont le
texte est annexé au présent arrété.

Article 2 : Le présent arrété, qui prend effet 4 compter
de la date de signature. sera enregistré, inséré au
Journal officiel et communiqué partout ou besoin sera.

Fait 4 Brazzaville, le 11 septembre 2012
Henri DJOMBO

Convention de transformation industrielle n° 9
pour la mise en valeur de l’unité forestiére d’ex-
ploitation Loamba, de l'unité forestiére d’amé-
nagement Boko-Songho, située dans la zone III,
Bouenza du secteur forestier Centre dans le
département de la Bouenza

Entre les soussignés,

La République du Congo, représentée par le ministre
du développement durable, de l'économie forestiére et
de Jenvironnement, ci-dessous désignée “le
Gouvernement”.

dune part,
et

La Société Kimbakala et compagnie Sarl, en sigle
“K.Cl€ sarl”, représentée par son directeur gérant, ci-
dessous désignée « la Société ».

dautre part,
Autrement désignés “les parties”
Il a été préalablement exposé ce qui suit :

Dans le cadre de la mise en valeur des superficies
forestiéres, un inventaire de planification a été réa-
lisé dans I'unité forestiére d’exploitation Loamba.

La commission forestiére, tenue le 29 novembre
2011, sous la présidence du ministre du développe-
ment durable, de l'économie forestiére et de l’environ-
nement, a agréé la demande d’attribution de lunité
forestiére d'’exploitation Loamba, formulée par la
société Kimbakala et Compagnie Sarl a la suite de
Tappel d’offres, lancé par arrété n° 10441 du 20
décembre 2010.

Le Gouvernement et la Société Kimbakala et compa-
gnie Sarl se sont accordés pour conclure la présente
convention de transformation industrielle, pour la
mise en valeur de Il'unité forestiére d’exploitation
Loamba, conformément 4a la politique de gestion
durable des foréts, définie dans la loi n° 16-2000 du
20 novembre 2000 portant code forestier et aux
stratégies de développement du secteur forestier.

Les Parties ont convenu :
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 843,

TITRE PREMIER: DISPOSITIONS GENERALES

Chapitre I : De l'objet et de la
durée de la convention

Article premier : La présente convention a pour objet
laménagement et la mise en valeur de l'unité
forestiére d’exploitation Loamba de I'unité forestiére
d’aménagement Boko-Songho, située dans la zone III,
Bouenza du secteur forestier Centre, dans le départe-
ment de la Bouenza.

Article 2 : La durée de la présente convention est fixée
a quinze (15) ans, 4 compter de la date de signature
de l’arrété d’approbation.

A la suite de l'adoption du plan d’aménagement,
élaboré dans lobjectif de gestion durable de l'unité
forestiére d’exploitation, attribuée 4 la Société et
prévu a l'article 12 ci-dessous, la durée de la conven-
tion peut étre modifiée en fonction des prescriptions
dudit plan, pour tenir compte des dispositions de
Yarticle 67 de la loi n° 16-2000 du 20 novembre 2000
portant code forestier.

La présente convention est renouvelable, aprés une
évaluation par l’administration forestiére, tel que
prévu a l'article 33 ci-dessous.

Chapitre II : De la dénomination, du siége social,
de l'objet et du capital social de la société

Article 3 La Société est constituée en société
anonyme de droit congolais, a capitaux congolais
dénommeée Kimbakala et compagnie.

Son siége social est fixé a Pointe-Noire, B.P. : 582,
République du Congo.

Il peut étre transféré en tout autre endroit du terri-
toire national, par décision des actionnaires, réunis
en assemblée générale extraordinaire.

Article 4 : La Société a pour objet l’exploitation, la
transformation, le transport et la commercialisation
des bois et des produits dérivés du bois.

Afin de réaliser ses objectifs, la Société peut signer
des accords, rechercher des actionnaires et entre-
prendre des actions susceptibles de développer ses
activités, ainsi que toute opération commerciale,
mobiliére se rattachant directement ou indirectement
a l'objet de la Société.

Article 5 : Le capital social de la Société est fixé ini-
tialement 4 FCFA 5.000.000. Il devra étre augmenté
en une ou plusieurs fois, par voie d’apport en
numéraire, par incorporation des réserves ou des
provisions ayant vocation a étre incorporées au capi-
tal social et par apport en nature.

Article 6 : Le montant actuel du capital social, divisé
en 100 actions de F CFA 50.000, est réparti de la
maniére suivante :

ne Souscripteur Nombre] Montant
PI d'actions| Total (FCFA)
KIMBAKALA BOU-
1 | NGou Dieudonné 70 3.500.000
2 |KIMBAKALA NZOUMBA 5 250.000
Judith
KIMBAKALA BOUNGOU
3 | Sleedge Movis 5 250.000
4 | KIMBAKALA Dieudonné 5 280.000
5 | KIMBAKALA KOUMBA 5 20.000
Madeleine
6 | BAKALA Adéle 5 280.000-
7 |MAYOLA Juliette Lydia 5 250.000
Total 100 000.000

Article 7 : Toute modification dans la répartition des
actions devra étre, au préalable, approuvée par le mi-
nistre en charge des eaux et foréts, conformément a
la Iégislation et la réglementation en vigueur.

TITRE DEUXIEME : DEFINITION DE L'UNITE
FORESTIERE D’EXPLOITATION LOAMBA

Article 8 : Sous réserve des droits des tiers et confor-
mément a la législation et a la réglementation
forestiéres, notamment I’arrété n° 8519 du 23 décem-
bre 2005 portant création, définition des unités
forestiéres d’aménagement du secteur forestier
Centre et précisant les modalités de leur gestion et de
leur exploitation, la Société est autorisée 4 exploiter
lunité forestiére d’exploitation Loamba d'une super-
ficie de 149.542 hectares environ, dont 22.530
hectares de superficie utile, située dans l'unité
forestiére d’aménagement Boko-Songho.

Lunité forestiére d’exploitation est délimitée ainsi
qu'il suit :

- au Nord : par la riviére Mpouma en amont,
jusqu’au pont de la route Madingou gare/Boko-
Songho ; ensuite par cette route, jusqu’au car-
refour des routes Madingou gare/Boko-Songho et
Madingou gare-Mfouati ; puis de ce carrefour,
jusqu’au pont sur la riviére Nkenké ; ensuite par
la riviére Nkenké en aval, jusqu’a sa confluence
avec une riviére non dénommée aux coordonnées
suivantes : Latitude Sud 04°15'16,3”, Longitude
Est 01304048.Y; puis par cette riviére en
amont, jusqu’au paralléle 4°18'19,6” ; ensuite par
ce paralléle sur une distance d’environ 6.600 m,
jusqu’au village Ngouédi puis par la piste
Ngouédi-Kingouala-Nsoundi, jusqu’a l'intersec-
tion avec le Chemin de Fer Congo-Océan ; ensuite
par le chemin de fer, en direction de Brazzaville,
jusqu’au carrefour des routes Loutété-Brazzaville
et Loutété-Mfouati ; ensuite par la route Loutété-
844 Journal officiel de la République du Congo

N° 39-2012

Mfouati-Madingou, jusqu’a son intersection avec
la piste Kimbenza-Panzou-Kinsoundi ; puis par
cette piste, jusqu’a la frontiére de la République
du Congo et la République Démocratique du
Congo.

- au Sud Est : par la limite frontaliére entre la
République du Congo et la République
Démocratique du Congo, jusqu’au village
Kinanga-Londé ; ensuite par la piste Kinanga-
Londé-Nsanga-Kimbaoka, jusqu’au village
Dziengelé ; puis par la route Dziengelé-Boko-
Songho-Mankala, jusqu’au village Hidi.

- au Sud Ouest : par la piste Hidi-Kinzambi-
Kabadissou, jusqu’au pont sur la riviére Mpola ;
ensuite par la riviére Mpola en aval, jusqu’a sa
confluence avec la riviére Loudima ; puis par la
riviére Loudima en aval, jusqu’a sa confluence
avec la riviére Loamba.

au Nord Ouest : par la riviére Loamba en amont,
jusqu’a sa confluence avec la riviére Mankolia ;
ensuite par la riviere Mankolia, jusqu’a sa source
aux coordonnées suivantes Latitude Sud
04°19°23,0"- Longitude Est 013°21'10,3” ; puis
par une droite orientée plein Nord, d’environ
1.000 métres, jusqu’a la riviére Livouba aux coor-
données suivantes : Latitude Sud 04°18'47,9",
Longitude Est 013°21'10,4” ; ensuite par la riviére
Livouba en amont, jusqu’au pont sur la piste
Nkayi-Kindamba-Ngosi ; puis par une droite d’en-
viron 8.300 métres, orientée géographiquement
de 314°30’, jusqu’au pont sur la riviére Mankala ;
puis par la _ piste Bodissa-Kinsoumbou-
Kinguembo, jusqu’au pont de la riviére Mpouma.

TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre I : Des engagements de la Société

Article 9 : La Société s’engage a respecter la législa-
tion et la réglementation forestiéres en vigueur,
notamment :

- en ne cédant, ni en ne faisant sous-traiter la mise
en valeur de l'unité forestiére d’exploitation
Loamba ;

- en effectuant des comptages systématiques pour
Yobtention des coupes annuelles, dont les résul-
tats devront parvenir a la direction départemen-
tale de l'économie forestiére de la Bouenza, dans
les délais prescrits par la réglementation
forestiére en vigueur ;

- en transmettant les états de production 4 la direc-
tion départementale de l'économie forestiére de la
Bouenza, dans les délais prévus par la réglemen-
tation en vigueur ;

- en respectant le quota des grumes destinées a la
transformation locale (85%) et celui des grumes a
exporter (15%).

Article 10 : La Société s’engage également a respecter

la législation et la réglementation en vigueur en
matiére d’environnement.

Article 11 : La Société s’engage a mettre en valeur I'u-
nité forestiére d’éxploitation concédée, conformément
aux normes forestiéres et environnementales, aux
prescriptions de ladite convention et aux dispositions
du cahier de charges particulier.

Article 12 : La Société s’engage a élaborer, sous le
contrdle des services compétents du ministére en
charge des eaux et foréts, le plan d’aménagement,
dans l’objectif de gestion durable de I'unité forestiére
d'exploitation Loamba, a partir de 2014.

A cet effet, elle devra créer en son sein une cellule
chargée de coordonner et de suivre l’élaboration et la
mise en oeuvre du plan d’aménagement.

Lélaboration du plan d’aménagement se fera avec
Tappui d'un bureau d’études agréé, sur la base des
directives nationales d’aménagement et des normes
d’aménagement des concessions forestiéres.

Un protocole d’accord définissant les conditions
générales d’aménagement et un protocole technique
précisant les prescriptions techniques seront signés
entre la direction générale de l'économie forestiére et
la Société.

Un avenant a la présente convention sera signé entre
les parties, aprés l'adoption du plan d’aménagement,
pour prendre en compte les prescriptions définies et
les conditions de mise en ceuvre dudit plan.

Article 13 : La Société s'engage a mettre en ceuvre le
plan d’aménagement de I'unité forestiére d’exploita-
tion Loamba.

Les dépenses relatives a l'élaboration et a la mise en
ceuvre du plan d’aménagement sont a la charge de la
Société. Toutefois, celle-ci peut, avec l'appui du mi-
nistére en charge des eaux et foréts, rechercher des
financements extérieurs.

Article 14 : La Société s’engage A atteindre les vo-
lumes précisés au cahier de charges particulier, sauf
en cas de crise sur le marché de bois ou de force
majeure.

Article 15 : La Société s’engage 4 mettre en place une
unité de transformation industrielle et a diversifier la
production transformée, selon le programme d’in-
vestissement et le planning de production présentés
au cahier de charges particulier.

Article 16 : La Société s’engage a assurer la bonne
exécution du programme d’investissement, confor-
mément au planning contenu dans le cahier de
charges particulier, sauf en cas de force majeure,
prévu a l'article 29 ci-dessous.

Pour couvrir les investissements, la société aura
recours a tout ou partie de son cashflow, aux capi-
taux de ses actionnaires et aux financements
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 845

extérieurs 4 moyen et long terme.

Article 17 : La Société s’engage a recruter les cadres
nationaux, a assurer et a financer leur formation,
selon les dispositions précisées dans le cahier de
charges particulier.

Article 18 : La Société s’engage a porter I'effectif du
personnel de 100 agents en 2012 4 199 en 2014, con-
formément aux détails précisés dans le cahier de
charges particulier, sauf cas de force majeure
dament constaté par l’'administration forestiére.

Article 19 : La Société s’engage a collaborer avec I'ad-
ministration des eaux et foréts, pour une gestion
rationnelle de la faune dans l’unité forestiére d’ex-
ploitation Loamba.

Elle s'engage, notamment, a assurer le financement
de la mise en place et du fonctionnement de l'unité de
surveillance et de lutte anti-braconnage, en sigle
USLAB, sur la base d’un protocole d’accord a signer
avec la direction générale de l'économie forestiére.

Article 20 : La Société s’engage a réaliser un pro-
gramme de restauration des zones dégradées et de
suivi de la régénération des jeunes peuplements dans
lunité forestiére d’exploitation Loamba, en collabora-
tion avec le service national de reboisement, sur la
base d’un protocole d’accord a signer avec la direc-
tion générale de l'économie forestiére, dés l'adoption
du plan d’aménagement.

Article 21 : La Société s’engage a réaliser les travaux
spécifiques au profit de l'administration des eaux et
foréts, des populations et des collectivités territo-
riales ou locales du département de la Bouenza, tels
que prévus dans le cahier de charges particulier de la
présente convention.

Chapitre II : Des engagements du Gouvernement

Article 22 : Le Gouvernement s’engage 4 faciliter,
dans la mesure du possible, les conditions de travail
de la Société et 4 contréler, par le biais des services
compétents du ministére en charge des eaux et
foréts, l’exécution des clauses contractuelles.

Il garantit, en outre, la libre circulation des produits
forestiers, sous réserve de leur contréle par les agents
des eaux et foréts.

Article 23 : Le Gouvernement s’engage a maintenir
les volumes précisés au cahier de charges particulier
jusqu’a l'adoption du plan d’aménagement, sauf en
cas de crise sur le marché de bois ou de force
majeure.

Article 24 : Le Gouvernement s’engage a ne pas met-
tre en cause, unilatéralement, les dispositions de la
présente convention a l'occasion des accords de toute
nature qu'il pourrait contracter avec d'autres Etats
ou des tiers.

TITRE QUATRIEME : MODIFICATION, RESILIATION
DE LA CONVENTION ET CAS DE FORCE MAJEURE

Chapitre I : De la modification et de la révision

Article 25 : La présente convention peut faire l'objet
d'une révision lorsque les circonstances |’imposent,
selon que lintérét des parties I’exige, ou encore
lorsque son cécution devient impossible en cas de
force majeure.

Article 26 : Toute demande de modification de la
présente convention devra étre formulée par écrit,
par la partie qui prend I’nitiative.

Cette modification n’entrera en vigueur qu’aprés
approbation, par la signature des parties contrac-
tantes.

Chapitre II : De la résiliation de la convention

Article 27 : En cas d’inexécution ou de mauvaise exé-
cution des engagements pris par la Société, la con-
vention est résili¢e de plein droit, sauf cas de force
majeure, aprés une mise en demeure restée sans
effet, dans les délais indiqués, qui, dans tous les cas,
ne doivent pas dépasser trois mois, sans préjudice de
poursuites judiciaires.

Cette résiliation intervient également en cas de non
respect de la législation et de la réglementation
forestiéres, dument constaté et notifié 4 la société par
ladministration des eaux et foréts.

La résiliation de la convention se fera par arrété du
ministre en charge des eaux et foréts.

Article 28 : Les dispositions de l'article 27 ci-dessus
s'appliquent également dans le cas ou la mise en
ceuvre de la présente convention n’aura pas débuté
dans un délai d’un an, a compter de la date de signa-
ture de son arrété d’approbation, ou encore lorsque
les activités du chantier sont arrétées pendant un an,
sauf cas de force majeure, défini a l'article 29 ci-
dessous, aprés avoir tenu informé l’administration
des eaux et foréts.

Chapitre III : Du cas de force majeure

Article 29 : Est qualifié de « cas de force majeure »,
tout événement indépendant, incertain, imprévisible,
irrésistible et extérieur a la Société, susceptible d’em-
pécher la réalisation normale de son programme de
production et d'investissements.

Toutefois, la gréve issue d’un litige entre la Société et
son personnel ne constitue pas un cas de force
majeure.

Article 30 : Au cas ou l’effet de la force majeure n’ex-
céde pas six mois, le délai de l’exploitation sera pro-
longé par rapport a la période marquée par la force
majeure.
846 Journal officiel de la République du Congo

N° 39-2012

Si au contraire, l’effet de la force majeure dure plus
de six mois, l'une des parties peut soumettre la si-
tuation a l'autre, en vue de sa résolution.

Les Parties s’engagent A se soumettre a toute décision
résultant d'un tel reglement, méme si cette décision
devra aboutir a la résiliation de la présente conven-
tion.

TITRE CINQUIEME : REGLEMENT DES DIFFER-
ENDS ET ATTRIBUTION DE JURIDICTION

Article 31 : Les Parties conviennent de régler a
Yamiable tout différend résultant de l'interprétation
ou de I’exécution de la présente convention.

Au cas ot le réglement a I’'amiable n’aboutit pas, le
litige est porté devant le Tribunal de commerce du
siége social de la Société, sur le territoire congolais.

TITRE SIXIEME : DISPOSITIONS
DIVERSES ET FINALES

Article 32 : En cas de faillite ou de résiliation de la
convention, la Société sollicitera l'approbation du
ministre en charge des eaux et foréts pour vendre ses
actifs.

En outre, les dispositions de l'article 71 de la loi
n°16-2000 du 20 novembre 2000 portant code
forestier sont applicables de plein droit.

Article 33 : La présente convention fera l'objet d'une
évaluation annuelle par les services compétents de
Yadministration des eaux et foréts.
Une copie du rapport d’évaluation annuelle est trans-
mise a la direction générale de la Société, en relevant
les points d'inexécution de la convention.
De méme, au terme de la validité de la présente con-
vention, une évaluation finale sera effectuée par les
services précités, qui jugeront de l’opportunité ou
non de sa reconduction.
Article 34: La présente convention, qui sera approu-
vée par arrété du ministre en charge des eaux et
foréts, entre en vigueur a compter de la date de
signature dudit arrété.

Fait a Brazzaville, le 11 septembre 2012
Pour la Société,
Le directeur gérant,
Dieudonné KIMBAKALA BOUNGOU.

Pour le Gouvernement,

Le ministre du développement durable, de l'économie
forestiére et de l'environnement,

Henri DJOMBO

Cahier de charges particulier relatif 4 la conven-

tion d’aménagement et de transformation, con-

clue entre la République du Congo et la société
“KIMBAKALA et Compagnie Sarl

Article premier Lorganigramme général de la
Société, présenté en annexe, se résume de la maniére
suivante :

- une direction générale qui comprend :

un directeur général ;

un secrétariat de direction ;

une direction technique ;

une direction administrative et financiére.

ee Re

- la direction technique comprend :

*

un service d’exploitation forestiére ;
un service des unités de transformation.

*

- la direction administrative et financiére :

*

un service commercial ;
un service administratif et personnel ;
un service comptabilité.

*

*

Article 2 : La Société s’engage a recruter les diplomés
sans emploi en foresterie.

Article 3 : La Société s’engage, a qualification, compé-
tence et expérience égales, a recruter en priorité les
travailleurs et les cadres de nationalité congolaise.

La Société s’engage, en outre, a financer la formation
des travailleurs, a travers lorganisation des stages
au niveau local ou a l’étranger.

A cet effet, la Société doit faire parvenir, chaque
année, a la direction générale de l'économie
forestiére, le programme de formation.

Article 4 : La Société s’engage a construire pour ses
travailleurs une base-vie en matériaux durables,
électrifiée et dotée d'une antenne parabolique et com-
prenant :

- une infirmerie ;

- un économat ;

- une école ;

- un systéme d’adduction d’eau potable ;

- une case de passage équipée et meublée pour les
agents des eaux et foréts, selon un plan défini par
la direction générale de l'économie forestiére.

La Société s’engage en outre 4 appuyer les popula-
tions a développer les activités agropastorales autour
de la base-vie.

Article 5 : Le montant total des investissements se
chiffre a FCFA 2.337.420.000, dont FCFA
972.070.000 d'investissements prévisionnels, définis
en fonction des objectifs a atteindre, aussi bien en
matiére de production de grumes que de transforma-
tion industrielle de bois, sur une période de 5 ans, et
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 847

de FCFA 1.365.350.000 d’investissements déja
réalisés.

Le calendrier de réalisation de ces investissements
est présenté en annexe.

Article 6 : Le calendrier technique de production et de
transformation des grumes se présente comme suit :

unité : m3
Années
Libellé

2012 | 2013 | 2014 | 2015 | 2016
Volume fiat (m3) 3.678| 36.784| 36.784| 36.784] 36.784]
Volume commercialisa- | 5 575] 95.749] 25.749] 25.749| 25.749]
ble (m3)
Volume grume export | 5 575] 3.862] 3.862| 3.862.| 3.86
(m3)
Volume grume entrée
Meninect - | 21.887] 21.887] 5) ago] 21-88
Rendement matiére (% | - 33) 35,35] a9
Production totale a la - | 7.223) 7.660] 7.660] 7.660
scierie (m'3)
Sciages humides export |__| 4 334) 4.596] 4.596| 4.596
(m3)
Sciages humides mar-
She local (ena) - | 7220/ 766| 766| 766
Sciages séchés (m3) - | 2.167] 2.298] 2.298] 2.298
Sclages séchés export - | 1.517] 1.608] 1.608} 1.608
(m3)
Unité de menuiserie et | esol 689) esol 689
de moulurage (m3)

Le volume commercialisable représente 70% du vo-
lume fat.

Le volume entrée a l'usine représente 85% du volume
commercialisable et le volume export 15%.

Le rendement matiére au sciage est de 33% en 2014,
35% en 2015 et 2016.

Aprés l'adoption du plan d’aménagement de 'UFE
Loamba, de nouvelles prévisions de production
seront établies, ainsi qu’un nouveau calendrier de
production.

Article 7 : La coupe annuelle est de préférence d'un
seul tenant. Toutefois, elle pourrait étre répartie en
un ou plusieurs tenants dans les zones d’exploitation
difficile, telles que les montagnes ou les marécages.

Article 8 : Le taux de calcul de la taxe forestiére est
fixé par un texte réglementaire.

Article 9 : Les essences prises en compte pour le cal-
cul de la taxe forestiére sont celles indiquées par les
textes réglementaires en vigueur en matiére
forestiére.

Article 10 : Les diamétres minima d’abattage sont

ceux fixés dans les textes réglementaires en matiére
forestiére en vigueur.

Article 11 : La création des infrastructures routiéres
dans l'unité forestiére d’exploitation Loamba ne doit
donner lieu a l’installation anarchique des villages et
campements, plus ou moins permanente, dont les
habitants sont souvent responsables de la dégrada-
tion des écosystémes forestiers, tels que les défriche-
ments anarchiques, le braconnage et les feux de
brousse.

Toutefois, en cas de nécessité avéré, l’installation de
nouveaux villages et campements, le long des routes
et pistes forestiéres, ne pourra avoir lieu réalisera
qu’avec I'autorisation de l'administration des eaux et
foréts, aprés une étude d’impact du milieu, conjoin-
tement menée avec les autorités locales.

Article 12: Les activités agropastorales sont entre-
prises autour de la base-vie des travailleurs, afin de
contréler les défrichements et d’assurer l'utilisation
rationnelle des terres.

Ces activités sont réalisées suivant des programmes
approuvés par la direction départementale de I’é-
conomie forestiére de la Bouenza, qui veillera 4 leur
suivi et a leur contréle.

Article 13 : Conformément aux dispositions de I'arti-
cle 21 de cette convention, la Société s’engage a
vrer le matériel suivant et a réaliser les travaux ci-
aprés, au profit des populations, des collectivités
locales et de l'administration des eaux et foréts.

A.-Contribution au développement socioécono-
mique du département de la Bouenza

En permanence
- Entretien permanent des troncons routiers :

* Nsoukou-Bouadi-Ranch Loamba-Kimbo ;
* Kitidi-Tounga-Boko Songho-Midimba.

- Livraison, chaque année, des produits pharma-
ceutiques, a hauteur de FCFA 4.000.000, a la pré-
fecture de la Bouenza pour les centres de santé
intégré et postes de santé publique des districts
de Boko-Songho et de Kayes ;

- livraison, chaque année, de 3.000 litres de gasoil
a la préfecture, au conseil départemental et la
sous-préfecture de Boko-Songho pendant 5 ans,
soit :

1.500 litres a la préfecture de la Bouenza ;

- 1.000 litres au conseil départemental de la Bouenza;
- 500 litres a la sous-préfecture de la Bouenza.

- Fourniture chaque année de 6 m3 de bois débités

a la préfecture et au conseil départemental de la
Bouenza pendant 5 ans.
848 Journal officiel de la République du Congo

N° 39-2012

Année 2014

1& trimestre
- Livraison de 6 tensiométres a la Préfecture de la
Bouenza pour le compte des centres de santé
intégré des districts de Boko-Songho et de Kayes
(cotit estimé en FCFA 90.000 par tensiométre).

3¢ trimestre
- Réhabilitation du CEG de Boko-Songho.

Année 2015

1& trimestre
- Fourniture de 40 lits en bois et dotés de matelas
a la préfecture de la Bouenza pour le compte des
centres de santé intégré du district de Boko-
Songho et Kayes ;

- Livraison de 04 microscopes binoculaires a la pré-
fecture de la Bouenza pour les centres de santé
intégrés des districts de Boko-Songho.

3¢ trimestre
- Fourniture de 200 tables bancs au district de
Boko-Songho ;

- Fourniture a la préfecture de la Bouenza de 20
bureaux de travail avec chaises ;

Année 2016

1& trimestre
- Réfection de Ia toiture de Ihotel de fonction de la
sous-préfecture de Boko-Songho.

3¢ trimestre
- Fourniture a la préfecture de la Bouenza de :

- 100 tables bancs ;
- 50 lits de 090 m de large avec matelas pour les
centres de santé intégrés.

Année 2017

1& trimestre
- Livraison a la préfecture de la Bouenza de 02
microscopes binoculaires pour les centres de
santé intégrés ;

3¢ trimestre
- Fourniture a la préfecture de la Bouenza de 50
tables bancs, 25 lits de 090 m de large avec mate-
las pour les centres de santé intégré.

B .- Contribution 4 l’équipement de l’administra-
tion forestiére

En permanence
- Livraison de 2.000 litres de gasoil aux directions

départementales de l’economie forestiére de la
Bouenza et du Pool.

Année 2014

4 trimestre
- Construction des bureaux et du logement du chef
de brigade de l'économie foresti¢re de Boko-
Songho.
Année 2015

2° trimestre
- Livraison d’un véhicule Toyota BJ 79 4 la brigade
de l'économie foresti¢re de Boko-Songho.
4 trimestre
- Livraison de deux (02) motos Yamaha YBR 125 a
la direction générale de l'économie forestiére.
Article 14 : Les dispositions du présent cahier de
charges particulier doivent obligatoirement étre exé-
cutées par la Société, conformément 4 l'article 72 de
la loi n° 16-2000 du 20 novembre 2000 portant code
forestier.
Fait 4 Brazzaville, le 11 septembre 2012
Pour la Société,
Le directeur gérant,
Dieudonné KIMBAKALA BOUNGOU

Pour Ie Gouvernement,

Le ministre du développement durable,
de l'économie forestiére et de l'environnement,

Henri DJOMBO

Annexe 1 : Investissements déja réalisés

ienati Prix Prix Total
Désignation Nombre | wnitaire (FCFA) (CFA)

Toyota Hilux T 19,000,000 | 19.00.00
Toyota BU 75 T 24,000.000| ___24.000.000
Patrole Nissan T 20.000.000| 20.000.000
Berliet 330 r 32,000.000| 2.000.000
Benne Mercédés 3624 T 35,000.000| ___35.000.000
Grumier Mercédés 2624 2 72.000.000| _144.000.000
Grumier Mercédés 1928 r 54,000.000| _54.000.000
CAT 966 T 35.000.000| __85.000.000
CAT 980 T 94,000.000| 94,000.00
CAT 966 2 80,000.000| __160.000.000
CAT 528 110.000.000] — 330.000.000
CATD7G 3 95,000.000| __285.000.000
Boussoles 2 110.000 220.000
Clisimétres T 120.000 120.000"
Ordinateur Desktop 2 190.000 380.000
Ordinateur Laptop 2 320.000 640.000
GPS 2 250.000 500.000
Onduleur 2 180,000 360.000
Imprimante A3 2 240.000 48,000
Scierie complete + Unite de 1 76.000.000 76.000.000,
Cogénération

Scie Sthill 0,70 7 900.000 3.600.000
Guides chaines 7 210.000 840.000
Chaines 3 70.000 310.000
Total . . 1.365.350.000

Du jeudi 27 septembre 2012

Journal officiel de la République du Congo

849

Unité : FCFA x 1.000

Annexe 2 : Investissements prévisionnels

Années 2012 2013 2014 2015 2016
Désignation ferta Valeur ferta Valeur Qté Valeur | Qté | Valeur Qté | Valeur
1.- Frais de l'établissement
Frais d’étude - 1.500
Frais de soumission - 2.000
Frais de voyage - 1.000
Autres frais 10% 450
S/total 1 4.950
2.- Direction générale / Cellule
d'aménagement
Clisimétre 3 360
GPS 3 750
Boussole chaix 3 330
Télémétre 3 450
S/total 2 1.890
3.- Exploitation forestiére
Marteau forestier 1 10 1 10 1 10
Couronne & chiffres 1 100] 1 100; 1 100
Niveleuse CAT 140 1 120.000
Camion grumier 60.000
Porte char 23.000
Pick up 4x4 2 42.000
Clisimétre 1 120
GPS 1 250 2 500
Scie Stihl 3 2.700 3 2.700 3 2.700| 3 2.700| 3 2.700
Rouleau de chaine 3 2210/3 210/ 3 210 210/ 3 210
Guide chaines 3 2210/3 210/ 3 210
Pulvérisateur 1 10 2 20
S/Total 3 123.610 86.230 45.750 2.910 2.910
4.- Unité de transformation
Scie compléte comprenant : 262.000
- scie de téte 1
~ scie de reprise 1
~ dédoubleuse 1
~ €bouteuse Or
~ atelier d’affatage 1 1 10.000
- Menuiserie
Combiné de 5 opérations = 50.000 2 70.000
~ séchoir (cellule de 20 m) = 18.000
~ piéces détachées 1 26.000
~ atelier mécanique 1 5.000
~ groupe électrogéne 350 KVA
~ groupe électrogéene 60 KVA
S/total 4 361.000 10.000 70.000
5.- Autres Investissements
Construction hangar - 160.000
Pravaux qénie civil - 20.000
Terrassement et fondation - 15.000
Construction base vie - 30.000
Construction bureaux - 5.000
Construction case de passage - 15.000
‘Adduction d'eau - 3.000
Electricité - 4.000
Stockage carburant - 11.000
S/total 5 260.000 3.000
Total 489.560 356.230 120.460 2.910 2.910
Total général 972.070

850 Journal officiel de la République du Congo

N° 39-2012

Annexe 3 : Schéma industriel

Le schéma industriel, basé sur la premiére et la deu-
xiéme transformation, se présente comme suit :

1.- Unité de sciage
a) 1 scie de téte

- Marque : Canali

- Diamétre volant : 1600 mm

- Etat d’acquisition : reconditionné
b) 2 scies de reprise

- Marque : Brenta

- Diamétre volant : 1200 mm

- Etat d’acquisition : reconditionné
c) 2 déligneuses

- Marque : Winteur
- Etat d’acquisition : reconditionné

d) 2 dédoubleuses

- Marque : GerberduLinck
- Etat d’acquisition : reconditionné

e) 2 Ebouteuses

- Marque : Scolest
- Etat d’acquisition : reconditionné

2.- Unité de séchage
Une cellule de séchage

- Etat d’acquisition : reconditionné
- Capacité : 100 m3

3.- Unité de menuiserie et de moulurage
a) 1 combiné

- Marque :
- Etat d’acquisition : reconditionné

b) 2 scies a rubans
- Marque :
- Diamétre volant : 1000 mm

- Etat d’acquisition :

c) 2 scies circulaires
- Marque
- Diamétre volant : 500 mm
- Etat d’acquisition :

d) 2 raboteuses

- Marque :
- Etat d’acquisition : reconditionné

e) 2 Dégauchisseuses

- Marque :
- Etat d’acquisition : reconditionné

f) 2 tensionneuses

- Marque :
- Etat d’acquisition :

g) 1 Toupie

- Marque :
- Etat d’acquisition : reconditionné

h) 1 mortaiseuse

- Marque :
- Etat d’acquisition :

i) 1 Tour a bois

- Marque :
- Etat d’acquisition

j) 2 ponceuses

- Marque :
- Etat d’acquisition :

k) 1 presse hydraulique

- Marque :
- Etat d’acquisition :

I) 1 compresseur
- Marque :
- Etat d’acquisition :
m) 1 machine d’emballage
- Marque :
- Etat d’acquisition :

n) Divers équipements
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo

851

Annexe 4 : Détails des emplois

Désignation

Personnel
existant

Années

2012

2013

2014

2015

2016

1.- Direction générale

Directeur gérant

Chef de personnel

Comptable

Ingénieur forestier aménagiste

Cartographe

Superviseur technique (aménagement)

Agent du service administratif

Agent du service commercial

Secrétaire bureautique

Opérateur de saisie (aménagement)

Chauffeur

Gardien (scierie)

Infirmier

S/total 1

2.- Exploitation forestiére

Chef d'exploitation

Chef de chantier

Chauffeur camion pick up

2.1.- Prospection

2.12.- Layonnage

Chef d'équipe (Boussolier)

Pisteur

Jalonneur

Pointeur-chaineur

Machetteurs

2.1.2.- Comptage

Chef d'équipe

Prospecteur

10

2.2.- Construction des routes

2.2.1- Traces des routes

Chef d'équipe

Boussolier

Chaineur

Machetteur

Abatteur

Aide abatteur

el ele] efe

852

Journal officiel de la République du Congo

N° 39-2012

2.2.2.-Déforestage

Conducteur CAT D7 G 1

Aide conducteur 1

Conducteur niveleuse CAT 140 1

Conducteur CAT 980 1

Chauffeur camion benne 1

2.3.1.-Abattage

Abatteur 1

Aide abatteur 1

Pisteurs 2

2.3.2.- Tronconnage forét

Tronconneur 1

Aide tronconneur 2

Pisteur 2

2.3.3.- Débardage

Conducteur CAT D7 G 1 2
Aide conducteur 2 4
Débardage 2nd

Conducteur Skidder 1 1
Aide conducteur 2 2
2.3.4,- Tronconneur parc forét

Tronconneur 1

Aide tronconneur 1

Cubeur 1

Aide cubeur 1

Marqueur 1

Cryptogileur 1

Poseur des esses 1

2.3.5.- Chargement et manutention

Conducteur CAT 980 1

Commis au chargement grumier 1

2.3.6.- Transport des grumes

Chauffeur grumier 1

Aide chauffeur 1

2.3.7.- services

Chauffeur porte char 1

Chauffeur camion citerne 1

Chauffeur pick up 4x4 1

Chauffeur camion personnel 1

S/total 2 64 23
3.- Unité de transformation

Parc a grumes

Conducteur CAT 966 1

Du jeudi 27 septembre 2012

Journal officiel de la République du Congo

853

Conducteur portique

Tronconneur

Cubeur

Aide cubeur

Classeur réceptionniste

Cercleur poseur des esses

Cryptogyleur

Scierie principale

Chef de scierie

hef de scierie adjoint

ointeur cubeur

Scieur de téte

Aide scieur de téte

Scieurs de reprise

Aides scieurs

Scieur dédoubleur

Scieurs déligneurs

Aides scieurs déligneurs

Ebouteurs

Aide ébouteurs

Conducteur manitou

Conducteur concasseur

Coliseurs

Unité de cogénération

eB fol wo] wfafal af al ofa! a] wf}

Unité de séchage

Conducteur élévateur

Manoeuvres

ie}

Menuiserie et moulurage

Chef d'unité

Menuisier charpentier

Menuisier ébéniste

Manoeuvre

wl al wle

Unité d'affatage

Chef d'équipe

Affuteur

Manoeuvre

S/total 3

72

4.- Autres services

Magasin

Chef magasinier

Aide magasinier

Atelier mécanique

Chef de garage

Mécaniciens diéséliste

Aide mécanicien diéséliste

Mécaniciens véhicule 4 essence

854 Journal officiel de la République du Congo N° 39-2012
Aide mécanicien véhicule a essence 1

Soudeur 1

Aide soudeur 1

Electricien auto 1

Aide électricien auto 1

Electricien batiment 1

Aide électricien batiment 1

Pneumatique 1

Tolier 1

Pompiste 1

S/total 4 0 17 0 0 0
Total 8 92 76 23 0 0
Total général 199

Annexe 5 : Organigramme de la société Kimbakala et Compagnie

Direction Générale
(Gérant)

Secrétaire

Direction technique

L

Exploitation forestiére

Unités de transformation

Section construction
Section production
grumes

——————
=

Section scierie

ection menuiserie et
myoulurage

a

Direction Administrative

an

et financiére

Sect on commerciale
Section administration et
personnel

Section comptabilité

Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 855

MINISTERE DE LA FONCTION PUBLIQUE
ET DE LA REFORME DE L’ETAT

Arrété n° 11775 du 21 septembre 2012 por-
tant organisation du test de changement de spécia-
lité des agents civils de l'Etat.

Le ministre de la fonction publique
et de la réforme de l'Etat

Vu la constitution ;

Vu la loi n° 021-89 du 14 novembre 1989, portant
refonte du statut général de la fonction publique ;
Vu le décret n° 73-143 du 24 avril 1973, fixant les
modalités de changement de spécialité applicables
aux fonctionnaires de la République du Congo ;

Vu le décret n° 98-187 du 18 juin 1998, portant délée-
gation du pouvoir au ministre de la fonction publique
et des réformes administratives ;

Vu le décret n° 2003-172 du 8 aott 2003, portant
attributions et organisation de la direction générale
de la fonction publique ;

Vu le décret n° 2008-317 du 5 aout 2008, portant
réorganisation du ministére de la fonction publique
et de la réforme de lEtat ;

Vu le décret n° 2011-558 du 17 aotit 2011, portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Arréte :

Article 1® : Le ministére de la fonction publique et de
la réforme de l'Etat organise le 28 octobre 2012, un
test de changement de spécialité au profit des agents
civils de Etat, en application des dispositions du
décret n° 73/143 du 24 avril 1973.

Article 2 : Les conditions de participation sont les
suivantes :

- exercer des fonctions autres que celles correspon-
dant au corps ou service d'origine;

- justifier d'une ancienneté de deux (2) ans au
moins dans le nouveau corps ou service dans
lequel évolue l’'agent.

Article 3 : Le dossier de candidature comprend les
piéces ci-aprés :

- une demande manuscrite adressée au ministre de
la fonction publique et de la réforme de IEtat,
précisant la filiére et le centre d’examen ;

- une note d’affectation ou de nomination au nou-
veau corps ;

- une attestation de prise de service dans le nou-
veau corps ou service dans lequel évolue l'agent ;

- une attestation de présence au poste datant de
moins de trois (3) mois, signée par le supérieur
hiérarchique habilité ;

- une fiche technique indiquant les fonctions exer-
cées par lintéressé et contresignée par les
supérieurs hiérarchiques ;

- un arrété de derniére promotion ;

- une somme de vingt mille (20.000) francs a verser
a la direction générale de la fonction publique ou

dans les directions départementales de la fonction
publique.

Article 4 : Les dossiers de candidatures sont déposés
a la direction générale de la fonction publique pour le
département de Brazzaville et dans les directions
départementales de la fonction publique des autres
départements du pays qui sont chargés de transmet-
tre lesdits dossiers a la direction générale de la fonc-
tion publique au plus tard le 6 octobre 2012.

Article 5 : Trois (3) centres d’examen sont retenus 4
cet effet :

- le centre de Brazzaville pour les départements de
Brazzaville, du Pool, des plateaux (district de
Djambala, Lékana, Ngo, Mpouya), de la Sangha et
de la Likouala ;

- le centre de Pointe-Noire pour les départements de
Pointe-Noire, du Kouilou, du Niari, de la Bouenza
et de la Lékoumou ;

- le centre d’Owando pour les départements des
Plateaux (district de Gamboma, Ollombo, Abala,
Ongogni, Allembé).

Article 6 : Le présent arrété sera enregistré, publié au
journal officiel de la République du Congo et commu-
niqué partout oti besoin sera.

Fait a Brazzaville, le 21 septembre 2012
Guy Brice Parfait KOLELAS
MINISTERE DE LA DEFENSE NATIONALE

Arrété n° 11704 du 20 septembre 2012 fi-
xant les modalités d’avancement dans les forces
armées congolaises et la gendarmerie nationale au
titre de l'année 2013.

Le ministre 4 la Présidence, chargé
de la défense nationale

Vu la Constitution ;

Vu lordonnance n° 3-2001 du 5 février 2001 portant
organisation et fonctionnement des forces armées
congolaises ;

Vu lordonnance n° 4-2001 du 5 février 2001 portant
statut général des militaires et des gendarmes ;

Vu lordonnance n° 5-2001 du 5 février 2001 portant
organisation et fonctionnement de la gendarmerie
nationale ;

Vu la loi n° 13-2007 du 25 juillet 2007 modifiant cer-
taines dispositions de l’ordonnance n° 4-2001 du 5
février 2001 portant statut général des militaires et
des gendarmes ;

Vu le décret n° 2001-193 du 11 avril 2001 portant
création du comité de défense;

Vu le décret n° 2001-198 du 11 avril 2001 portant
attributions et organisation du ministére de la
défense nationale ;

Vu le décret n° 2005-73 du 28 janvier 2005 portant
avancement dans les forces armées congolaises et la
gendarmerie nationale ;

Vu le décret n° 2010-689 du 28 octobre 2010 modi-
856 Journal officiel de la République du Congo

N° 39-2012

fiant et complétant certaines dispositions du décret
n° 2005-73 du 28 janvier 2005 portant avancement
dans les forces armées congolaises et la gendarmerie
nationale ;

Vu le décret n° 2009-344 du 18 septembre 2009 por-
tant organisation des intérims des membres du
Gouvernement ;

Vu le décret n° 2011-558 du 17 aot 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 mo-
difiant la composition du Gouvernement.

Arréte :
TITRE I : DISPOSITION GENERALE

Article premier : Le présent arrété, pris en application
du décret n° 2005-73 du 28 janvier 2005, tel que
modifié et complété par le décret n° 2010-689 du 28
octobre 2010 susvisé, précise les critéres requis pour
Yavancement normal au titre de l'année 2013 dans
les forces armées congolaises et la gendarmerie
nationale.

TITRE II : DES CRITERES D'AVANCEMENT
CHAPITRE I : DES OFFICIERS

Article 2 : Nul ne peut étre proposé a la nomination
au grade de :

* Colonel ou capitaine de vaisseau

- sil n’a servi trois (3) ans minimum au grade de
lieutenant-colonel ou capitaine de frégate, s'il n’a
accompli au moins vingt (20) ans de services
effectifs et s'il n’est titulaire d'un dipléme d’en-
seignement militaire supérieur du 1° degré ou
équivalent.

* Lieutenant-colonel ou capitaine de frégate

- s'il n’a servi quatre (4) ans minimum au grade de
commandant ou capitaine de corvette, s’il n’a
accompli au moins dix sept (17) ans de services
effectifs et s'il n’est titulaire d'un dipléme d’en-
seignement militaire supérieur du 1° degré ou
équivalent.

* Commandant ou capitaine de corvette

- sil n’a servi cing (5) ans minimum au grade de
capitaine ou lieutenant de vaisseau, sil n’a
accompli au moins treize (13) ans de services
effectifs et sil n’est titulaire du diplome d’en-
seignement militaire supérieur du 1° degré ou
du certificat de perfectionnement des officiers
subalternes ou équivalent.

* Capitaine ou lieutenant de vaisseau
- s'il n’a servi quatre (4) ans minimum au grade de

lieutenant ou enseigne de vaisseau de 1 classe et
sil n’a accompli au moins huit (8) ans de

services effectifs.
* Lieutenant ou enseigne de vaisseau de 1°T classe

- sil n’a servi deux (2) ans minimum au grade de
sous-lieutenant ou enseigne de vaisseau de 2©
classe pour les officiers école, s'il n’a servi trois (3)
ans minimum au grade de sous-lieutenant ou
enseigne de vaisseau de 2© classe pour les
officiers nommés par voie de concours pour le
franchissement.

* Sous-lieutenant ou enseigne de vaisseau de 2°
classe par voie de concours pour le franchissement

- s'il n’a servi un (1) an minimum au grade d’adju-
dant-chef ou maitre principal, s'il n’a accompli au
moins onze (11) ans de services effectifs pour les
sous-officiers école et s'il n’est titulaire du brevet
d’armes du 1€ degré, du brevet d’armes du 2©
degré, du brevet technique n° 1 (ABC, artillerie et
genie), du brevet technique n° 2, du_ brevet
supérieur, du diplome de qualification supérieur
de gendarmerie n° 2 ou équivalent ;

- sll n’a servi un (1) an minimum au grade d’adju-
dant-chef ou maitre principal, s'il n’a accompli au
moins quinze (15) ans de services effectifs pour
les militaires des forces armées congolaises et
quatorze (14) ans pour la gendarmerie nationale
et s'il n'est titulaire du brevet d'armes du 1°
degré, du brevet d’armes du 2° degré, du brevet
technique n° 1 (ABC, artillerie et génie), du brevet
technique n° 2, du brevet supérieur, du diplome
de qualification supérieur de gendarmerie n° 2 ou
équivalent.

CHAPITRE II : DES SOUS-OFFICIERS

Article 3 : Nul ne peut étre proposé a la nomination
au grade de :

* Adjudant-chef ou maitre principal

- sil n’a servi deux (2) ans minimum au grade
d’adjudant ou premier maitre, s'il n’a accompli au
moins dix (10) ans de services effectifs pour les
sous-officiers école et s'il n’est titulaire du brevet
d’armes du 1° degré, du brevet d’armes du 2©
degré, du brevet technique n° 1 (ABC, artillerie et
genie), du brevet technique n° 2, du_ brevet
supérieur ou équivalent ;

sil n’a servi trois (3) ans minimum au grade
d'adjudant ou premier maitre, sil n’a accompli au
moins quatorze (14) ans de services effectifs pour
les forces armées congolaises et s'il n’est titulaire
du brevet d’armes du 1° degré, du brevet
d’armes du 2© degré, du brevet technique n° 1
(ABC, artillerie et génie), du brevet technique n° 2,
du brevet supérieur ou équivalent ;

- sil n’a servi trois (3) ans minimum au grade
d'adjudant, s'il n’a accompli au moins treize (13)
ans de services effectifs pour la gendarmerie
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 857

nationale et s'il n’est titulaire du diplome de qua-
lification supérieure de gendarmerie n° 2 ou
équivalent.

* Adjudant ou premier maitre

- s'il n’a servi trois (3) ans minimum au grade ser-
gent-chef ou maitre, s'il n’a accompli au moins
huit (8) ans de services effectifs pour les sous-
officiers école et s'il n’est titulaire du brevet
d’armes du 1° degré, d'un brevet technique n° 1,
d'un brevet élémentaire du 2© degré, d'un brevet
d'aptitude technique ou d'un brevet élémentaire
et d'aptitude technique ou equiavalent ;

- s'il n’a servi quatre (4) ans minimum au grade de
sergent-chef ou maitre, s'il n’a accompli au moins
onze (11) ans de services effectifs pour les forces
armées congolaises et s'il n’est titulaire du brevet
d’armes du 1° degré, d'un brevet technique n° 1,
d'un brevet élémentaire du 2© degré, d'un brevet
d'aptitude technique ou d'un brevet élémentaire
et d'aptitude technique ou équivalent ;

- s'il n'a servi quatre (4) ans minimum dans le grade
de maréchal de logis chef, s'il n'a accompli au
moins dix (10) ans de services effectifs pour la
gendarmerie nationale et s'il n’est titulaire du
diplome de qualification supérieure de gen-
darmerie n° 1 ou équivalent.

* Sergent-chef, maitre ou maréchal de logis chef

- s'il n’a servi trois (3) ans minimum au grade de
sergent ou second maitre, s'il n’a accompli au
moins cing (5) ans de services effectifs pour les
sous-officiers école, sept (7) ans de service effectif
pour les sous-officiers rang des forces armées
congolaises et s'il n’est titulaire du diplome de
base de sous-officier, du certificat interarmes,
d'un brevet élémentaire du 2© degré ou d’un
brevet élémentaire de spécialité ;

- s'il n’a servi quatre (4) ans minimum au grade de
maréchal de logis, s'il n’a accompli au moins cinq
(5) ans de services effectifs pour la gendarmerie
nationale et s'il n’est titulaire du diplome d’offi-
cier de police judiciaire ou du brevet de chef de
groupe ou équivalent.

* Sergent ou second maitre

- sil n’a servi deux (2) ans minimum au grade de
caporal-chef ou quartier maitre de 1'© classe, s'il
n’a accompli au moins quatre (4) ans de services
effectifs et s'il n'est titulaire du certificat d’apti-
tude technique n° 2, du brevet élémentaire de
spécialité ou du brevet élémentaire du 2© degré.

Article 4 : Les sergents titulaires du brevet technique
n° 1 ou du brevet d’armes du 1®™ degré non déten-
teurs du certificat interarmes ne sont pas propo-
sables au grade de sergent-chef.

Article 5 : Seul le certificat d’aptitude technique n° 2

est exigé au personnel féminin proposable au grade
de sergent-chef. Cette disposition ne s’applique pas
au personnel féminin de la gendarmerie nationale.

CHAPITRE III : DES MILITAIRES DU RANG

Article 6 : Nul ne peut étre proposé a la nomination
au grade de :

* Caporal-chef ou quartier- maitre de 1™€ classe

- sil n’a servi un (1) an minimum au grade de capo-
ral ou quartier maitre de 2© classe et s'il n’est
titulaire du certificat d’aptitude technique n° 1,
du brevet élémentaire du 1° degré ou du brevet
élémentaire des équipages.

* Caporal ou quartier-maitre de 2© classe

- sil n’a servi un (1) an minimum au grade de sol-
dat ou matelot et s’il n’est titulaire du certificat
d’aptitude technique n° 1, du brevet élémentaire
du 1° degré ou du brevet élémentaire des
équipages.

La nomination a I’emploi de 1°T€ classe n’est pronon-
cée que si le bénéficiaire a servi six mois minimum
comme soldat de 2© classe ou matelot.

Une instruction du chef d’état-major général des
forces armées congolaises fixe les modalités d’a-
vancement des militaires du rang.

TITRE III : DE LA CONSTITUTION ET DE
LA TRANSMISSION DES DOSSIERS.

Article 7 : Les dossiers de proposition a l’avancement
comprennent :

A - Pour les officiers

- la copie de la décision d’engagement ;

- le texte de nomination au grade actuel ;

- les feuilles de notes des trois derniéres années ;
- les relevés de punitions des trois derniéres années;
- la copie du diplome exigé ;

- l'état récapitulatif par grade.

B - Pour les sous-officiers

- la copie de la décision d’engagement ;

- le mémoire de proposition ;

- le texte de nomination au grade actuel ;

- la copie de diplome exigé ;

- les feuilles de notes des trois derniéres années ;
- les relevés de punitions des trois derniéres années;
- le feuillet ;

- l'état récapitulatif par grade.

B - Pour les militaires du rang

- la copie de la décision d’engagement ;

- le texte de nomination au grade actuel ;

- la copie de diplome exigé ;

- l'état de proposition par grade dument renseigné.
858 Journal officiel de la République du Congo

N° 39-2012

Article 8 : Les dossiers de proposition a l'avancement
des personnels officiers et sous-officiers des forces
armées congolaises et de la gendarmerie nationale,
doivent étre adressés au ministre de la défense
nationale, par le biais de la direction générale des
ressources humaines. Ceux des militaires du rang
doivent étre adressés au chef d’état-major général
des forces armées congolaises, par le biais de la
direction de Jorganisation et des ressources
humaines.

Article 9 : Les dossiers de proposition a l’'avancement
des personnels officiers et sous-officiers des struc-
tures ci-aprés doivent étre adressés directement au
ministre de la défense nationale (direction générale
des ressources humaines):

- maison militaire du président de la république ;

- structures rattachées au ministre de la défense
nationale ;

- contréle spécial de la direction générale des
ressources humaines (détachés hors ministére de
la défense nationale, stagiaires locaux évoluant
dans les écoles civiles et stagiaires a l’étranger).

TITRE IV : DISPOSITIONS
DIVERSES ET FINALES

Article 10 : Les critéres définis aux articles 2, 3 et 6
du présent arrété doivent étre remplis au 31 décem-
bre 2012.

Article 11 : Le choix a l'avancement est subordonné a
un certain nombre de critéres. Ceux-ci pouvant se
cumuler :

- la fonction ;

- le mode de recrutement ;

- la maniére de servir ;

- la possession des diplomes de fin d'études mili-
taires ;

- le temps de grade ;

- le temps de service.

Article 12 : Les quotas des proposés par grade, de
nomination par trimestre et l'ordre des critéres de
choix pour l'avancement sont fixés par directive du
ministre.

Article 13 : Le chef d'état major général des forces
armées congolaises, le commandant de la gen-
darmerie nationale et le directeur général des
ressources humaines sont chargés, chacun en ce qui
le concerne, de I’éxécution du présent arrété qui sera
enregistré et publié au Journal officiel de la
République du Congo.

Fait a Brazzaville, le 20 septembre 2012

Pour le ministre a la Présidence, chargé
de la défense nationale en mission,

Le ministre de l’intérieur et de la décentralisation,

Raymond Zéphirin MBOULOU

MINISTERE DE LA CULTURE ET DES ARTS

Arrété n° 11700 du 20 septembre 2012 por-
tant création, attributions et organisation du comité
de coordination et de développement de la propriété
intellectuelle

Le ministre de la culture et des arts,

Le ministre d’Etat, ministre du developpement
industriel et de la promotion du secteur privé

et

Le ministre des finances, du budget
et du portefeuille public,

Vu la Constitution ;

Vu l'accord du 24 février 1999 portant révision de
Yaccord de Bangui du 2 mars 1977 instituant une
organisation africaine de la propriété intellectuelle ;
Vu la loi n° 7-2001 du 19 octobre 2001 autorisant la
ratification de l'accord portant révision de l'accord de
Bangui du 2 mars 1977 instituant une organisation
africaine de la propriété intellectuelle ;

Vu la déclaration de Dakar du 6 novembre 2008 sur
la propriété intellectuelle et le développement
économique et social des Etats membres de I’OAPI ;
Vu la résolution n° 48/32 de la 48© session du
Conseil d’Administration de !OAPI adoptant le plan
d'action annexé a la déclaration susvisée ;

Vu le décret n° 2005-186 du 10 mars 2005 relatif aux
attributions du ministre du développement industriel
et de la promotion du secteur privé;

Vu le décret n° 2007-304 du 14 juin 2007 relatif aux
attributions du ministre de la culture et des arts ;
Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 mo-
difiant la composition du uvernement.

Arrétent :

CHAPITRE I : DE LA CREATION
ET DES ATTRIBUTIONS

Article premier : Il est créé, auprés du ministre
chargé du développement industriel, un comité
national de coordination et de développement de la
propriété intellectuelle en République du Congo.

Article 2 : Le comité national de coordination et de
développement de la propriété intellectuelle est
chargé, notamment, de :

- coordonner les politiques et stratégies nationales
en matiére de propriété intellectuelle ;

- faire des propositions au Gouvernement pour la
promotion de la propriété intellectuelle ;

- émettre, au plan national, des avis sur toutes les
questions touchant 4 la propriété intellectuelle.

CHAPITRE II : DE ORGANISATION

Article 3 : Le comité national de coordination et de
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 859

développement de la propriété intellectuelle est com-
posé ainsi qu'il suit :

- un président ;

- un vice-président ;
- un rapporteur ;

- un secrétariat.

Membres :

- un représentant de la Présidence de la République;

- le responsable de la structure nationale de liaison
avec I'OAPI ;

- le directeur du bureau congolais du droit d'auteur;

- un représentant du ministére en charge de l'indus-
trie ;

- un représentant du ministére en charge de la cul-
ture ;

- un représentant du ministére en charge du com-
merce ;

- un représentant du ministére en charge des petites
et moyennes entreprises ;

- un représentant du ministére en charge de l'en-
seignement supérieur ;

- un représentant du ministére en charge de la
recherche scientifique ;

- un représentant du ministére en charge de l'en-
seignement primaire et secondaire ;

- un représentant du ministére en charge de l'en-
seignement technique ;

- un représentant du ministére en charge des

finances ;

- un représentant du ministére en charge de I’é-
conomie ;

- un représentant du ministére en charge de la jus-
tice ;

- un représentant du ministére en charge de la
santé ;

- un représentant du ministére en charge de I’envi-
ronnement ;

- un représentant du ministére en charge de l’agri-
culture ;

- un représentant du patronat ;

un représentant de la chambre de commerce ;

- un représentant du Conseil économique et social ;
deux représentants de l'Université Marien

NGOUABI dont un de la faculté de droit et un de

Ja faculté des sciences ;

- deux représentants des institutions de recherche;

- un représentant de l'association nationale des
inventeurs.

Pour la réalisation de sa mission, le comité national
de coordination et de développement de la propriété
intellectuelle peut faire appel a toute personne
ressource.

Article 4 : Les membres de comité de coordination et
de développement de la propriété intellectuelle sont
nommés par arrété du ministre chargé du développe-
ment industriel, sur proposition des institutions dont
ils relévent.

Article 5 : Les fonctions de président et de vice-prési-
dent du bureau du comité national de coordination et

de développement de la propriété intellectuelle sont
assurées, alternativement, par le ministre chargé du
développement industriel et le ministre chargé de la
culture et des arts pour un mandat de un an.

Le rapporteur est désigné par le comité, sur proposi-
tion du président en exercice.

Le secrétariat du comité est assuré par le respon-
sable de la structure nationale de liaison de OAPI.

Le mandat des autres membres du comité est de trois
ans renouvelable.

Article 6 : Le comité national de coordination et de
développement de la propriété intellectuelle se réunit
sur convocation de son président et statue sur les
questions qui lui sont soumises.

Article 7 : Le bureau du comité national de coordina-
tion et de développement de la propriété intellectuelle
élabore un réglement intérieur définissant son mode
de fonctionnement.

CHAPITRE III : DISPOSITIONS
DIVERSES ET FINALES

Article 8 : Les frais de fonctionnement du comité de
coordination et de développement de la propriété

intellectuelle sont a la charge du budget de l'Etat.

Article 9 : Le présent arrété sera enregistré et publié
au Journal officiel de la République du Congo.

Fait a Brazzaville, le 20 septembre 2012
Le ministre de la culture et des arts,
Jean Claude NGAKOSSO

Le ministre d’Etat, ministre du développement
industriel et de la promotion du secteur privé,

Rodolphe ADADA

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

MINISTERE DES AFFAIRES FONCIERES
ET DU DOMAINE PUBLIC

Décret n° 2012-978 du 21 septembre 2012
portant affectation au comité international pour la
renaissance de I’Afrique d'une parcelle de terrain
située a Kintélé, district d'Ignié, département du Pool

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 021-88 du 17 septembre 1988 sur l’amé-
nagement et l'urbanisme ;

Vu la loi n° 9-2004 du 26 mars 2004 portant code du
domaine de l'Etat ;
860 Journal officiel de la République du Congo

N° 39-2012

Vu la loi n° 10-2004 du 26 mars 2004 fixant les
principes généraux applicables aux régimes domanial
et foncier ;

Vu le décret n° 2009-392 du 13 octobre 2009 relatif
aux attributions du ministre des finances, du budget
et du portefeuille public ;

Vu le décret n° 2010-122 du 19 février 2010 relatif
aux attributions du ministre des affaires fonciéres et
du domaine public ;

Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement.

Sur rapport du ministre des affaires fonciéres et du
domaine public.

En Conseil des ministres,

Décréte :

Article premier : I] est affecté au comité international
pour la renaissance de l'Afrique (CIRA), en vue de la
réalisation du projet “Terre d’école”, une parcelle de
terrain située a Kintélé, district d'Ignié, département
du Pool.

Article 2 : La parcelle de terrain visée a l'article pre-
mier du présent décret, de forme polygonale, d’une
superficie de 40.500,00 m2, soit 4ha 05a 00ca, est
située a Kintélé, en face du domaine de la future
Université de Kintélé, entre la forét des coniféres et
Tusine d’épuration des eaux usées, conformément au
plan de délimitation joint en annexe.

Article 3 : Le présent décret sera transcrit au registre
de la conservation des hypothéques et de la propriété
fonciére.

Article 4 : Le présent décret sera enregistré, publié au
Journal officiel et communiqué partout ou besoin sera.

Fait a Brazzaville, le 21 septembre 2012
Par le Président de la République,
Denis SASSSOU-N'GUESSO

Le ministre des affaires fonciéres
et du domaine public,

Pierre MABIALA

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

B - TEXTES PARTICULIERS
PRESIDENCE DE LA REPUBLIQUE
NOMINATION
Décret n° 2012-975 du 20 septembre 2012.

Sont décorés, a titre exceptionnel, dans I’ordre de la
médaille de la fraternité.

Au grade de la médaille d'or

- Capitaine de frégate POTIN (Benoit)

- Lieutenant-colonel GAUME (Jean-Francois)
- Capitaine CHEVAL (Laurent)

- Adjudant-chef LANET (Christophe)

- Adjudant-chef FAAFATUA (Jean)

- Adjudant-chef CHARRIER (Raphaél)

- Adjudant-chef WEIBEL (Fabien).

Les droits de chancellerie prévus par les textes en
vigueur ne sont pas applicables.

MINISTERE DES FINANCES, DU BUDGET
ET DU PORTEFEUILLE PUBLIC

AGREMENT

Arrété n° 11701 du 20 septembre 2012. La
société GRAMON est agréée en qualité de société de
courtage en assurance et réassurance.

A cet effet, elle est autorisée a réaliser les opérations
de courtage en assurance et réassurance conformé-
ment aux dispositions du livre V du code des assu-
rances.

PARTIE NON OFFICIELLE

- ANNONCE -
ASSOCIATIONS
Département de Brazzaville
Création
Année 2012

Récépissé n° 50 du 6 février 2012. Déclara-
tion au ministére de l’intérieur et de la décentralisa-
tion de l'association dénommée : “ASSOCIATION
DES SCEURS UNIES POUR LE DEVELOPPEMENT
SOCIAL’. Association a caractére socio-économique.
Objet : promouvoir le développement socioécono-
mique et culturel de la femme en général et I’épa-
nouissement de la femme commercante en particu-
lier ; aider et assister les jeunes filles, méres désceu-
vrées et démunies dans la mise en ceuvre des micro-
projets économiques générateurs des revenus ; culti-
ver l'esprit de fraternité, d’entraide et d’assistance
mutuelle. Siége social : n° 1613, avenue Fulbert
YOULOU, Makélékélé, Brazzaville. Date de la décla-
ration : 31 janvier 2012.

Récépissé n° 51 du 6 février 2012. Déclara-
tion au ministére de l’intérieur et de la décentralisa-
tion de l'association dénommée : “ACTION POUR LE
DEVELOPPEMENT COMMUNAUTAIRE ET LA
Du jeudi 27 septembre 2012

Journal officiel de la République du Congo 861

CONSERVATION DE L'ENVIRONNEMENT’, en sigle
“A.D.C.C.E.”. Association a caractére socioécono-
mique. Objet : encourager la participation des popu-
lations a la protection de l'environnement en prati-
quant le reboisement ; sensibiliser les populations
sur les problémes de santé publique et d’hygiéne en
y apportant un appui aux structures sanitaires.
Siége social: n° 66, rue Dolisie, Moungali,
Brazzaville. Date de la déclaration : 21 septembre
2010.

Récépissé n° 377 du 29 aoait 2012. Déclara-
tion au ministére de l'intérieur et de la décentralisa-
tion de l'association dénommée : "ORGANISATION
DE RAMASSAGE D’ORDURES MENAGERES ET
ENTRETIEN’, en sigle “O.R.O.M.E.”. Association a
caractére environnemental. Objet : protéger la natu-
re et assainir l'environnement ; apporter de l'aide et
un suivi aux problémes liés a l'insalubrité. Siége
social : n°6, avenue Nkombo, Djiri, Brazzaville. Date
de la déclaration : 24 aout 2012.

Département de Pointe-Noire
Création
Année 2009

Récépissé n° 101 du 31 aoiit 2009. Déclara-
tion a la Préfecture du département de Pointe-Noire
de l'association dénommée : “ASSOCIATION LUZINGU”,
en sigle “AS.LU.”. Association a caractére apolitique.
Objet : sensibiliser et informer la population sur la
drépanocytose ; former les parents, les malades et
les personnes intéressées sur la question de la drépa-
nocytose ; organiser des campagnes de dépistage ;
assumer la prise en charge des personnes drépano-
cytaires ; améliorer le suivi des drépanocytaires ;
apporter un soutien multiforme aux personnes
concernées. Siége social : quartier Tchimbamba,
Pointe-Noire. Date de la déclaration : 30 avril 2009.

Imprimé dans les ateliers
de l'mprimerie du Journal Officiel
B.P.: 2087 Brazzaville

—
